Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 1 of 143 PageID# 9487




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


  AMAZON.COM, INC. and AMAZON DATA
  SERVICES, INC.,

                                 Plaintiffs,

  v.

  WDC HOLDINGS LLC dba NORTHSTAR
  COMMERCIAL PARTNERS; BRIAN
                                                               Case No. 1:20-CV-484
  WATSON; STERLING NCP FF, LLC;
  MANASSAS NCP FF, LLC; NSIPI
                                                               Hon. Liam O’Grady
  ADMINISTRATIVE MANAGER; NOVA WPC
                                                               Hon. Theresa Buchanan
  LLC; WHITE PEAKS CAPITAL LLC;
  VILLANOVA TRUST; CARLETON NELSON;
  CASEY KIRSCHNER; ALLCORE
  DEVELOPMENT LLC; FINBRIT HOLDINGS
  LLC; CHESHIRE VENTURES LLC; JOHN
  DOES 1-20,

                                 Defendants.


                           ANSWER OF DEFENDANT CARLETON NELSON

         Defendant Carleton Nelson (“Mr. Nelson” or “Defendant”) answers the Verified Second

  Amended Complaint (“Complaint”) by Amazon.com and Amazon Data Services, Inc. as follows

  (repeating Plaintiffs’ allegations for ease of reference):

                                       PRELIMINARY STATEMENT

         1.      This case is about a massive fraud and kickback scheme to obtain illegal
                 profits on over $500 million in Amazon development projects in this District
                 alone. The defendants are sophisticated professionals who used commercial
                 real estate transactions and a web of shell entities to hide their criminal
                 enterprise, which is the subject of ongoing internal and federal
                 investigations.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 2 of 143 PageID# 9488




           RESPONSE: Mr. Nelson admits that he is a sophisticated professional operating in

  commercial real estate. Mr. Nelson denies the remaining allegations in Paragraph 1.

           2.       Amazon’s investigation began late last year, when one defendant’s former
                    employee reported the scheme to the company. Until then, the defendants
                    were able to conceal their misconduct because, in part, two of their leaders
                    are former managers in Amazon’s real estate division.

           RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 2 about Amazon’s actions and therefore denies the same. Mr. Nelson

  denies that he committed any misconduct and denies that he was aware of any other defendant

  committing any misconduct.1 Mr. Nelson denies the remaining allegations in Paragraph 2.

           3.       For at least two years, these former transaction manager (“TMs”) Carleton
                    Nelson and Casey Kirschner (the “TM Defendants”) colluded with a broad
                    network of real estate developers, LLCs, and other co-conspirators (the
                    “RICO Defendants”[]), to commit wire fraud, honest services fraud, money
                    laundering, and other unlawful acts.

           RESPONSE: Mr. Nelson denies the allegations in Paragraph 3.

           4.       The RICO Defendants engaged in these acts under cover of at least 11
                    commercial real estate lease and purchase transactions in Northern
                    Virginia, all of which the TM Defendants shepherded through Amazon’s
                    internal approval process in exchange for multi-million dollar kickbacks
                    and bribes. The TM Defendants were at the center of the overall scheme
                    (the “RICO Enterprise”) covering both lease and purchase transactions.
                    Amazon previously described these transactions as comprising the Lease
                    Transaction Enterprise and the Direct Purchase Enterprise. But Amazon’s
                    ongoing investigation and public government filings have uncovered
                    evidence that all of these transactions are part of a broader enterprise
                    scheme centered around the TM Defendants. This RICO Enterprise
                    involved multiple unlawful acts undertaken in furtherance of a common
                    purpose over a period of several years that included recurring kickbacks
                    and bribes on Amazon lease and purchase transactions in Virginia, as well
                    as use of unlawful proceeds to continue and broaden the enterprise to target

  1
            Throughout the Complaint, Plaintiffs often make generalized allegations about actions and alleged
  misconduct by groups of defendants without attributing any specific action to any specific individual. For purposes of
  this Answer, unless specifically admitted, Mr. Nelson asserts that he lacks sufficient knowledge and information about
  actions taken by other defendants contained in any such generalized group allegation, and his denials are based on his
  personal knowledge, information, and beliefs. For the avoidance of doubt, Mr. Nelson specifically denies that he
  committed or was aware of any other defendant committing any crime, engaging in any conspiracy, or committing
  any other misconduct that would give rise to the claims in this Complaint.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 3 of 143 PageID# 9489




              additional transactions with Amazon, its business partners, and other
              victims and markets. Accordingly, this complaint uses the terms “Lease
              Transactions” and “Direct Purchases” to describe the previously alleged
              Virginia lease and purchase transactions, as well as the additional
              transactions and conduct alleged herein as part of the broader RICO
              Enterprise.

        RESPONSE: Mr. Nelson denies the allegations in Paragraph 4.

        5.    The scope and persistence of this RICO Enterprise spanned several
              jurisdictions, scores of entities and transactions in interstate commerce,
              and development projects worth more than half a billion dollars. All of the
              affected transactions unlawfully and unjustly benefitted from the RICO
              Defendants at the expense of Amazon, its business partners, and innocent
              investors. And Plaintiffs and their partners reasonably and detrimentally
              relied on the RICO Defendants’ unlawful statements, omissions, and
              conduct concerning deal terms, opportunities, relationships, costs, fees, and
              market data for years. This and other misconduct by the RICO Defendants
              proximately caused Plaintiff to suffer direct financial harm from project
              costs inflated by at least kickbacks, fraud, and mismanagement, irreparable
              injury resulting from site and relationship disruptions, and ongoing harm
              from the RICO Defendants’ anti-competitive manipulation and inflation of
              relevant market data.

        RESPONSE: Mr. Nelson denies the allegations in Paragraph 5.

        6.    In the Lease Transaction portion of the RICO Enterprises, the TM
              Defendants received kickbacks in exchange for rigging Amazon’s award of
              at least nine major commercial lease transactions to other RICO
              Defendants, most notably corrupt developer Brian Watson and Northstar
              Commercial Partners (“Northstar Defendants”[]). The Northstar
              Defendants alone expected to make “over $60 million” on these
              transactions, for which they agreed to pay the TM Defendants tens of
              millions in kickbacks. The kickbacks were laundered through all or some of
              Defendants Villanova Trust, AllCore Development LLC, Finbrit Holdings
              LLC, Cheshire Ventures LLC, as well through non-defendant trusts and
              accounts held or created by the TM Defendants and/or their lawyer, Rodney
              Atherton of Ergo Law in Arvada, Colorado.

        RESPONSE: Mr. Nelson denies the allegations in Paragraph 6.

        7.    In the Direct Purchase portion of the RICO Enterprise, the TM Defendants
              received seven-figure kickbacks on at least two transactions collectively
              worth nearly $200 million. In the first transaction, defendants White Peaks
              Capital and NOVA WPC LLC (the “White Peaks Defendants”) realized
              approximately $18 million in unjust and inflated profits from a so-called
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 4 of 143 PageID# 9490




                $116 million “flip sale” to Amazon in mid-2019, (“White Peaks
                Purchase”), Ex. 1. On information and belief, the TM Defendants and
                Northstar Defendants together received at least $6 million of the unjust
                gains from this “flip sale” in kickback payments. On the second transaction,
                the TM Defendants and their accomplices inflated by at least $10 million
                the price of a property (“the Blueridge Property”) Amazon purchased in
                late-2019 for $83 million. To facilitate the inflated sale and launder their
                kickbacks and other illicit gains on this transaction (“Blueridge Sale”), the
                TM Defendants interposed an investment company called the Blueridge
                Group, owned by TM Defendant Nelson’s contact Herb Glimcher, to buy
                the property for $73 million before flipping it to Amazon for $83 million.
                On information and belief, portions of the $10 million in unjustly inflated
                “flip” proceeds were subsequently paid to the TM Defendants and their co-
                conspirator LLCs, including Nelson-controlled entities AllCore and
                Cheshire Ventures. Both of the Direct Purchase transactions were procured
                or otherwise tainted by the TM Defendants’ self-dealing in furtherance of
                an ongoing scheme to defraud Amazon or otherwise unlawfully coopt its
                business opportunities.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 7.

         8.     In December 2019, a former Northstar employee blew the whistle on
                Defendants’ RICO Enterprise, which Amazon and federal prosecutors
                continue to investigate. Ex. 2. Amazon filed this action for emergency relief
                based on information that Northstar’s CEO, Defendant Brian Watson,
                presented an imminent threat to the preservation of evidence and assets
                central to this case after the FBI executed a warrant at his home. Ex. 3. This
                evidence resulted in the Court’s April 28 Temporary Restraining Order and
                June 5 Preliminary Injunction in this action.

         RESPONSE:       Mr. Nelson denies the existence of a RICO Enterprise or any criminal

  activity. Mr. Nelson admits that the Court issued an ex parte Temporary Restraining Order on

  April 28, 2020 and subsequently issued a Preliminary Injunction on June 5, 2020. Mr. Nelson

  denies that such orders are evidence of any wrongdoing by Mr. Nelson. Mr. Nelson lacks

  knowledge and information sufficient to respond to the allegations in Paragraph 8 about any

  Northstar employees and therefore denies the same. Mr. Nelson denies the remaining allegations

  in Paragraph 8.

         9.     As detailed below, several defendants have defied the Court’s injunction
                even as the information about government proceedings proliferate and
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 5 of 143 PageID# 9491




                 evidence of the RICO Defendants’ unlawful activities continues to grow.
                 Amazon’s prior complaints and the Court’s Preliminary Injunction were
                 based on several incriminating conversations and files, including a
                 recovered file that Casey Kirschner tried to delete from his company laptop,
                 evidencing the kickback scheme underlying the Lease Transaction portion
                 of the RICO Enterprise. Amazon has since obtained further evidence of the
                 Direct Purchase portion of the RICO Enterprise. Exs. 5-7, 9. And Amazon’s
                 continuing investigation as well as public government forfeiture filings have
                 recently elucidated the RICO Defendants’ use of wire transfers and various
                 co-defendant LLCs, as well as trust and other accounts controlled by
                 attorney Atherton, to further, and conceal, criminal acts as well as
                 violations of civil law including fraud, market manipulation, and breach of
                 fiduciary and contractual duties in violation of federal statutes, state law,
                 and the RICO Defendants’ contracts with Amazon.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 9 about Amazon’s activities and therefore denies the same. Mr. Nelson

  admits only that any public forfeiture filings speak for themselves and that Mr. Nelson has

  contested them. Mr. Nelson denies the remaining allegations in Paragraph 9.

         10.     Notably, public government forfeiture filings this summer[] show that,
                 between “August 2018 and December 2019, $9,194,580.50 in fraud
                 proceeds were” laundered through Villanova Trust and/or other entities,
                 and “credited to a First Western Trust Bank account ending in 3698
                 maintained for” the benefit of the TM Defendants. Ex. 12 ¶ 15. Amazon’s
                 investigation also revealed information that the TM Defendants used a
                 Virginia civil engineering consultant Johnny Lim and his company, E2M
                 Properties LLC, as a conduit for the seven-figure kickback they received on
                 the White Peaks transaction. And it revealed the TM Defendants’ use of
                 Blueridge Group to facilitate Amazon’s purchase of the artificially price-
                 inflated Blueridge Property. Further, Amazon’s internal investigation
                 uncovered evidence that the TM Defendants have used at least co-defendant
                 LLCs AllCore and Cheshire to perpetuate the RICO Enterprise since TM
                 Defendant Nelson was terminated from Amazon in June 2019.

         RESPONSE:         Mr. Nelson admits only that the public forfeiture filings speak for

  themselves and that Mr. Nelson has contested them. Mr. Nelson lacks knowledge and information

  sufficient to respond to the allegations in Paragraph 10 about Amazon’s investigation and therefore

  denies the same. Mr. Nelson denies the remaining allegations in Paragraph 10.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 6 of 143 PageID# 9492




         11.    Among other things, Amazon’s ongoing investigation has also uncovered
                evidence that the TM Defendants received or sought prohibited gifts and
                benefits, including kickbacks, from Northstar, White Peaks, and other third
                parties in exchange for the TM Defendants’ steering Amazon opportunities
                to them, and utilized the proceeds of their unlawful activities for personal
                gain.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 11.

         12.    On information and belief, the TM Defendants also had responsibility or
                influence over other commercial real estate opportunities that Amazon
                engaged or explored in other states, including Ohio, South Carolina, and
                Tennessee. These opportunities, and other aspects of the [redacted] as yet
                unknown to Amazon, remain the subject of Amazon’s ongoing investigation.
                In the meantime, the amended claims herein address all of the foregoing
                misconduct, which supports maintaining – and potentially expanding – the
                preliminary injunction the Court entered on June 5, 2020.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 12 about other Amazon’s activities and therefore denies the same. Mr.

  Nelson denies the remaining allegations in Paragraph 12.

                                                PARTIES

         13.    Plaintiff Amazon.com, Inc. is located at 410 Terry Avenue North, Seattle,
                WA, 98109, and through its subsidiaries employs more than 10,000
                individuals (with plans for many more) and has extensive investments and
                assets in the Commonwealth.

         RESPONSE: Mr. Nelson admits that Amazon.com, Inc. is located at 410 Terry Avenue

  North, Seattle, WA, 98109 and that Amazon employs more than 10,000 individuals. Mr. Nelson

  lacks sufficient information and knowledge regarding the remaining allegations contained in

  Paragraph 13 and therefore denies the same.

         14.    Plaintiff Amazon Data Services, Inc., a subsidiary of Amazon.com, Inc., is
                a Delaware corporation located at 410 Terry Avenue North, Seattle, WA
                98109, and among other things operates many large Amazon facilities in
                Virginia and other U.S. states.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 14.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 7 of 143 PageID# 9493




          15.   Northstar is a “privately held, full-service real estate investment and asset
                management company headquartered in Denver, Colorado, USA,
                specializing in the development, acquisition, and redevelopment of
                commercial real estate assets throughout the United States.” Ex. 13.
                Northstar is located at 1999 N. Broadway, Suite 3500, Denver, CO 80202.

          RESPONSE:         Mr. Nelson admits that Northstar is a real estate investment and asset

  management company. Mr. Nelson lacks sufficient information and knowledge regarding the

  remaining allegations in Paragraph 15 and therefore denies the same.

          16.   Defendant Brian Watson is the Founder and Chief Executive Officer of
                defendant Northstar Commercial Partners. On information and belief,
                Watson resides at 8 Churchill Drive, Englewood, CO 80113.

          RESPONSE: Mr. Nelson admits that Brian Watson is the Founder and Chief Executive

  Officer of defendant Northstar Commercial Partners. Mr. Nelson lacks sufficient information and

  knowledge regarding the remaining allegations contained in Paragraph 16 and therefore denies the

  same.

          17.   Defendant Casey Kirschner is a former Real Estate Transaction Manager
                for Amazon.

          RESPONSE: Mr. Nelson admits the allegations in Paragraph 17.

          18.   On information and belief, Casey Kirschner resides at 635 Alvarado Ln.
                North, Minneapolis, MN 55447.

          RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 18 and therefore denies the same.

          19.   Defendant Carleton Nelson is a former Real Estate Transaction Manager
                for Amazon and was Casey Kirschner’s supervisor at Amazon.

          RESPONSE: Mr. Nelson admits that he is a former Real Estate Transaction Manager for

  Amazon. Mr. Nelson admits that for some period of his tenure at Amazon he acted as Mr.

  Kirschner’s supervisor.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 8 of 143 PageID# 9494




         20.    On information and belief, Nelson resides at 4025 S.W. Thistle Street,
                Seattle, WA 98136-2368.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 20.

         21.    Defendant Nelson goes by the names of “Carleton” and “Carl.” See, e.g.,
                Ex. 1 at 2; Dkt. 135-4.

         RESPONSE:        Mr. Nelson admits the allegations in Paragraph 21 but notes that his

  Amazon email address and employee identification number utilized his full name, Carleton.

         22.    Defendants Sterling NCP FF, LLC, Manassas NCP FF, LLC and NSIPI
                Administrative Manager are entities formed and controlled by Defendants
                Watson and Northstar for purposes of executing the Virginia site
                transactions at issue in this suit.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 22 and therefore denies the same.

         23.    Defendants Sterling NCP FF, LLC and Manassas NCP FF, LLC are limited
                liability companies formed and existing in the Commonwealth of Virginia.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 23 and therefore denies the same.

         24.    Defendant Villanova Trust is a trust formed and existing in the State of
                Tennessee. On information and belief, Villanova Trust was formed by
                Rodney Atherton, an attorney doing business at ErgoLaw, located at 6879
                W. 52nd Ave., Suite 203, Arvada, CO 80002.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 24 and therefore denies the same.

         25.    On information and belief, the Villanova Trust was formed by Mr. Atherton
                to facilitate the transfer of funds to the TM Defendants from Northstar in
                return for their role in assisting Northstar to obtain the Lease Transactions,
                and to conceal from Amazon the TM Defendants’ receipt of fees derived
                from the Lease Transactions.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 25.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 9 of 143 PageID# 9495




          26.     On information and belief, Villanova Trust, which was previously located
                  at 16 Compton Trace, Nashville, TN 37215, Ex. 14, is now located at 3924
                  Wallace Lane, Nashville, TN 37215.

          RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 26 and therefore denies the same.

          27.     Villanova Trust received payments from Defendant Northstar related to the
                  RICO Enterprise while the TM Defendants were employed by Amazon.

          RESPONSE: Mr. Nelson denies the allegations contained in Paragraph 27.

          28.     During the period in suit, the TM Defendants had primary responsibility for
                  directing Amazon real estate identification and selection in Virginia,
                  including on the Lease Transaction and Direct Purchase deals at issue in
                  this suit.

          RESPONSE:         Mr. Nelson denies the allegation in Paragraph 28 that he had primary

  responsibility for directing Amazon real estate identification and selection in Virginia. Mr. Nelson

  also denies the allegations in Paragraph 28 because he did not work at Amazon during the full

  “period in suit.” He was terminated by Amazon on June 11, 2019, before Amazon executed the

  White Peaks Purchase, the Blueridge Sale and at least one of the nine commercial lease

  transactions at issue in the suit.

          29.     Amazon terminated Nelson’s employment in June 2019 based on violations
                  of Amazon’s Code of Conduct, unrelated to this litigation.

          RESPONSE: Mr. Nelson admits he was terminated on June 11, 2019. Mr. Nelson lacks

  sufficient information and knowledge as to Amazon’s true rationale and therefore denies the same.

  Mr. Nelson admits that he was terminated after he lodged objections to the decisions of multiple

  Amazon executives regarding certain representations in a formal bid on a contract with the federal

  government.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 10 of 143 PageID# 9496




         30.     On information and belief, at the time of his termination from Amazon,
                 Nelson was under financial stress.

         RESPONSE: Mr. Nelson denies the allegation in Paragraph 30.

         31.     The conduct that led to Nelson’s termination was not his first offense. In
                 October 2017, Nelson was given a warning for violating Amazon’s policies.
                 Despite this warning, Nelson, who was by then certainly aware of the
                 policies, engaged in professional misconduct leading to an investigation
                 that resulted in his termination from Amazon.

         RESPONSE:         Mr. Nelson lacks sufficient knowledge or information regarding any

  investigation at Amazon but admits that in October 2017, Amazon issued to him a warning for

  violating the Amazon Standard of Conduct designating it an “infraction” to engage in “[a]busive,

  vulgar, or harassing language to a . . . fellow associate.” Mr. Nelson denies this warning is in any

  way related to the allegations against him in this complaint. Mr. Nelson denies the remaining

  allegations contained in Paragraph 31.

         32.     Amazon terminated Casey Kirschner’s employment in April 2020 based on
                 its investigation to that point substantiating the 2019 whistleblower report
                 from a former Northstar affiliate alleging his participation in the kickback
                 scheme that is the subject of this suit.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 32 about Amazon’s actions and therefore denies the same. Mr. Nelson

  denies the remaining allegations contained in Paragraph 32.

         33.     Defendants White Peaks Capital LLC and NOVA WPC LLC are Delaware
                 limited liability companies that on information and belief are located at
                 11364 Mesa Verde Lane, Parker, CO 80138, potentially with subsequent or
                 additional locations in Henderson, NV.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 33 and therefore denies the same.

         34.     Two former Northstar employees, Kyle Ramstetter and Will Camenson,
                 served, respectively, as Managing Director and Manager of White Peaks
                 Capital LLC and NOVA WPC LLC.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 11 of 143 PageID# 9497




         RESPONSE: Mr. Nelson admits that Kyle Ramstetter is a former Northstar employee.

  Mr. Nelson lacks sufficient information and knowledge regarding the remaining allegations

  contained in Paragraph 34 and therefore denies the same.

         35.    White Peaks Capital LLC and NOVA WPC LLC were used to effectuate the
                White Peaks Purchase with Amazon as part of the Direct Purchase conduct
                at issue in this suit.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 35 and therefore denies the same.

         36.    Defendant AllCore Development LLC is a limited liability company
                organized and registered in Wyoming on March 27, 2018, with a principal
                mailing address of 6870 W 52nd Avenue, Suite 203, Arvada, CO 80002.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 36.

         37.    AllCore was organized by, and remains registered to, Mr. Atherton, an
                attorney doing business as ErgoLaw at the Colorado address above.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 37 and admits that it is

  standard practice for corporations (including Amazon) to designate registered agents.

         38.    On information and belief, the TM Defendants retains or otherwise engaged
                Mr. Atherton to organize AllCore Development LLC for the benefit of the
                TM Defendants and to facilitate and conceal their illicit gains. On
                information and belief, after his termination from Amazon, Defendant
                Nelson directed Mr. Atherton to organize two other LLCs, which are also
                Defendants in this action, Cheshire Ventures LLC and Finbrit LLC.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 38 as stated.

         39.    Defendant Cheshire Ventures LLC is a limited liability company formed and
                organized in Wyoming on June 27, 2019, with a principal office address of
                1908 Thomas Avenue, Cheyenne, WY 82001, and a mailing address of 6870
                W 52nd Avenue, Suite 203, Arvada, CO 80002.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 39.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 12 of 143 PageID# 9498




         40.    Cheshire Ventures was organized by, and remains registered to, Mr.
                Atherton, an attorney doing business as ErgoLaw at the Colorado address
                above.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 40 and admits that it is

  standard practice for corporations (including Amazon) to designate registered agents.

         41.    On information and belief, Mr. Atherton was retained or otherwise engaged
                to organize Cheshire Ventures LLC for the benefit of the TM Defendants
                and to facilitate and conceal their illicit gains.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 41.

         42.    Defendant Finbrit Holdings LLC is a limited liability company formed and
                organized in Wyoming on September 3, 2019, with a principal office
                address of 1740 Dell Range, Suite H414, Cheyenne, WY 82009, and a
                mailing address of 6870 W 52nd Avenue, Suite 203, Arvada, CO 80002.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 42 and therefore denies the same.

         43.    Finbrit Holdings was organized by, and remains registered to, Mr.
                Atherton, an attorney doing business as ErgoLaw at the Colorado address
                above.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 43 and therefore denies the same.

         44.    On information and belief, Mr. Atherton was retained or otherwise engaged
                to organize Finbrit Holdings LLC for the benefit of the TM Defendants and
                to facilitate and conceal their illicit gains.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 44.

         45.    Doe Defendants 1-20 are individuals and/or entities responsible for some
                or all of the practices, acts, conduct, and occurrences alleged herein, either
                as actual perpetrators or co-conspirators, aiders and abettors, officers,
                directors, and/or managing agents with the knowledge, control, authority,
                direction, and/or ratification of the other RICO Defendants. Plaintiffs will
                propose further amendments to this Complaint alleging the true names and
                capacities of the DOE Defendants, and the roles they played, once further
                information about their participation in the RICO Enterprise is
                ascertained.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 13 of 143 PageID# 9499




          RESPONSE: Mr. Nelson denies the existence of a RICO enterprise. Mr. Nelson lacks

  sufficient information and knowledge regarding the allegations contained in Paragraph 45 and

  therefore denies the same.

                           SUBJECT MATTER JURISDICTION AND VENUE

          46.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 because
                  the case arises under the laws of the United States, including the Racketeer
                  Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq., the
                  Robinson-Patman Act, 15 U.S.C. § 13, and Article III, section 2, clause 1,
                  of the U.S. Constitution, which extends federal judicial power to “all Cases,
                  in Law and Equity, arising under this Constitution [or] the Laws of the
                  United States, “including the grant in Section 11 of the Judiciary Act of
                  1789 of original federal equity jurisdiction over cases involving more than
                  $500 between a citizen of the state where suit was brought and a citizen of
                  a different state.

          RESPONSE:        Mr. Nelson denies that there are any acts or omission that support the

  jurisdiction of this Court.

          47.     The Court has supplemental jurisdiction over all of Plaintiffs’ state law
                  claims under 28 U.S.C. § 1367 because they arise from, and constitute part
                  of, the same case or controversy that gives rise to Plaintiffs’ federal claims.

          RESPONSE:        Mr. Nelson denies that there are any acts or omission that support the

  jurisdiction of this Court.

          48.     This Court may declare the legal rights and obligations of the parties in this
                  action under 28 U.S.C. § 2201 because this action presents an actual
                  controversy within the Court’s.

          RESPONSE:        Mr. Nelson denies that there are any acts or omission that support the

  jurisdiction of this Court.

          49.     Venue is proper in this district under 28 U.S.C. § 1391(b) because it is a
                  district in which Plaintiff maintains headquarters and/or substantial
                  business operations, is the district in which all or many of the affected
                  properties are located, and is the district in which a substantial or
                  significant number of the acts giving rise to the action occurred.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 14 of 143 PageID# 9500




          RESPONSE:        Mr. Nelson denies that there are any acts or omission that support the

  jurisdiction of this Court.

          50.     Venue is also proper in this judicial district under 28 U.S.C. § 1391(c)
                  because Defendants are subject to personal jurisdiction here.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 50.

                                       PERSONAL JURISDICTION

          51.     Exercise of jurisdiction over Defendants Sterling NCP FF, LLC, Manassas
                  NCP FF, LLC, and NOVA WPC, LLC is reasonable and proper in this
                  District because these Defendants are citizens of the Commonwealth of
                  Virginia and because they conduct extensive business activities within
                  Virginia. For Amazon’s claims for violations of 18 U.S.C. § 1962 and
                  Virginia state law, exercise of jurisdiction over these Defendants is proper
                  pursuant to 18 USC. 28 U.S.C. § 1965(a).

          RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 51 and therefore denies the same.

          52.     Exercise of jurisdiction over Defendants WDC Holdings LLC, Brian
                  Watson, NSIPI Administrative Manager, White Peaks Capital LLC,
                  Villanova Trust, Carleton Nelson, Casey Kirschner, AllCore Development,
                  LLC, Finbrit Holdings LLC and Cheshire Ventures, LLC is reasonable and
                  proper in this District pursuant to 18 U.S.C. § 1965(b). The ends of justice
                  require application of the nationwide service provisions of 18 U.S.C. §
                  1965(b) because there is no district in which all of these Defendants could
                  otherwise be tried together. For Amazon’s state claims, exercise of
                  jurisdiction over these Defendants is proper pursuant to Va. Code Ann. §
                  8.01-328.1. These Defendants have knowingly and purposefully transacted
                  business in the Commonwealth of Virginia, contracted to supply services of
                  things in Virginia, caused tortious injury in Virginia by acts or omissions in
                  and out of Virginia, and have an interest in real property in Virginia.
                  Further, there is a substantial nexus between their purposeful availment of
                  the Virginia forum and Amazon’s claims. Ex. 15. Notably, several
                  Defendants visited Virginia to view potential and actual Amazon real
                  property sites as well as review and execute lease contracts, and utilized
                  instrumentalities located in Virginia and the Eastern District of Virginia to
                  carry out the acts of which Amazon complains. Defendants thereafter
                  affirmatively directed actions at Virginia and the Eastern District of
                  Virginia by making payments and maintaining business operations here to
                  obtain illicit investment, management, and other benefits on several
                  Virginia commercial development projects.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 15 of 143 PageID# 9501




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 52 as stated.

                                       FACTUAL ALLEGATIONS

         53.    This Second Amended Complaint details how two Amazon former TMs,
                together with various real estate developers and LLCs, abused their
                positions and conspired to cheat Amazon out of millions of dollars by
                coordinating a far-reaching RICO Enterprise with numerous co-
                conspirators and victims, all for their own personal financial gain.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 53.

                               AMAZON REAL ESTATE INVESTMENTS

         54.    As relevant here, Amazon carefully selects and develops real estate
                locations that will support its various supply chain operations and other
                business operations, including [redacted]and warehouses.

         RESPONSE: Mr. Nelson admits that Amazon carefully selects real estate locations that

  will support its data centers and that when he worked at Amazon the company did, from time to

  time, develop real estate locations to support its data centers. Mr. Nelson lacks sufficient

  information and knowledge regarding the remaining allegations contained in Paragraph 54 and

  therefore denies the same.

         55.    During the period in suit, Amazon has invested heavily in sites in Virginia
                as well as Ohio and California.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 55.

         56.    Amazon has also executed or explored real estate transactions in other
                states in which Defendants have had access to company information and
                initiatives.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 56.

         57.    A large collection of the sites at issue in this suit are located in this District
                in Northern Virginia, where Amazon has invested heavily in acquiring and
                developing new facilities on land that Amazon has either purchased or
                leased with the assistance of third parties involved in various commercial
                real estate activities.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 16 of 143 PageID# 9502




         RESPONSE: Mr. Nelson admits that real estate parcels at issue in this complaint are

  located in Northern Virginia. Mr. Nelson lacks sufficient information and knowledge regarding

  the remaining allegations contained in Paragraph 57 and therefore denies the same.

         58.     Amazon has obtained real estate in and around Dulles, Virginia through
                 two customary real estate deal structures: (i) build-to-suit lease
                 transactions; and (ii) direct purchase transactions.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 58 because, among other

  reasons, there is no definition of a “customary” real estate deal structure.

         59.     In build-to-suit lease transactions, Amazon identifies the type of location
                 that would be suitable for an Amazon facility and partners with a
                 commercial real estate developer that is willing to find, acquire, and
                 develop the land for Amazon. Typically, the developer purchases the land
                 and builds the basic shell of the facility (i.e., the external structure), and
                 Amazon then leases the land and shell from the developer for a period of
                 years and designs, builds, and operates the inside of the facility to suit its
                 relevant business needs.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 59 because, among other

  reasons: (a) when Mr. Nelson worked at Amazon there was no policy or procedure related to build-

  to-suit lease transactions or the methods by which such transactions were undertaken; and (b)

  during Mr. Nelson’s employment at Amazon, some real estate developers (including DCT,

  Prologis and COPT) or land speculators purchased land (or contracted to do so) prior to any

  engagement or commitment from Amazon related to a build-to-suit lease transaction.

         60.     The total lease payments to the landlord-developer are typically calculated
                 to compensate the developer for: (i) the cost of the land; (ii) the construction
                 cost of the shell; (iii) a negotiated percentage yield on the cost of the land
                 and shell; and (iv) the developer’s operating expenses to act as landlord.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 60 because, among other

  reasons, when Mr. Nelson worked at Amazon there was no process or policy at Amazon related to
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 17 of 143 PageID# 9503




  the calculation of lease payments; some Amazon leases compensated a developer and some

  Amazon leases did not compensate a developer.

         61.     Amazon and/or its affiliates also purchase land outright and subsequently
                 build Amazon facilities on these sites.

         RESPONSE: Mr. Nelson admits that when he worked at Amazon, the company (or its

  affiliates like ICSP LLC (Insane Cloud Scaling Project)) purchased land from time to time and

  subsequently built Amazon facilities on these sites.

         62.     Amazon has a multi-step process for selecting suitable land for both lease
                 and purchase transactions that relies on market and internal diligence by
                 Amazon real estate TMs such as Casey Kirschner and Nelson.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 62 because, among other

  reasons: (a) Amazon pleads at Paragraph 78 that “property and market details” are reported to

  Amazon TMs by “external brokers and agents” through whom “[s]ite diligence is conducted.” Mr.

  Nelson further denies the allegations in Paragraph 62 because when Mr. Nelson worked at

  Amazon, there was no company policy or procedure concerning the selection of “suitable land for

  both lease and purchase transactions” and the analysis of such relied on multiple internal and

  external parties including but not limited to: public utilities, internal finance employees, internal

  legal employees, external legal counsel, internal energy employees, internal capacity planning

  employees, external real estate brokers, land owners, internal engineering employees, external

  engineering consultants, local and state government officials, and federal regulatory agencies.

         63.     Following extensive initial site diligence, an Amazon TM will present the
                 site and financials for “spend” approval based on evidence and
                 representations that the site meets relevant business needs and that its price
                 aligns with relevant market norms.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 63 because, among other

  reasons, when Mr. Nelson worked at Amazon, any nonbinding “spend” requests were subject to
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 18 of 143 PageID# 9504




  multiple different procedural guidelines and drafted by multiple stakeholders. Mr. Nelson further

  denies the allegations in Paragraph 63 because, among other reasons: (a) when Mr. Nelson worked

  at Amazon, Amazon’s capacity planning team determines business needs for the company (to the

  extent “business needs” means data center space from which to sell cloud computing products to

  customers) with no input from TMs and (b) there is no static “market norm” because the price of

  real estate is, as stated in Amazon’s complaint at Paragraph 82, “dynamic.”

  I.   THE TM DEFENDANTS’ PAY-TO-PLAY SCHEME

         64.    The TM Defendants abused their positions of trust at Amazon by steering
                lucrative contracts and/or business opportunities to co-conspirators in
                exchange for kickbacks and other benefits they concealed from Amazon in
                violation of the law and company contracts and policies.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 64.

         65.    The RICO Defendants are commercial real estate companies and
                professionals that include at least one investment firm (WDC Holdings,
                d/b/a Northstar, as well as its owner and alter ego, Brain Watson), various
                limited liability companies (Defendants Sterling NCP FF LLC, Manassas
                NCP FF LLC, White Peaks Capital LLC, NOVA WPC LLC, AllCore
                Development LLC, Finbrit Holdings LLC, Cheshire Ventures LLC, E2M
                Properties LLC), and a bank trust (Villanova Trust), that conspired with the
                TM Defendants to exploit Amazon real estate transactions to derive illicit
                financial gains at the expense of Amazon and its partners or investors.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 65.

         A. TM Defendant Nelson Recruits Casey Kirschner to Amazon

         66.    During the period in suit, the TM Defendants served as Amazon’s two
                primary TMs for real estate site identification and selection in Virginia.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 66 as stated because he

  because he did not work at Amazon during the full “period in suit.”

         67.    Nelson also had responsibility for real estate site identification in other
                geographies across the Americas (the United States, Canada, and
                Central/South America).
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 19 of 143 PageID# 9505




          RESPONSE: Mr. Nelson admits the allegations in Paragraph 67 insofar as “real estate

  site identification” was one of his many responsibilities.

          68.     The TM Defendants previously worked together at the Royal Bank of
                  Canada, and Nelson recruited Casey Kirschner to Amazon’s real estate
                  group and served as his mentor and supervisor.

          RESPONSE: Mr. Nelson admits that he served as Casey Kirschner’s supervisor for some

  period during his tenure at Amazon and that for some period of time Mr. Kirschner and Mr. Nelson

  were both employed as Level 7 Amazonians. Mr. Nelson denies the remaining allegations in

  Paragraph 68 because, among other reasons, he never worked at the Royal Bank of Canada.

          69.     Casey Kirschner reported exclusively to Nelson from November 8, 2017
                  until June 15, 2019, when Nelson was terminated for misconduct.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 69 because, among other

  reasons, Amazon terminated Mr. Nelson on June 11, 2019.

          70.     Throughout his tenure at Amazon, Casey Kirschner’s responsibilities
                  included selecting commercial real estate development partners for Amazon
                  projects, including and specifically Defendant Northstar for the Virginia
                  lease projects at issue in this suit.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 70 because the “select[ion]”

  of “real estate development partners” was not done at the command or behest of any single

  individual.

          71.     At the time of Nelson’s termination, Casey Kirschner served as a Principal
                  Real Estate Manager with primary responsibility for Amazon’s portfolio in
                  Northern Virginia. See Ex. 16.

          RESPONSE: Mr. Nelson admits the allegations contained in Paragraph 71 insofar as

  “portfolio” relates to real estate projects.

          72.     As detailed below, these comments - combined with reports from a
                  confidential information that the TM Defendants’ misconduct included an
                  elaborate kickback scheme involving Casey Kirschner’s brother Christian
                  -- identified Casey Kirschner as a significant risk to the company and the
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 20 of 143 PageID# 9506




                 integrity of ongoing investigations into the Defendants’ unlawful activities.
                 Amazon thus kept its internal investigation highly confidential and
                 arranged for Casey Kirschner to transition his responsibilities to other
                 personnel before his employment was terminated April 2, 2020.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 72 and therefore denies the same but answers that Paragraph

  72 does not refer to any specified “comments” and thus the allegation is nonsensical.

         B. The TM Defendants Create a Pay-to-Play Scheme for Amazon Work

         73.     While at Amazon, the TM Defendants conspired to steer lucrative company
                 contracts, business opportunities, and proprietary or otherwise
                 competitively sensitive business information to third parties who provided
                 or agreed to provide the TM Defendants with personal benefits in exchange
                 thereof.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 73.

         74.     On information and belief, Nelson continued to work with Casey Kirschner
                 to steer Amazon contracts, business opportunities, and proprietary or
                 otherwise competitively sensitive information to third parties after his
                 termination from Amazon.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 74.

         75.     The benefits the TM Defendants received as a result of their unlawful
                 conduct took many forms, including kickbacks benchmarked to various
                 transaction fees and funneled through multiple shell entities, disguised lump
                 sum payouts on Amazon transactions, and lavish trips or reciprocal
                 agreements to steer real estate sale or development opportunities to the TM
                 Defendants and their affiliates.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 75.

         76.     The full scope of the TM Defendants’ misconduct is not yet known, but
                 centered around abusing their positions with Amazon to establish a pay-to-
                 play platform for directing company business and resources to third parties
                 who would provide them with personal benefits they concealed from
                 Amazon and its partners.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 76.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 21 of 143 PageID# 9507




          77.    The TM Defendants were able to conceal their unlawful activities because
                 they exploited their positions to evade company controls on transaction
                 approvals, by knowingly misrepresenting the transactions and concealing
                 kickbacks they had embedded into the deals.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 77.

          78.    Site diligence is conducted largely through external brokers and agents who
                 report property and market details to Amazon real estate TMs - here the
                 TM Defendants for the period and transactions in suit.

          RESPONSE:        Mr. Nelson denies the remaining allegations in Paragraph 78 because,

  among other reasons: (a) when he worked at Amazon the company did not have any policy or

  procedure regarding the collection of site diligence; (b) the collection of such diligence varied for

  each Amazon real estate transaction; and, (c) Mr. Nelson did not work at Amazon after June 11,

  2019.

          79.    As noted, Amazon TMs have primary responsibility for presenting site
                 diligence and financials for transactional “spend” approval based on
                 evidence and representations that a site meets relevant business needs and
                 its price aligns with relevant market norms.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 79 because, among other

  reasons, when Mr. Nelson worked at Amazon, any nonbinding “spend” requests were subject to

  multiple different procedural guidelines and drafted by multiple stakeholders. Mr. Nelson further

  denies the allegations in Paragraph 79 because, among other reasons: (a) when Mr. Nelson worked

  at Amazon, Amazon’s capacity planning team determines business needs for the company (to the

  extent “business needs” means data center space from which to sell cloud computing products to

  customers) with no input from TMs and (b) there is no static “market norm” because the price of

  real estate is, pursuant to Amazon’s complaint at Paragraph 82, dynamic.

          80.    On information and belief, the TM Defendants exploited this process and
                 abused their positions to conspire with third parties on site diligence inputs,
                 and then manipulated the site presentations within Amazon to secure
                 approval for steering contracts, transactions, and business opportunities to
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 22 of 143 PageID# 9508




                 co-conspirators who would provide the TM Defendants with payments or
                 other personal benefits.

         RESPONSE: Mr. Nelson denies the remaining in Paragraph 80.

         81.     For example, the TM Defendants’ presentations on several of the Northstar
                 sites represented that the proposed prices were “below market” based on
                 data points the TM Defendants selected, including what they described as
                 “recent site acquisitions made by [Amazon] competitors and other
                 [relevant] developers.”

         RESPONSE:        Mr. Nelson denies the remaining allegations in Paragraph 81 because,

  among other reasons, Mr. Nelson did not draft any presentation on any Northstar site (or any site)

  alone, multiple stakeholders entered “data points” into each presentation, and Amazon does not

  allege that the data points referenced in Paragraph 81 were in any way incorrect.

         82.     The TM Defendants are able to do this because the lease and purchase
                 transactions involved in their scheme are complex and involve months of
                 diligence and a multitude of data points, contracts, and fee structures linked
                 to dynamic markets and business needs the TM Defendants were in a
                 position to manipulate based on their inside knowledge of Amazon’s
                 confidential information, business records, controls and processes.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 82.

         83.     The Northstar Lease Transactions alone involved the purchase,
                 development, and lease of nine different properties over a two-year period
                 based on pricing data the TM Defendants were in a position to influence
                 directly, through third parties, and through the selection of prior market
                 “comparables” that, on information and belief, may themselves have been
                 inflated or otherwise tainted by Defendants’ unlawful schemes. The TM
                 Defendants knew this, and, thus, on information and belief, the use of those
                 certain, selected “comparables” by the TM Defendants caused Amazon to
                 pay inflated prices for the properties at issue.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 83.

         84.     Each of these properties was in turn subject to a host of contracts and
                 development budgets that provided the TM Defendants with opportunities
                 to conceal improper payments in the form of leasing, development,
                 acquisition, management, or other fees or invoices related to Amazon’s
                 overall project cost and expenditures.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 23 of 143 PageID# 9509




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 84.

         85.    These contracts just on the Northstar Lease Transactions involved no less
                than 50 different parties involved in project development, project finance,
                tenancy, and miscellaneous project support services (such as insurance and
                site maintenance) over a multi-year period.[]

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 85 and therefore denies the same but answers that Amazon did

  not manage any party related to any development of the buildings for what Amazon identifies as

  the “Northstar Lease Transactions” in the Complaint.

         86.    Amazon’s investigations of these transactions is ongoing, but has already
                revealed evidence that the TM Defendants and their co-conspirators
                successfully concealed their use of certain contracts and fees to execute
                their unlawful schemes.

         RESPONSE: Mr. Nelson denies the allegations in paragraph 86.

         87.    Notably and as detailed below, Defendants used acquisition, broker,
                development, management, and other project fees to fund kickbacks to
                Villanova Trust that Defendants were able to conceal as a result of the TM
                Defendants’ position with Amazon.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 87.

         88.    For example, Northstar’s equity partner IPI questioned some of the fee
                provisions in the Northstar Leases as unusual, but the Northstar Defendants
                represented that the structure reflected Amazon’s approval and
                preferences.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 88 and therefore denies the same.

         89.    IPI did not have a reason to contest the Northstar Defendants’ position until
                Northstar’s COO approached IPI earlier this year to report the concerns
                that IPI relayed to contacts within Amazon independent of the TM
                Defendants.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 89 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 24 of 143 PageID# 9510




         90.    These and other reports of the Defendants’ conspiracy revealed that the TM
                Defendants misrepresented and/or concealed from Amazon their receipt of
                kickbacks, post-closing payments, fee shares, and other valuable benefits
                they obtained by abusing their positions within the company and converting
                corporate funds and opportunities to benefit themselves and their co-
                Defendants.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 90 about any such “reports” and therefore denies the same. Mr. Nelson

  denies the remaining allegations in Paragraph 90.

         91.    The TM Defendants’ internal recommendations and valuation assessments
                of the properties at issue in this suit were thus all necessarily infected by
                material misrepresentation or concealment of their personal benefits or
                “shares” in the transactions.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 91.

         92.    These fraudulent aspects of the transactions caused harm to Amazon wholly
                apart from any discrete misrepresentations or omissions the TM Defendants
                made about the market price, market comparables, or acquisition terms on
                the parcels and contracts in issue.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 92.

         93.    Amazon would not, under any circumstances, have approved the real estate
                transactions it entered into with the Defendants had Amazon been aware of
                their undisclosed conflicts of interest and unlawful referral and other
                arrangements.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 93.

         94.    The TM Defendants concealed their communications evidencing their
                misuse of corporate information and opportunities and their receipt of
                prohibited personal benefits through the use of personal emails and chats,
                meetings and trips, and assistance from third parties, including Mr.
                Atherton and a network of shell entities.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 94.

         95.    On information and belief, the TM Defendants used the proceeds of their
                unlawful enterprise, laundered through various trust and third party
                accounts, to support some or all of three Wyoming limited liability
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 25 of 143 PageID# 9511




                companies – Defendants AllCore, Finbrit, and Cheshire Ventures – they
                formed while at least one of them was still employed at Amazon.

          RESPONSE: Mr. Nelson admits that AllCore Development LLC was formed while he

  was employed at Amazon. Mr. Nelson admits that Cheshire Ventures was formed while Casey

  Kirschner was employed at Amazon but after Mr. Nelson was terminated. Mr. Nelson denies the

  remaining allegations in Paragraph 95.

          96.   On information and belief, AllCore received proceeds from the unlawful
                enterprise and the TM Defendants in turn used funds from AllCore for their
                personal benefit.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 96 because, among other

  reasons, there was no “unlawful enterprise.”

          97.   On information and belief, AllCore was formed for the purpose of allowing
                the TM Defendants to receive funds that flowed through the Villanova Trust
                and from Villanova Trust through various entities into AllCore and related
                entities - all to facilitate the TM Defendants to access the Northstar
                kickbacks while employees of Amazon.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 97. Mr. Nelson further

  answers that AllCore was formed to be, and remains, a real estate development company. In that

  capacity, AllCore pursued multiple real estate deals, including deals with parties other than

  Plaintiffs.

          98.   On information and belief, the TM Defendants’ share of the kickbacks
                received from Northstar were wired through Villanova Trust to another
                trust organized by Mr. Atherton and ultimately to Defendant AllCore,
                through which the TM Defendants used the Northstar funds for their
                personal benefits and accessed at least some funds under the guise of loans.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 98.

          99.   Mr. Atherton is an attorney barred in Colorado who was previously
                suspended from practice from November 15, 2013 to February 25, 2014,
                Ex. to, due to violations of five separate Colorado Rules of Professional
                Conduct in connection with financial transactions.[]Mr. Atherton reportedly
                assisted clients to exploit a Colorado conservation easement program to
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 26 of 143 PageID# 9512




                obtain millions of dollars in state and federal tax credits. See Ex. 51. Bank
                accounts held in Mr. Atherton’s name also have been the subject of
                forfeitures related to the government’s investigation into the scheme that is
                the subject of this suit. See. Ex. 52.

         RESPONSE: Mr. Nelson admits that Mr. Atherton is an attorney licensed in Colorado.

  Nelson lacks sufficient information and knowledge regarding the allegations contained in

  Paragraph 99 and therefore denies the same.

         100.   On information and belief, the TM Defendants knowingly participated in
                this scheme and hired Mr. Atherton specifically to facilitate this scheme.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 100.

         101.   The TM Defendants did not disclose the existence of these entities-- AllCore,
                Finbrit and Cheshire Ventures - to Amazon.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 101.

         102.   The TM Defendants concealed their affiliation to AllCore, Finbrit and
                Cheshire Ventures by engaging Mr. Atherton to organize them and appear
                as the sole contract on their registration documents.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 102.

         103.   Defendant AllCore LLC was formed in March 2018, shortly after the TM
                Defendants facilitated the award of at least two Virginia lease contracts to
                Northstar, and Defendant Watson reformed his referral agreement with
                Casey Kirschner’s brother Christian to require “referral” payments on the
                lease transactions to be paid directly to Defendant Villanova Trust.

         RESPONSE: Mr. Nelson denies that he “facilitated the award” of any lease contracts to

  Northstar. Mr. Nelson admits that AllCore Development LLC was formed in March 2018 “after”

  Amazon awarded “at least two Virginia lease contracts to” NSIPI (not “Northstar”). Mr. Nelson

  denies the remaining allegations in Paragraph 103.

         104.   The Cheshire Ventures and Finbrit LLCs were likewise formed in Wyoming
                in June 2019 and September 2019, respectively, immediately following
                Nelson’s termination from Amazon and Casey Kirschner’s assumption of
                Nelson’s portfolio and responsibilities in Amazon’s real estate division.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 27 of 143 PageID# 9513




         RESPONSE: Mr. Nelson admits that Cheshire Ventures was formed in Wyoming in June

  2019. Mr. Nelson lacks knowledge and information sufficient to respond to the remaining

  allegations in Paragraph 104 and therefore denies the same.

         105.   All three Wyoming LLCs - AllCore, Finbrit, and Cheshire Ventures - were
                formed and organized by Mr. Atherton.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 105.

         106.   On information and belief, one or both of the TM Defendants had a
                preexisting relationship with Mr. Atherton and retained or otherwise
                engaged him to organize the LLCs for the TMs’ benefit.

         RESPONSE: Mr. Nelson denies that he had a preexisting relationship with Mr. Atherton.

  Mr. Nelson lacks knowledge information sufficient to respond to the remaining allegations about

  Mr. Atherton’s relationships with other individuals and therefore denies the same. Mr. Nelson

  denies the remaining allegations of Paragraph 106.

         107.   On information and belief, the TM Defendants planned to use AllCore to
                continue misappropriating Amazon information or opportunities for their
                own benefit after they were terminated from Amazon, and used the proceeds
                of their unlawful activities to fund AllCore, Finbrit, and/or Cheshire as
                vehicles for their personal gain and platforms for soliciting and rewarding
                co-conspirators who helped them profit from Amazon information or
                opportunities at the company’s expense.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 107.

         108.   Due to the nature of their positions with the company and the transactions
                they handled, the TM Defendants were able to conceal all of these activities
                from Amazon until a confidential informant formerly associated with
                Defendant Northstar exposed part of their scheme in December 2019.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 108 about any “confidential informant” and therefore denies the same.

  Mr. Nelson denies the remaining allegations of Paragraph 108.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 28 of 143 PageID# 9514




         C. Confidential Informant 1 Reports Defendants’ Kickback Scheme

         109.   On or about December 2, 2019, an individual formerly affiliated with
                Defendant Northstar (“Informant 1”) emailed an Amazon executive and
                asked whether Amazon “[w]ould . . . care to hear about a couple of
                [Amazon] employees who have taken kick backs in excess of $8,000,000
                maybe as high as $50,000,000[?]” Ex. 2.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 109 and therefore denies the same.

         110.   During a series of phone calls with members of Amazon’s legal compliance
                team in late 2019 and early 2020, Informant 1 claimed to have personal
                knowledge of Northstar’s payment of millions of dollars in kickbacks on
                Defendants’ real estate transactions with Amazon, and stated his belief that
                the scheme had been ongoing since January 2018.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 110 about the so-called “Informant” and Amazon’s activities and

  therefore denies the same. Mr. Nelson denies the remaining allegations in Paragraph 110.

         111.   Informant 1 specifically alleged that Defendants Watson and Northstar
                agreed to pay a percentage of all revenue Northstar received on Amazon
                deals to Villanova Trust, of which TM Defendant Casey Kirschner’s
                brother, Casey Kirschner, was the trustee.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 111 and therefore denies the same.

         112.   The payments from Northstar to Villanova Trust were made pursuant to a
                kickback agreement, styled as a “referral agreement,” executed by
                Northstar’s CEO Brian Watson and Christian Kirschner. Informant 1 also
                specifically alleged that Northstar, at the direction of its CEO Brian
                Watson, had caused payments to be made to the TM Defendants in return
                for their directing certain lease transactions to Northstar, under which
                Northstar would act as Amazon’s commercial real estate development
                partner for those transactions.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 112 about alleged actions taken by others and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 29 of 143 PageID# 9515




  Mr. Nelson denies the remaining allegations in Paragraph 112 because, among other reasons, there

  were no “kickbacks” and Mr. Nelson did not direct certain lease transactions to Northstar “in

  return” for anything.

         113.    The Northstar Defendants’ own filings in this action corroborate this
                 account and establish that in 2018, in connection with their execution of
                 their first Lease Transactions with Amazon, Watson specifically reformed a
                 prior referral agreement with Christian Kirschner to direct payments on the
                 Amazon projects directly to Villanova Trust. Dkts. 39-40; 99.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 113 and therefore denies the same. Mr. Nelson denies that Northstar

  entered into any “Lease Transactions” with Amazon.

         114.    Financial records further corroborate that Villanova Trust then funneled
                 the kickbacks to accounts maintained for the benefit of the TM Defendants.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 114 because, among other

  reasons, there were no kickbacks.

         115.    Informant 1 asserted that Defendant Brian Watson was directly involved in
                 the formation of this scheme, including through revisions to Northstar’s
                 referral agreement with Villanova Trust and its sole Trustee Christian
                 Kirschner, whom Watson recently described as “one of [his] best friends.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 115 therefore denies the same.

         116.    Informant 1 provided Amazon with evidence of at least $4.6 million in
                 payments from Northstar to Villanova Trust as of December 14, 2018, and
                 estimated that total payments that would be payable from Northstar to
                 Villanova Trust could amount to $30-40 million through late 2019, and over
                 $50 million over the life of the relevant commercial leases.

         RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 116 and therefore denies the same.

         117.    The federal forfeiture action the United States filed in this District on June
                 1 corroborates the subsequent transfer of several million dollars of these
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 30 of 143 PageID# 9516




                 funds from Villanova Trust to at least one First Western Trust account held
                 for the benefit of the TM Defendants, which Casey Kirscher then used to
                 fund the personal real estate project at issue in the forfeiture action.

         RESPONSE: Mr. Nelson denies that any federal forfeiture action “corroborates” any fact

  because the complaint in that action contains only allegations, which he contests. Mr. Nelson

  further denies that any First Western Trust account was held in his benefit. Mr. Nelson denies the

  remaining allegations in Paragraph 117.

         118.    Informant 1 further disclosed that, in addition to Brian Watson, other
                 Northstar personnel may have had knowledge and/or involvement in the
                 kickback scheme.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 118 and therefore denies the same. Mr. Nelson also specifically denies

  the allegations in Paragraph 118 because, among other reasons, there was no “kickback scheme.”

         119.    Informant 1 provided Amazon with several documents, including what
                 appeared to be a partially redacted email string between defendant Watson
                 and other Northstar employees, in which Watson requested a report on the
                 total fees Northstar had paid to Villanova Trust. Informant 1 also provided
                 what he described as a draft of the referral/kickback agreement between
                 Northstar and Villanova that facilitated Defendants’ kickback scheme on
                 the Lease Transactions.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 119 and therefore denies the same. Mr. Nelson denies the remaining

  allegations in Paragraph 119.

         120.    Informant 1 separately provided Amazon with information about fraud and
                 kickbacks on the White Peaks Purchase, including that two former
                 Northstar employees used Defendants White Peaks Capital LLC and NOVA
                 WPC LLC to facilitate that transaction through the same Amazon TMs that
                 facilitated the Lease Transactions. These activities were memorialized in
                 recorded conversations and payment records.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 31 of 143 PageID# 9517




         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 120 and therefore denies the same. Mr. Nelson denies the remaining

  allegations in Paragraph 120.

         121.   Informant 1’s report in December 2019 prompted an immediate and
                extensive internal investigation that remains ongoing and continues to
                uncover additional evidence of the RICO enterprise involving Virginia
                development projects and potentially involving transactions in at least four
                other states.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 121 and therefore denies the same. Mr. Nelson denies the existence of

  any RICO enterprise.

          D. The TM Defendants’ Pay-To-Play Scheme Furthered the Unlawful RICO
             Enterprise

         122.   Since December 2019, Amazon has uncovered significant evidence of the
                RICO Defendants’ pay-to-play scheme and its connection to multiple
                unlawful enterprise activities involving real estate lease and purchase
                transactions at Amazon’s expense, including the conduct relating to Lease
                Transactions and Direct Purchases as alleged in Amazon’s initial
                complaint, First Amended Complaint and elaborated herein.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge to respond to

  allegations about Amazon’s investigation and therefore denies the same. Mr. Nelson denies the

  remaining allegations in Paragraph 122.

         123.   The internal investigation prompted by Confidential Informant 1’s
                December 2019 report encompassed a review of the TM Defendants’
                company records, including an examination of Casey Kirschner’s Amazon
                laptop.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 123 and therefore denies the same

         124.   This examination revealed that Casey Kirschner copied approximately 375
                documents onto a USB device the night before he surrendered the laptop for
                the requested IT scan.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 32 of 143 PageID# 9518




         RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 124 and therefore denies the same.

         125.    Many of these files referenced confidential Amazon business transactions,
                 including on the Northstar Virginia sites. MacDonald Decl. ¶¶ 3–4.

         RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 125 and therefore denies the same.

         126.    The Amazon IT inspection of Casey Kirschner’s electronic files identified a
                 remnant file in the Recycle Bin of his laptop, with a partial file name reading
                 “Downloads\Villanova Trust Executed.pdf.” A metadata inspection
                 indicated that the file was saved to the laptop Downloads folder on or about
                 May 8, 2019, but was subsequently deleted from the laptop.

         RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 126 and therefore denies the same.

         127.    Amazon’s IT inspection of Casey Kirschner’s company files also uncovered
                 a spreadsheet that appeared to be a rough calculation of the fees Casey
                 Kirschner and his co- conspirators expected and agreed to receive on six
                 different build-to-suit deals, including “Shaw Rd.,” “Quail Ridge,”
                 “Manassas,” “Lerner,” “Route 50,” and “DTC.” Id. at ¶¶ 5, 18; Ex. 10.

         RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 127 and therefore denies the same.

         128.    The referenced fees on these transactions, several of which concern
                 Northstar-affiliated Lease Transaction sites, total $37.1 million, with the
                 author’s total “Share” indicated as $14.5 million. Ex. 10. The spreadsheet
                 was recovered from the laptop’s Recycle Bin, indicating an attempt to delete
                 the file. See MacDonald Decl. ¶ 18.

         RESPONSE:         Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 128 and therefore denies the same but answers also that nowhere in the

  document do the calculations reference that the “share” indicated in the document refers to the

  “author’s total ‘Share’” as alleged by Plaintiffs.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 33 of 143 PageID# 9519




         129.   Amazon found other suspicious information in Casey Kirschner’s files,
                including an Outlook back-end AppData folder containing a Northstar
                spreadsheet itemizing purported Northstar costs on the Amazon Manassas
                Leased Transaction deals. Ex. 17; MacDonald Decl. ¶ 6. On the lower
                right-hand side of the document, someone had calculated a “Leasing Fee”
                of $1,656,148, which approximates the $1.6 million Leasing “Commission”
                that Casey Kirschner had projected for the Manassas transactions. Ex. 17.
                And evidence that the parties have placed in the case record since Amazon
                filed this suit in April—including Colorado audio recordings of former
                Northstar principals and sworn witness testimony submitted with the
                parties’ May 14 and 18 IPI filings—confirm the TM Defendants’
                involvement in the RICO Enterprise. See Ex. 8. This evidence is documented
                throughout the PI record. See Dkts. 9-10, 15-16, 39-48, 57-59, 67-69, 82,
                84-85, 91, 99. And it includes documentation that Defendant Watson
                reformed a prior agreement with Christian Kirschner to direct Amazon-
                related payments directly to Villanova Trust, and that the Northstar
                Defendants considered themselves Amazon’s agents when they extracted a
                multi- million dollar payment on the White Peaks sale, which the TM
                Defendants sought to include in their pay-to-play scheme and for which they
                received a seven-figure payment from the White Peaks Defendants.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 129 about Amazon’s actions and therefore denies the same. Mr. Nelson

  denies the remaining allegations in Paragraph 129.

         130.   This and other evidence contradicts Defendant Watson’s assertions to the
                FBI and Amazon business partners in April that the (undisclosed and/or
                prohibited) “fees” that Northstar paid Villanova Trust on the Virginia real
                estate transactions were “not sent” to the TM Defendants. It also
                corroborates that Northstar’s engagements were not “competitive,” but
                were instead facilitated by the TM Defendants in violation of Amazon’s
                Code of Conduct, [redacted]and CNIAA Agreements governing the TM
                Defendants’ conduct during and after their employment with Amazon.

                RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond

  to the allegations in Paragraph 130 about statements made by others and therefore denies the

  same. Mr. Nelson denies the remaining allegations in Paragraph 130.

         131.   As relevant here, Amazon’s Code of Conduct requires Amazon personnel
                to, among other things: (i) act “lawfully, ethically, and in the best interests
                of Amazon.com”; and (ii) “avoid” and “promptly notify the Legal
                Department” of any potential “conflict of interest” such as “when an
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 34 of 143 PageID# 9520




                   employee or a family member receives a personal benefit as a result of the
                   employee’s position with Amazon.com.” Ex. 18.

          RESPONSE: Mr. Nelson admits only that Plaintiffs’ Code of Conduct speaks for itself.

  Mr. Nelson denies that the Code of Conduct is accurately presented in Paragraph 131.

          132.     Both TM Defendants were aware of the policy and agreed abide by it.

          RESPONSE: Mr. Nelson admits that he received the Code of Business Conduct and

  Ethics when he joined Amazon in May 2012. Mr. Nelson denies that he “agreed” to any contractual

  terms or that the Code of Business Conduct and Ethics modified his rights and obligations pursuant

  to his CNIAA.

          133.     Defendant Nelson repeatedly certified compliance with Amazon’s Code of
                   Conduct during the time he was working on the Amazon transactions at
                   issue in this action and received both on-line and in-person training related
                   to the Code of Conduct. Ex. 53.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 133 as stated. Mr. Nelson

  further answers that Exhibit 53 is blank. Mr. Nelson further responds by noting that Amazon has

  repeatedly taken the position in litigation that the employment policies it promulgates, such as the

  Code of Conduct, “[are] not a contract” and are “not intended as a contract.”2

          134.     Defendant Casey Kirschner also certified complaint with Amazon’s Code
                   of Conduct during the time he was working on the Amazon transactions at
                   issue and received both on-line and in-person training related to the Code
                   of Conduct as recently as this year.

          RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 134 and therefore denies the same.

          135.      The Code of Conduct is complemented [redacted] as well as by specific
                    contracts Amazon employees sign, including the CNIAA Agreements that
                    each of the TM Defendants executed as a condition of their employment
                    with the company.


  2
           These quotes come from Amazon’s representations to another federal court in Missouri v. Amazon.com, Inc.,
  Civil Case No. 1:19-cv-13525-RMB-JS (D.N.J.), Docket No. 8 at 10.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 35 of 143 PageID# 9521




         RESPONSE: Mr. Nelson admits only that Amazon has various policies, but he

  denies that any of these policies modified his rights and obligations pursuant to his CNIAA.

         136.    [REDACTED]

         RESPONSE: Mr. Nelson admits only that the document speaks for itself.

         137.    [REDACTED]

         RESPONSE: Mr. Nelson admits only that the document speaks for itself. Mr.

  Nelson answers also that the policy specifically clarifies that he was not capable of

  completing transactions without the review and approval of multiple stakeholders.

         138.    The TM Defendants took advantage of the fact that [redacted].

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 138.

         139.    These CNIAA Agreements contain several provisions relevant to this suit,
                 and that the TM Defendants breached as detailed below.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 139 about CNIAA Agreements he did not sign and therefore denies the

  same. Mr. Nelson denies the remaining allegations in Paragraph 139.

         140.    The CNIAA Agreements expressly state that each TM Defendant has read
                 or acknowledged all of the Agreement’s terms and enters into them freely.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 140 about CNIAA Agreements he did not sign and therefore denies the

  same. Mr. Nelson’s CNIAA speaks for itself.

         141.    In particular, Casey Kirschner’s 2015 CNIAA Agreement states that he has
                 “carefully read all of th[e] Agreement’s terms,” that Amazon “has been
                 induced to employ [him] by [his] representation that [he] will abide by and
                 be bound by each of the covenants and restraints in th[e] Agreement,” and
                 that he “recognizes that the restrictions in this Section 4 may significantly
                 limit Employee’s future flexibility in many ways. For example, the
                 restriction in Section 4.1 bar Employee, for 18 months after the Separation
                 Date, from accepting certain competitive opportunities.” Ex. 56.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 36 of 143 PageID# 9522




         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 141 and therefore denies the same.

         142.   Nelson’s 2012 CNIAA Agreement states that he is “entering into this
                Agreement . . . as a condition of [his] employment” with Amazon, that his
                employment constitutes “consideration” for the “mutual promises” in the
                Agreement, and that he “recognizes that the restrictions set forth in Sections
                2 and 3 of t[he] Agreement may seriously limit [his] future flexibility in
                many ways,” including by “mak[ing] it impossible for ]him] to seek or
                accept certain opportunities for a period of 18 months after [his]
                Termination Date.” Ex. 57.

         RESPONSE: Mr. Nelson’s CNIAA speaks for itself.

         143.   Both Nelson’s and Casey Kirschner’s CNIAA Agreements provide that
                “[a]ny breach of this Agreement may cause” Amazon “irreparable harm
                for which there is no adequate remedy at law” and that “[a]s a result,”
                Amazon will “be entitled to the issuance by a court of competent jurisdiction
                of an injunction, restraining order, or other equitable relief in favor of itself,
                without the necessity of posting a bond, restraining [TM Defendant] from
                committing or continuing to commit any such violation.” Ex. 56; Ex. 57.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 143 about CNIAA Agreements he did not sign and therefore denies the

  same. Mr. Nelson’s CNIAA speaks for itself.

         144.   Both Nelson’s and Casey Kirschner’s CNIAA Agreements expressly limit
                each TM Defendant’s use and disclosure of a defined universe of
                “Confidential Information.”

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 144 about CNIAA Agreements he did not sign and therefore denies the

  same. Mr. Nelson’s CNIAA speaks for itself.

         145.   Casey Kirschner’s 2015 CNIAA Agreement defines Confidential
                Information to include “proprietary or confidential information of Amazon
                in whatever form, tangible or intangible, whether or not marked or
                otherwise designated as confidential, that is not otherwise generally known
                to the public, relating or pertaining to Amazon’s business, projects,
                products, customers, suppliers, inventions, or trade secrets.” Ex. 56.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 37 of 143 PageID# 9523




         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 145 and therefore denies the same.

         146.   Nelson’s 2012 CNIAA Agreement similarly defines Confidential
                Information to include non-public “valuable proprietary information and
                knowledge of certain modes of business operation” such as “the identity of
                the Company’s business partners, customers, investors, or joint ventures,
                vendors or suppliers,” “pricing or marketing strategies,” “future plans,”
                and “any other information gained in the course of the Employee’s
                employment with the Company that could reasonably be expected to prove
                deleterious to the Company if disclosed to third parties.” Ex. 57. Among
                other things, Casey Kirchner’s 2015 CNIAA Agreement states that he
                agrees to “hold all Confidential Information in strictest confidence and will
                not acquire, use, publish, disclose, or communicate any Confidential
                Information except as required in connection with Employee’s work without
                the prior written approval of an authorized officer of Amazon.” Ex. 56 §3.1
                (Casey Kirschner).

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 146 about CNIAA Agreements he did not sign and therefore denies the

  same. Mr. Nelson’s CNIAA speaks for itself.

         147.   Nelson’s 2012 CNIAA Agreement similarly states that he “agrees [he] shall
                not, directly or indirectly, at any time, during the term of [his] employment
                with the Company or at any time thereafter . . . use or cause to be used any”
                non-public “Confidential Information” acquired from or during his tenure
                with the Company “in connection with any activity or business except the
                business of the Company, and shall not disclose such Confidential
                Information to any individual, partnership, corporation, or other entity
                unless such disclosure has been specifically authorized in writing by the
                Company, or except as may be required by any applicable law.” Ex. 57 §
                2(b).

         RESPONSE: Mr. Nelson admits only that the CNIAA speaks for itself.

         148.   Both Agreements also contain robust “non-competition” provisions
                addressed to each TM Defendant’s activities while employed with Amazon,
                as well as for periods of 12 and 18 months following their termination dates.

         RESPONSE: Mr. Nelson admits only that the CNIAA’s speak for themselves. Mr. Nelson

  denies the remaining allegations in Paragraph 148.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 38 of 143 PageID# 9524




         149.    Allegation 149. These “non-competition” provisions include the following,
                 non-exhaustive restrictions:

         CASEY KIRSCHNER AGREEMENT                        CARLETON NELSON AGREEMENT

                                         18-month Provisions
   “During employment and for 18 months after “While employed by the Company and for a
   the Separation Date,” Employee “will not, period of 18 months after the date the
   directly or indirectly, whether on Employee’s Employee cases to be employed by the
   own behalf or on behalf of any other entity (for Company . . . the Employee will not, directly
   example, as an employee, agent, partner, or or indirectly, and whether or not for
   consultant), engage in or support the compensation, either on [his] own behalf or as
   development, manufacture, marketing, or sale an employee, officer, agent, consultant,
   of any product or service that competes or is director, owner, partner, joint venture,
   intended to compete with any product or shareholder, investor, or in any other capacity
   service sold, offered, or otherwise provided by (except in the capacity of an employee of the
   Amazon (or intended to be sold, offered, or Company acting for the Company),
   otherwise provided by Amazon in the future) knowingly:
   that Employee worked on or supported, or (i) accept or solicit employment with, or
   about which Employee obtained or received accept or solicit a consulting assignment with,
   Confidential        Information”;       “During or accept or solicit investment capital, directly
   employment and for 18 months after the or indirectly, from any individual or entity ...
   Separation Date,” Employee “will not, directly from which the Company has accepted
   or indirectly, whether on Employee’s own investment capital, or with which, prior to the
   behalf or on behalf of any other entity (for Termination Date, the Company has held
   example, as an employee, agent, partner, or serious discussions regarding the possibility
   consultant): (a) accept or solicit business from of securing investment capital (“Investors or
   any Customer of any product or service that Prospective Investors”), provided, however,
   Employee worked on or supported, or about that this Section 3(c)(i) shall not apply to
   which Employee obtained or received Investors or Prospective Investors that are
   Confidential Information; or (b) encourage any introduced to the Company through the efforts
   Customer or Business Partner to cease doing of the Employee; or. . .
   business with Amazon or to terminate or limit (iv) enter into or propose to enter into any
   an existing relationship or arrangement with business arrangement with any entity with
   Amazon.” Ex. 56 §§ 4.1 - 4.2.                    which, prior to the Termination Date, the
                                                    Company was involved in substantially the
                                                    same business arrangement, or with which,
                                                    prior to the Termination Date, the Company
                                                    had held discussions regarding the possibility
                                                    of entering into such an arrangement, if such
                                                    arrangement would be competitive with or
                                                    otherwise deleterious to the interests of the
                                                    Company. Ex. 57 §§ 3(c)(i)-(iv).

                                  12-month Provisions
   “During employment and for 12 months after “While employed by the Company and for a
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 39 of 143 PageID# 9525




   the Separation Date,” Employee “will not,          period of twelve (12) months after the date the
   directly or indirectly, whether on Employee’s      Employee ceases to be employed by the
   own behalf or on behalf of any other entity (for   Company, without regard to when or for what
   example, as an employee, agent, partner, or        reason if any, such employment shall
   consultant): (a) solicit or otherwise encourage    terminate (the “Termination Date”), the
   any employee, contractor, or consultant of         Employee will not, directly or indirectly, and
   Amazon (‘Amazon Personnel’) to terminate           whether or not for compensation, either on his
   any employment or contractual relationship         or her own behalf or as an employee, officer,
   with Amazon; (b) disclose information to any       agent, consultant, director, owner, partner,
   other individual or entity about Amazon            joint venturer, shareholder, investor, or in any
   Personnel that could be used to solicit or         other capacity (except in the capacity of an
   otherwise encourage Amazon Personnel to            employee of the Company acting for the
   form new business relationships with that or       benefit of the Company), knowingly employ,
   another individual or entity; or (c) otherwise     or retain as a consultant or contractor, or cause
   interfere with the performance by current or       to be so employed or retained, or enter into a
   former Amazon Personnel of their obligations       business relationship with any person who:
   or responsibilities to Amazon.” Ex. 56 § 4.3.      (i) is an employee of the Company or has been
                                                      employed by the Company at any time within
                                                      the twelve (12) months prior to the date of
                                                      such act; or
                                                      (ii) is a consultant, sales agent, contract
                                                      programmer, or other independent agent
                                                      retained by the Company; or
                                                      (iii) has been retained by the Company as a
                                                      consultant, sales agent, contract programmer,
                                                      or other independent agent at any time within
                                                      the twelve (12) months prior to the date of
                                                      such an act. Ex. 57 §§ 3(b)(i)-(iii).

                                        During Employment
   See above.                                    In addition to the restrictions above, “[d]uring
                                                 the period of [his] employment with the
                                                 Company, the Employee will not, directly or
                                                 indirectly, and whether or not for
                                                 compensation, either on his or her own behalf
                                                 or as an employee, officer, agent, consultant,
                                                 director, owner, partner, joint venturer,
                                                 shareholder, investor, or in any other capacity
                                                 (except in the capacity of an employee of the
                                                 Company acting for the benefit of the
                                                 Company), knowingly engage in any activity
                                                 or business which is of the same nature as, or
                                                 substantively similar to, an activity or
                                                 business of the Company or an activity or
                                                 business which the Company is developing
                                                 and of which the Employee has knowledge.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 40 of 143 PageID# 9526




                                                    Ex. 57 § 3(a).


         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 149 about CNIAA Agreements he did not sign and therefore denies the

  same. Mr. Nelson’s CNIAA speaks for itself.

         150.    Neither Casey Kirschner’s nor Nelson’s CNIAA agreement allowed them
                to engage in the conduct at issue in this suit or to receive kickbacks derived
                illegally derivcd from an abuse of their positions at and the trust previously,
                and reasonably, placed in them by Amazon.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 150 about CNIAA Agreements he did not sign. Mr. Nelson denies the

  remaining allegations in Paragraph 150.

         151.   In any case, and regardless of the contents of the CNIAA Agreements,
                [redacted] and the Code of Conduct that the TM Defendants acknowledged
                at multiple points after they signed the CNIAA expressly prohibit the very
                conduct in which they nevertheless engaged, i.e., conflicts of interest,
                bribery, and self-dealing.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 150 about CNIAA Agreements he did not sign and therefore denies the

  same. Mr. Nelson denies the remaining allegations in Paragraph 151.

         152.   Further, Nelson’s 2012 CNIAA explicitly prohibits him from using
                “Confidential Information,” which includes “future plans” and “any other
                information gained in the course of the Employee’s employment with the
                Company that could reasonably be expected to prove deleterious to the
                Company if disclosed to third parties,” “directly or indirectly, at any time,
                during the term of [his] employment with the Company or at any time
                thereafter” acquired from or during his tenure with the Company “in
                connection with any activity or business except the business of the
                Company, and shall not disclose such Confidential Information to any
                individual, partnership, corporation, or other entity unless such disclosure
                has been specifically authorized in writing by the Company, or except as
                may be required by any applicable law.” Ex. 57 § 2(b).

         RESPONSE: Mr. Nelson admits only that the CNIAA speaks for itself.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 41 of 143 PageID# 9527




         153.   And Casey Kirschner’s 2015 CNIAA Agreement prohibits him from using
                “Confidential Information” in any way without Amazon’s “prior written
                approval.” In Casey Kirschner’s case, “Confidential Information” is broad
                and includes “proprietary or confidential information of Amazon in
                whatever form, tangible or intangible, whether or not marked or otherwise
                designated as confidential, that is not otherwise generally known to the
                public, relating or pertaining to Amazon’s business, projects, products,
                customers, suppliers, inventions, or trade secrets.” Ex. 56.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 153 and therefore denies the same.

         154.   Despite this requirement both Nelson and Casey Kirschner used
                proprietary and confidential information for their benefit and to Amazon’s
                detriment.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 154.

         155.   Nelson took Confidential Information, including Amazon’s future plans for
                land purchases, as well as information he had learned during his tenure at
                Amazon, and used it for his own personal gain, including disclosing it to
                third parties to advance his own interests to the detriment of Amazon, for
                the purpose of engaging in the enterprise at issue here. E.g., Exs. 58, 59.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 154.

         156.   The TM Defendants violated Amazon’s Code of Conduct, the foregoing
                CNIAA Agreements they signed with the company, and various laws
                throughout their tenures at Amazon by conspiring to perpetuate such
                violations after Nelson’s termination.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 156.

         157.   These violations involved a host of Amazon business opportunities and
                transactions, including those involved in the RICO Enterprise at issue in
                this suit, as well as the use of at least the Cheshire and AllCore LLCs to
                misuse Amazon information, coopt business opportunities, or otherwise
                engage in activities that “interfere with the performance by current or
                former Amazon Personnel of their obligations or responsibilities to
                Amazon,” Ex. 56 § 4.3 (Kirschner Agreement), or are “competitive with or
                otherwise deleterious to the interests of the Company.” Ex. 57 § 3(c)(iv)
                (Nelson Agreement), including but not limited to the activities detailed
                below.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 157.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 42 of 143 PageID# 9528




        158.   As noted, Lease Transaction portion of the RICO Enterprise targeted at least
               the nine Virginia commercial real property leases that one or both of the
               TM Defendants steered to the Northstar Defendants between February 27,
               2018 and January 13, 2020 (the “Virginia Lease Transactions”). The
               Direct Purchase portion of the RICO Enterprise in turn encompassed the
               2019 White Peaks “flip” transaction in which Amazon bought a Virginia
               property at approximately $18 million markup from former Northstar
               employees (the “White Peaks Purchase”), the 2019 purchase of the
               Blueridge Property which resulted in a $10 million fee paid to Blueridge,
               as well as the unlawful use of Amazon funds to pursue business
               opportunities for the TM Defendants, their Wyoming LLCs, and other co-
               conspirators at Amazon’s expense in Virginia and other states. And
               Amazon’s ongoing investigation suggests the likely future scope of these
               schemes.

        RESPONSE: Mr. Nelson denies the allegations in Paragraph 158.

        159.   In all of these transactions, the TM Defendants violated their duties to
               Amazon and conspired with one another and third parties to misuse
               company funds, business opportunities, or information to obtain personal
               benefits or advantages in real estate lease or purchase transactions to the
               detriment of the company and potentially other market competitors.

        RESPONSE: Mr. Nelson denies the allegations in Paragraph 159.

        160.   The scale and complexity of Defendants’ enterprise activities underscore
               the ongoing need for the preliminary injunctive relief the Court awarded on
               June 5, 2020, particularly given the resources and recent actions of the
               Defendants in response to this suit, Watson and Northstar’s refusal to
               comply with certain provisions of the preliminary injunction and related
               discovery ordered by this Court, Dkt. 95, and ongoing internal and criminal
               investigations.

        RESPONSE: Mr. Nelson denies the allegations in Paragraph 160.

        161.   As detailed in Parts III-V below, the TM Defendants were integral to
               facilitating at least the ongoing Lease Transaction and Direct Purchase
               conduct alleged in Amazon’s original complaint. And Amazon’s ongoing
               investigation indicates that the TM Defendants continued their pay-to-play
               and related enterprise schemes after Defendant Nelson’s termination from
               the company by unlawfully colluding with other named and Doe Defendants
               to steer Amazon business and competitively sensitive information to their
               own LLCs and other conspirators.

        RESPONSE: Mr. Nelson denies the allegations in Paragraph 161.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 43 of 143 PageID# 9529




          II.   THE LEASE TRANSACTION CONDUCT

         162.   The Lease Transactions conduct grew in substantial part out of Defendant
                Northstar’s rigged bid for two Virginia development projects the TM
                Defendants steered to Northstar’s CEO Watson at or about the time he
                executed the 2018 kickback “referral” agreement with TM Defendant
                Kirschner’s brother at Defendant Villanova Trust.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 162.

          A. The TM Defendants Solicit Rigged Northstar Bids for Virginia Leases

         163.   Northstar served as a primary developer-landlord for the Virginia Lease
                Transactions at issue in this suit. Amazon began its relationship with
                Northstar in or around September 2017, when Brian Watson, Northstar’s
                CEO, conspired with the TM Defendants to submit a rigged Request for
                Proposal (“RFP”) for certain Virginia real estate development projects.
                Exs. 19–20, 30.

         RESPONSE:        Mr. Nelson admits that he met Brian Watson and multiple other

  Northstar-affiliated individuals in late August 2017 when the Northstar team visited Amazon’s

  Seattle offices to present materials to Amazon. Mr. Nelson denies the remaining allegations in

  Paragraph 163.

         164.   Defendant Watson’s personal relationship with TM Defendant Casey
                Kirschner began long before Casey Kirschner joined Amazon, and
                paralleled Watson’s longstanding personal relationship with Casey
                Kirschner’s brother Christian Kirschner. Ex. 21 (“Lorman Decl.”) ¶ 7.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 157 and therefore denies the same.

         165.   Brian Watson also had a personal relationship with Nelson.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 165 because, among other

  reasons, Mr. Nelson met Mr. Watson for the first time in late August 2017 at the Seattle Amazon

  office building where Mr. Nelson worked.

         166.   On information and belief, Brian Watson and the TM Defendants often
                communicated with one another through personal emails and chats,
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 44 of 143 PageID# 9530




                 including WhatsApp, and during a variety of personal trips and meetings.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 166 about how other individuals communicated with each other and

  therefore denies the same. Mr. Nelson admits that he took one business trip with Mr. Watson to

  the Florida Everglades, for which Mr. Nelson paid for his own transportation to meet Mr.

  Watson. Mr. Nelson denies the remaining allegations in Paragraph 166.

         167.    These trips included the TM Defendants’ participation in a lavish, all-
                 expenses-paid fishing excursion to the Florida Everglades and Casey
                 Kirschner’s participation in a luxury hunting trip to New Zealand.

         RESPONSE: Mr. Nelson denies that he participated in a “lavish, all-expenses-paid

  fishing excursion to the Florida Everglades.” Mr. Nelson admits that he participated in a business

  trip to Florida with Mr. Watson, Northstar employee Kyle Ramstetter, and Casey Kirschner. Mr.

  Nelson denies that his business trip to Florida was “all-expenses-paid.” Mr. Nelson further

  admits that business trips are common at Amazon and in most industries, including commercial

  real estate, and that there is nothing improper or illegal about them.

         168.    The Kirschner brothers also served as groomsmen at Watson’s September
                 28, 2019 wedding, which TM Defendant Nelson also attended. Id. at ¶ 8.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 168 about the wedding therefore denies the same. Mr. Nelson denies

  that he attended Mr. Watson’s wedding.

         169.    From February 2018 through January 2020, Amazon executed leases for
                 commercial facilities around Dulles, Virginia with at least four Northstar-
                 affiliated limited liability companies who acted as landlord-developers for
                 the properties: Dulles NCP LLC; Quail Ridge NCP, LLC; Manassas NCP
                 LLC; and Dulles NCP II LLC.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 169 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 45 of 143 PageID# 9531




         170.    Northstar’s primary equity investor in connection with these Amazon Lease
                 Transactions was IPI NSIPI Data Center Holdings, LLC.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 170 and therefore denies the same.

         171.    This entity was formed by a partner entity (IPI) that makes real estate
                 investments in technology and connectivity-related real assets. IPI is not
                 named as a defendant in this action, and is not known or suspected to have
                 endorsed or engaged in any of the conduct at issue in this suit.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 170 and therefore denies the same.

         172.    As detailed below, Amazon and IPI recently incurred significant costs
                 reforming the leases and related contracts relevant to the sites affected by
                 the RICO Defendants’ misconduct and mismanagement, and IPI has since
                 assumed or transferred to other partners all Northstar-related
                 responsibilities on these sites, for which Amazon has approved more than
                 $400 million in Capital Appropriation Requests (i.e., spend requests) since
                 February 2018. Ex. 22.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 172 and therefore denies the same.

         173.    The TM Defendants leveraged their personal relationships with Casey
                 Kirschner’s brother Christian and his longtime friend, Northstar CEO
                 Brian Watson, to engage the Northstar and Villanova Defendants in the
                 Lease Transaction conduct. On information and belief, Watson’s personal
                 relationship with Casey Kirschner and his brother Christian was
                 Northstar’s only preexisting connection to Amazon.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 173 about other named defendants or the nonbinding spend requests

  and therefore denies the same. To the extent Amazon alleges that Northstar’s lack of preexisting

  connection to Amazon is illicit, Mr. Nelson denies the allegation. Mr. Nelson denies the

  remaining allegations in Paragraph 173.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 46 of 143 PageID# 9532




         174.    In furtherance of this scheme, the TM Defendants facilitated the award of
                 lease development contracts to Northstar in exchange for Northstar’s
                 payment of kickbacks disguised as referral fees to Villanova Trust, whose
                 trustee was Christian Kirschner and which was formed by Mr. Atherton in
                 2018 specifically to facilitate the concealed transfer to the TM Defendants
                 of their “referral” payments from Northstar on the Amazon lease projects.
                 Exs. 6, 25.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 174.

         175.    The TM Defendants’ engagement with Watson and Northstar on the Virginia
                 lease transactions appears to date back to at least mid-2017, when Watson
                 met with Casey Kirschner and Nelson in Seattle. Ex. 19.

         RESPONSE: Mr. Nelson admits that he met with Mr. Watson and other Northstar-

  affiliated individuals at Amazon’s Seattle office in late August 2017 to discuss commercial real

  estate development. Mr. Nelson denies that this meeting was in any way improper.

         176.    Watson met in Seattle with both individuals on Thursday, August 24, 2017,
                 potentially over dinner. Id.; Ex. 20.

         RESPONSE: Mr. Nelson admits that he met with Mr. Watson and other Northstar-

  affiliated individuals at Amazon’s Seattle office in late August 2017. Mr. Nelson denies that he

  met with Mr. Watson over dinner in Seattle at any point in August 2017.

         177.    Emails referencing this Seattle meeting indicate that they interacted on a
                 first-name basis, and that Watson referred to Casey Kirschner as
                 “Brother.” Ex. 19.

         RESPONSE:        Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 177 and therefore denies the same but answers that it is common in

  modern day business practice in the United States to refer to people by their first name and that

  Casey Kirschner referred to almost every man he talked with in Mr. Nelson’s presence as

  “brother.”
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 47 of 143 PageID# 9533




         178.   Email records suggest that at or around the time of the Seattle meeting,
                Casey Kirschner sent Watson an RFP soliciting terms on which Northstar
                could partner with Amazon to expand Amazon’s build-to-suit facilities in
                Northern Virginia. Ex. 5.

         RESPONSE: Mr. Nelson admits that someone at Amazon sent Northstar an RFP, and

  those records speak for themselves. Mr. Nelson denies that this engagement with Northstar was

  in any way improper.

         179.   On information and belief, the RFP Watson received was simply a pretext
                the TM Defendants used to justify steering contracts to Northstar on which
                Northstar would provide kickbacks and other benefits to the TM
                Defendants. See id.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 179.

         180.   Northstar had no prior business history with Amazon, and conspired
                with the TM Defendants to misrepresent its ability to fund and
                develop the Lease Transaction projects as detailed below.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 180 about Amazon’s business history and therefore denies the same.

  Mr. Nelson denies the remaining allegations in Paragraph 180.

         181.   On or around September 20, 2017, Northstar responded to the RFP.
                Ex. 23. Northstar’s response contained several representations that
                induced Amazon to contract with Northstar on the Virginia Lease
                Transactions at issue here.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 181 and therefore denies the same.

         182.   First, the response assured Amazon of Northstar’s “commitment, loyalty,
                integrity, and honesty” to its business partners, id. at 112, and detailed an
                investment structure accountable to Amazon and investors and insulated
                from other projects. Notably, the response stated that each Northstar
                “investment is orchestrated through a single-purpose limited liability
                company or fund that Northstar creates and directs,” id. at 107, and that
                “Watson[] functions as the managing partner” and shares in the “net profits
                of [each] investment through designated sharing ratios with the capital
                partners,” id. at 109.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 48 of 143 PageID# 9534




         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 182 and therefore denies the same.

         183.   Second, the Northstar RFP included a proposed lease agreement that
                contained various representations regarding the disclosure and activities
                of all “Professional Service Providers.” Ex. 23 at 53.

         RESPONSE: Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 183 and therefore denies the same.

         184.   Like the lease agreements, and the ROFO/ROFR Purchase Agreements
                Amazon and the Northstar Defendants executed (signed by Watson), the
                draft agreements Northstar submitted with its RFP response contained a
                warranty clause stating that the Northstar entities had made no undisclosed
                brokerage or other fee payments. See id. at 17, 21, 88; Ex. 24 at 7, 207, 209;
                MacDonald Decl. ¶ 32.

         RESPONSE:       Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 184 and therefore denies the same.

         185.   And as detailed in the PI record in this action, the lease agreements at issue
                in this suit provide that: “All exhibits and addenda attached hereto are
                hereby incorporated into this Deed of Lease and made a part hereof.” Ex.
                24 at 26; see generally Dkts. 41-46, 48, 68-69, 99.

         RESPONSE:       Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 185 and therefore denies the same.

         186.   Third, the Northstar RFP response proposed the creation of specific
                Northstar- affiliated entities (the proposed predecessors of Defendant
                Sterling NCP FF, LLC) that would form a joint venture with IPI to execute
                Virginia Lease Transactions with Amazon and control the downstream
                LLCs that would serve as Amazon’s landlords for each site. Ex. 23.

         RESPONSE:       Mr. Nelson lacks sufficient information and knowledge regarding the

  allegations in Paragraph 185 and therefore denies the same.

         187.   This joint venture (NSIPI Data Center Venture, LLC), a wholly-owned
                indirect subsidiary of IPI, is the entity that terminated all Northstar-related
                involvement in the properties on April 2, 2020 based on evidence of the
                misconduct at issue in this suit. Ex. 34; Gilpin Decl. ¶ 22–26.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 49 of 143 PageID# 9535




         RESPONSE: Mr. Nelson denies the existence of any misconduct. Mr. Nelson lacks

  sufficient information and knowledge regarding the remaining allegations in Paragraph 185 and

  therefore denies the same.

            B.   The TM Defendants Secure Approval of the Rigged Northstar Bids

         188.    Acting under Nelson’s supervision, TM Defendant Casey Kirschner
                 prepared and presented the internal real estate justifications and
                 recommendations for the Northstar properties within Amazon.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 188 as stated because,

  among other reasons, when Mr. Nelson worked at Amazon, the preparation of any “internal real

  estate justifications and recommendations” were drafted by multiple stakeholders.

         189.    As a result of these efforts, Amazon approved the lease contract awards to
                 the Northstar Defendants.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 189 because, among other

  reasons: (a) Amazon did not approve any leases with the Northstar Defendants; and (b) with

  respect to the leases between Amazon and NSIPI, Amazon did not “approve[] the lease contract

  awards” as a result of Mr. Kirschner’s “internal real estate justifications and recommendations”

  but instead, as Amazon pleads at Paragraph 82, based on “months of diligence and a multitude

  of data points, contracts, and fee structures linked to dynamic markets and business needs” and

  as Amazon pleads at Paragraphs 62, 63, and 78, because “Amazon has a multi-step process for

  selecting suitable land for” data center transactions and conducts “extensive site diligence”

  “largely through external brokers and agents who report property and market details to Amazon”

  to determine whether a “site meets relevant needs and that its price aligns with relevant market

  norms.”

         190.    These approvals were integral to the RICO Enterprise and fraudulently
                 induced by both the TM Defendants, who did not disclose their personal
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 50 of 143 PageID# 9536




                relationships and kickback agreement with Northstar and Villanova Trust,
                and also by the Northstar Defendants, who deliberately misrepresented
                and/or concealed from the company their arrangements with the TM
                Defendants and Villanova.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 190.

         191.   These arrangements were in place before the Northstar parties signed their
                first leases with Amazon, as evidenced by the fact that the “Sterling NCP I,
                LLC” referenced in Northstar’s 2018 kickback (“Independent
                Contractor”) agreement is the same entity referenced in Northstar’s
                September 20, 2017 RFP response to Amazon, see Ex. 23, which designated
                Sterling I NCP, LLC as one of the two Northstar entities—the other being
                Sterling II NCP, LLC, id. at 6— that would execute the two initial Virginia
                Lease Transactions with Amazon.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 191 because, among other

  reasons, there were no “arrangements” to receive kickbacks.

         192.   These and other misrepresentations and omissions by the Northstar
                Defendants fraudulently induced Amazon to enter the Lease Transactions,
                and thus rendered the related contracts with the Northstar Defendants
                voidable at Amazon’s election.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 192 of alleged “other misrepresentations and omissions by the

  Northstar Defendants” and therefore denies the same. Mr. Nelson denies the remaining

  allegations in Paragraph 192.

         193.   Further, and to the extent these agreements were or are legally enforceable
                against Amazon, the Northstar Defendants’ kickback arrangement with the
                TM Defendants breached them.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 193 because, among other

  reasons, there was no “kickback arrangement.”

         194.   Like the RFP response, the initial Lease agreements between Amazon and
                the Northstar-affiliated landlord LLCs warranted that: (i) there “are no
                management agreements, service, maintenance or other contracts . . .
                relating to the Project . . . other than those” that were “disclosed in
                writing” to Amazon; (ii) the Northstar parties “dealt with no brokers,
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 51 of 143 PageID# 9537




                finders or the like in connection with this transaction,”; and (iii) Amazon
                (as Tenant) would not have to pay or reimburse the Northstar-affiliated
                Landlords for any “legal, accounting or professional fees and costs
                incurred in connection with lease negotiations.” Ex. 24 at 7, 207, 209;
                MacDonald Decl. ¶ 32.[]

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 194 and therefore denies the same.

         195.   Further, in signing each Lease, Defendants warranted that “[n]o . . .
                agreements, oral or written, have been made by Landlord [Defendants] . . .
                which are not contained in the . . . Lease Documents.” Ex. 24 at ¶ 33.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 195 and therefore denies the same.

         196.   In the immediately ensuing paragraph, titled “Brokers,” Northstar
                “represent[ed] and warrant[ed] that it has dealt with no broker, agent
                or other person in connection with this transaction and that no broker,
                agent or other person brought about this transaction, other than the
                brokers, if any, set forth [at the start of the] Lease.” Id. at ¶ 34.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 196 and therefore denies the same.

         197.   In all of the Leases at issue in this action, the “Brokers” line on page 1 states
                “N/A,” id. at 1, even though the 2018 Villanova Agreement expressly
                designates as “Brokerage Fees” on the Amazon Virginia Lease
                Transactions, Ex. 6 at 2, ¶ 2.5, the multi-million dollar kickback payments
                that Northstar made to Villanova Trust, MacDonald Decl. ¶ 25; Ex. 10.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 197 and therefore denies the same.

         198.   The executed Lease Agreements’ “Broker” provision required that
                Northstar “represent[] and warrant[] that it has dealt with no broker, agent
                or other person in connection with this transaction and that no broker, agent
                or other person brought about this transaction, other than the brokers, if
                any, set forth at the beginning of this Deed of Lease, whom Landlord agrees
                to compensate per separate agreement (a copy of which will be provided by
                Landlord to Tenant)[.]” Ex. 24 at ¶ 34.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 52 of 143 PageID# 9538




         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 198 and therefore denies the same.

         199.    Northstar “set forth” no Brokers at the beginning of the Deed of Lease. Ex.
                 24.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 199 and therefore denies the same.

         200.    Instead, the lease states “N/A” next to “Brokers.” Ex. 24 at 1. And in any
                 case, the Northstar Defendants never provided Amazon with a copy of a
                 separate agreement.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond

  to the allegations in Paragraph 200 and therefore denies the same.

         201.    [REDACTED]

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond

  to the allegations in Paragraph 201 and therefore denies the same.

         202.    [REDACTED]

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond

  to the allegations in Paragraph 202 and therefore denies the same.

         203.    [REDACTED]

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 203 and therefore denies the same.

         204.    There are no provisions in either the Lease Agreements or the [redacted]
                 indicating that it would be premissible for Northstar to have engaged the
                 Villanova Trust as its undisclosed broker.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond

  to the allegations in Paragraph 204 and therefore denies the same.

         205.    The Lease Agreements also prohibits corrupt activities, specifically noting
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 53 of 143 PageID# 9539




                 “bribes.” Ex. 24.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 205 and therefore denies the same.

         206.    The “Anti-Corruption” provision in the Lease Agreements states:
                 “Landlord acknowledges that Tenant’s Code of Business Conducts and
                 Ethics (“the Code”) prohibits the paying of bribes to anyone for any reason,
                 whether in dealings with governments or the private sector. Landlord will
                 not violate or knowingly permit anyone to violate the Code’s prohibition on
                 bribery or any applicable anti-corruption laws . . . Landlord will maintain
                 true, accurate and complete books and records concerning any payments
                 made to another party by Landlord under this deed of lease . . . Landlord
                 will provide written notice to Tenant regarding all pertinent facts relating
                 to any improper solicitation, demand or other request for a bribe, improper
                 gift or anything of value, made by any party in connection with activities
                 performed by Landlord pursuant to this Deed of Lease.” Ex. 24 at ¶ 40.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 206 and therefore denies the same.

         207.    Similarly, Exhibit F to the Lease Agreements lists a provision entitled
                 “Code of Conduct,” which states “Grantor acknowledges Grantee’s Code
                 of Business Conduct and Ethics . . . [that] prohibits the paying of bribes to
                 anyone for any reason,” and “Grantor will promptly provide written notice
                 to Grantee regarding all pertinent facts relating to any improper solicitation,
                 demand or other request for a bribe, improper gift or anything of value,
                 made by any party in connection with any activities performed by Grantor
                 pursuant to this agreement . . . Grantee may immediately terminate or
                 suspend performance under this Agreement if Grantor breaches this
                 section.” Ex. 24 (¶ 12 of Exhibit F).

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 207 and therefore denies the same.

         208.    [REDACTED]

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond

  to the allegations in Paragraph 207 and therefore denies the same.

         209.    The Northstar Defendants violated this provision of the Lease Agreement
                 by paying kickbacks, which are bribes.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 54 of 143 PageID# 9540




         RESPONSE: Mr. Nelson denies he received or solicited any kickbacks or bribes. Mr.

  Nelson lacks sufficient knowledge and information to respond to the allegations in Paragraph

  209 about the provisions of the Lease Agreement and therefore denies the same. Mr. Nelson

  also denies the remaining allegations of Paragraph 209.

         210.   Northstar Defendants further violated this provision by not disclosing their
                actions to Amazon in writing (or otherwise).

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 210 and therefore denies the same.

         211.   Northstar’s representations about undisclosed brokerage or similar
                arrangements on the Lease Transactions were false when made, because at
                least a month before the initial lease agreements were signed in February
                2018—by Watson, personally--Northstar negotiated and executed the
                kickback (“Independent Contractor”) agreement with Villanova’s Trustee
                for “Business Development” services effective January 8, 2018. Exs. 6, 25.
                Notably, the appendix to this agreement details a compensation schedule
                including “Development Fees,” “MP Profits,” “Brokerage Fees,” and
                “Leasing Fees” for “Project Name Sterling NCP I, LLC,” Ex. 6, the entity
                Northstar created to handle the first two Virginia Leased Transactions.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 211 about the Lease Transactions. Mr. Nelson denies that there was any

  kickback agreement or that he received any kickbacks.

         212.   The Independent Contractor agreement itself is signed by Watson, see id.,
                and identifies Villanova Trust, through its Trustee, Christian Kirschner, as
                the “Contractor” entitled to the payments in the fee schedule, id., which
                Villanova subsequently funneled to First Western Trust and/or other
                accounts held for the benefit of the TM Defendants.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 212 about agreements to which he was not a party and therefore denies

  the same. Mr. Nelson denies the remaining allegations of Paragraph 212.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 55 of 143 PageID# 9541




          213.      On information and belief, Villanova Trust did not perform any legitimate
                    services that would justify its receipt of fees associated with the Lease
                    Transactions.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 213 because, among other

  reasons, as Amazon pleads in Paragraph 173, Christian Kirschner was instrumental in

  introducing Brian Watson to Amazon and such business development work is traditionally

  compensated and valuable in commercial real estate development (a business which Amazon

  does not sell).

          214.      On information and belief, Mr. Atherton helped the TM Defendants to
                    establish Villanova Trust as a vehicle for them to receive kickback payments
                    from fees Northstar had obtained through its lease transactions with
                    Amazon.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 214.

          215.      On information and belief, Brian Watson and the TM Defendants all were
                    aware that the purpose of the Villanova Trust was to hide from Amazon the
                    fact that Nelson and Casey Kirschner would each receive a share of the
                    money payable from Amazon to Northstar under the lease transactions and
                    in fact designed this structure to accomplish that aim.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 215.

          216.      On information and belief, Nelson and Casey Kirschner could and did
                    access a portion of the funds Northstar wired to Villanova Trust, which
                    transfers evaded detection because by means of a sophisticated and
                    interlocking web of interstate bank accounts.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 216.

          217.      On information and belief, the Villanova Trust could and did wire funds
                    deposited into the Trust to other accounts or trusts that would, in turn, wire
                    the funds to AllCore.

          RESPONSE:          Mr. Nelson admits that Villanova Trust wired money to AllCore

  Development LLC via a separate trust, which Christian Kirschner controlled as trust protector.

  Mr. Nelson denies the remaining allegations of Paragraph 217.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 56 of 143 PageID# 9542




         218.   On information and belief, Nelson and Casey Kirschner could and did
                obtain for their personal use funds wired from these other accounts or trusts
                to AllCore in the form of sham “loans.”

         RESPONSE: Mr. Nelson denies the allegations of Paragraph 218.

         219.   On information and belief, Mr. Atherton structured AllCore as a legitimate
                business when in reality AllCore was primarily, if not entirely, a mechanism
                through which the TM Defendants could collect illicit funds without
                detection.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 219.

         220.   For the foregoing reasons, and by the foregoing means, the TM Defendants
                conspired with the Northstar Defendants fraudulently to induce Amazon to
                do business with the Northstar Defendants on terms that were false,
                misleading, and violated the RICO Defendants’ legal duties to the company.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 220.

         221.   The Northstar Defendants also engaged in conduct, both independently and
                in concert with Villanova Trust, that breached the terms of the Lease
                Transaction contracts that they fraudulently induced, and in April of this
                year IPI terminated and rescinded those contracts with respect to the
                Northstar Defendants and reformed them with Amazon.

         RESPONSE: Mr. Nelson lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 221 and therefore denies the same.

         222.   The conduct of the Northstar Defendants and Villanova Trust also aided
                and abetted the TM Defendants’ acts in breach of the TM Defendants’
                employment agreements and other legal duties to Amazon..

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 222.

           C.   The Northstar and TM Defendants Conspire on Lease Execution

         223.   To execute the agreed kickback scheme on the rigged Lease Transactions,
                Northstar had to do more than just form the primary LLCs it used to execute
                its initial Lease Transactions with Amazon. It had to ensure that those LLCs
                could purchase and develop the covered real estate sites on the terms
                specified in the contracts. These obligations posed a significant problem for
                Northstar, which did not have the capital or capability to fund the
                acquisition or perform the development work its contracts required.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 57 of 143 PageID# 9543




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 223.

         224.   The Northstar Defendants thus conspired with the TM Defendants to obtain
                an equity partner, lender support, and construction and other development
                contracts for the Lease Transaction sites on terms that fraudulently
                concealed the unlawful aspects of their scheme from these partners, and
                relied on the TM Defendants’ positions and authority at Amazon to deflect
                or otherwise suppress inquiries about fees and contract provisions that the
                RICO Defendants’ site partners questioned or identified as suspicious.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 224.

         225.   IPI is the entity Northstar approached, and ultimately secured, as an equity
                partner to supply capital necessary to purchase and develop the Amazon
                lease sites. IPI has experience entering into joint ventures (JVs) with other
                firms in order to combine resources on development projects, and often
                serves as a capital provider as part of its role in JVs and partners with firms
                that serve primarily as developers for real estate developments. Gilpin
                Decl. ¶ 3.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 225 and therefore denies the same.

         226.   IPI was introduced to Brian Watson and Northstar in January of 2018 by
                third-party brokers who were helping Watson source capital for a real estate
                development where Amazon was to be the sole tenant (“Shaw Road”).
                Together, IPI and Northstar formed the joint venture known as NSIPI Data
                Center Venture, LLC, that partnered with Northstar on the Amazon Lease
                Transactions.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 226 and therefore denies the same.

         227.   An IPI affiliate, IPI NSIPI Data Center Holdings, LLC (“IPI NSIPI”), is
                the sole owner of NSIPI Data Center Venture, LLC, which is now the sole
                owner of the four downstream LLCs—Dulles NCP, LLC, Quail Ridge NCP,
                LLC, Dulles NCP II, LLC, and Manassas NCP, LLC (the “Project
                Entities”)—that hold the nine executed leases with Amazon for the shell
                facilities developed and located on the Virginia real property sites involved
                in the Lease Transactions (the “Projects”). Gilpin Decl. ¶¶ 3–4.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 227 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 58 of 143 PageID# 9544




         228.   Watson and Northstar initially reached out to IPI because Northstar did not
                have the capital to purchase and develop the properties covered by their
                unjustly-obtained contracts.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 228 and therefore denies the same.

         229.   Thus, Watson and Northstar leveraged their relationships with the TM
                Defendants to solicit funding and joint venture support from IPI. Ex. 32
                [Gilpin Decl. ¶ 3].

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 229 and therefore denies the same.

         230.   Northstar Commercial Partners Management, LLC and its affiliates, at the
                direction of Brian Watson, was originally the developer, property manager,
                and asset manager for IPI and Amazon on each of the four Projects above.
                Gilpin Decl. ¶ 4. Watson created Defendant Sterling NCP FF, LLC to be a
                minority equity investor in the Quail Ridge NCP, LLC and Dulles NCP,
                LLC Project Entities. Id. And he created Defendant Manassas NCP FF,
                LLC to be a minority investor in the Manassas NCP, LLC Project Entity.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 230 and therefore denies the same.

         231.   Collectively, Defendants Sterling NCP FF, LLC and Manassas NCP FF, LLC
                owned approximately 8.4% of the equity interest in all four of the Projects (via an
                interest in NSIPI Data Center Venture, LLC) until April 2, 2020, when IPI
                terminated them from the lease contracts and associated Projects based on the
                misconduct at issue in this suit. Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  remaining allegations in Paragraph 231 and therefore denies the same.

         232.   Once formed, the joint venture between IPI and the Northstar Defendants
                created the four downstream LLCs—Dulles NCP LLC[]; Quail Ridge NP,
                LLC[]; Manassas NCP LLC[]; and Dulles NCP II, LLC[]—that
                Northstar/Sterling managed as the landlords for the leased sites. Watson
                separately created and controlled (through two intermediary LLCs) a
                separate entity— Defendant NSIPI Administrative Manager, LLC—to
                handle this management role. The following chart depicts the relationships
                that the Northstar Defendants had with the IPI joint venture and various
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 59 of 143 PageID# 9545




              LLC landlord-developers involved in the Lease Transactions prior to
              Northstar’s termination on April 2 of this year:
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 60 of 143 PageID# 9546




         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 232 and therefore denies the same.

         233.    The Deeds of Lease were signed by Brian Watson, who was identified as the
                 “Manager” or “President,” on behalf of the landlord entities.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 233 and therefore denies the same.

         234.    As part of the Lease Transaction conduct, the Northstar Defendants
                 utilized the foregoing network of LLCs to induce and execute the nine
                 Lease Transactions with Amazon since 2018:

        Lease#                   Landlord Entity                      Date Executed
          1            Dulles NCP LLC                           February 27, 2018
          2            Dulles NCP LLC                           February 27, 2018
          3            Quail Ridge NCP, LLC                     April 6, 2018
          4            Quail Ridge NCP, LLC                     April 6, 2018
          5            Quail Ridge NCP, LLC                     April 6, 2018
          6            Quail Ridge NCP, LLC                     April 6, 2018
          7            Manassas NCP LLC                         November 1, 2018
          8            Manassas NCP LLC                         November 1, 2018
          9            Dulles NCP II                            January 13, 2020

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 234 and therefore denies the same.

         235.    All but one of these Lease Transactions were recommended by the TM
                 Defendants in furtherance of the RICO Enterprise (Lease 9 was
                 recommended by Casey Kirschner because Nelson was terminated in
                 June 2019).

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 235 because, among other

  reasons, there was no RICO enterprise.

         236.    The Northstar Defendants were central to the creation, management, and
                 control the landlord entities. Watson signed the Deeds of Lease as well as
                 the ROFO/ROFR Agreement on behalf of the landlord entities and was
                 identified as the “Manager.” Ex. 24. The signed ROFO/ROFR agreement
                 also identifies Watson by name as a Key Individual: "As used herein, the
                 term “Seller’s actual knowledge,” and like phrases, means to the actual
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 61 of 143 PageID# 9547




                  direct present knowledge of Seller's Manager and Brian Watson
                  (collectively, the ' Key Individuals' )."

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 236 and therefore denies the same.

         237.     As detailed below, all of the transactions were tainted by kickbacks
                  reflected in at least nine lease-related payments from Northstar to
                  "Villanova Trust" from March 7, 2018 to August 7, 2019. Exs. 7, 11, 14,
                  30--31.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 237 because, among other

  reasons, there were no “kickbacks.”

         238.     Specifically, Northstar (through its alter ego WDC Holdings) made
                  payments of at least $5.11 million between March 2018 and August 2019 to
                  Villanova Trust referencing at least four of the landlord LLCs Northstar
                  created to manage nine separate Amazon Lease Transactions: Sterling
                  (Leases #1, 2), Quail Ridge (Leases #3, 4, 5, 6), Dulles (Lease #9), and
                  Manassas (Leases #7, 8).

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 238 about the other named defendants and therefore denies the same.

         239.     Notably, “Amazon would not, under any circumstances, have approved the
                  real estate transactions it entered into with Northstar organized by the TM
                  Defendants had Amazon been aware of the undisclosed conflicts of interest
                  and ‘referral’ agreement arrangement between Northstar and Christian
                  Kirschner/Villanova Trust described in detail” in Amazon’s complaint. Dkt.
                  59 at ¶ 20.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 239 because, among other

  reasons, Amazon approved a “real estate transaction[]” with Northstar after it learned of the

  matters that it describes as the “undisclosed conflicts of interest and ‘referral’ agreement

  arrangement.”

          D.      2020 Corroboration of the RICO Enterprise from Northstar COO Timothy
                  Lorman and IPI Vice President Luke Gilpin

         240.     In January 2020, Timothy Lorman[], who served as Northstar’s COO until
                  April of this year, approached Luke Gilpin, the Vice President of IPI
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 62 of 143 PageID# 9548




                Partners in Chicago, and disclosed information and documents
                substantially corroborating the facts supplied by Informant 1. See generally
                Gilpin Decl. ¶¶ 2, 10–21.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 240 and therefore denies the same.

         241.   Mr. Lorman is a long-time reserve Sheriff’s Deputy for the Douglas County
                Sheriff’s Office in Douglas County, Colorado. Lorman Decl. ¶ 4.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 241 and therefore denies the same.

         242.   Mr. Lorman was the Chief Operating Officer of Northstar from March 25,
                2019 to April 7, 2020. Id. at ¶ 2.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 242 and therefore denies the same.

         243.   Mr. Lorman personally knows and has interacted with Mr. Gilpin on
                numerous occasions in Mr. Gilpin’s official capacity as Vice President of
                IPI. Gilpin Decl. ¶ 10. Mr. Gilpin first met Mr. Lorman in October 2019,
                and finds him “competent and trustworthy.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 243 and therefore denies the same.

         244.   On January 24, 2020, Mr. Lorman told Mr. Gilpin that he wanted to travel
                from Denver, Colorado to speak with Mr. Gilpin in Chicago, where Mr.
                Gilpin works for IPI. Gilpin Decl. at ¶¶ 2, 11. Mr. Lorman told Mr. Gilpin
                that the conversation should take place in person. Id. at ¶ 11.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 244 and therefore denies the same.

         245.   Mr. Lorman and Mr. Gilpin met in Chicago on January 28, 2020. During
                the meeting, Mr. Lorman asked Mr. Gilpin if he knew of a “special
                agreement” between Casey Kirschner and Brian Watson. Gilpin Decl. at ¶
                12. Mr. Lorman told Mr. Gilpin that he suspected that Brian Watson, former
                Northstar employees Kyle Ramstetter and Will Camenson, Casey
                Kirschner, and Casey’s brother Christian Kirschner had engaged in
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 63 of 143 PageID# 9549




                misconduct that “violated Northstar’s agreements with IPI.” Id. Mr.
                Lorman also suspected that these individuals could have “violated the
                leases the entities signed with Amazon, and might have violated the law.”
                Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 245 and therefore denies the same.

         246.   During the January 28, 2020 meeting, Mr. Lorman shared with Mr. Gilpin
                multiple documents evidencing the RICO Defendants’ misconduct at
                Amazon’s expense. Notably, Mr. Lorman shared an executed version of the
                Villanova referral/kickback agreement that Brian Watson signed on behalf
                of Northstar on January 8, 2018. Gilpin Decl. ¶ 13; Ex. 6. Mr. Gilpin
                reviewed the documents and informed IPI’s outside counsel of the meeting
                with Mr. Lorman. Gilpin Decl. at ¶ 14. IPI then informed Amazon of the
                meeting. Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 246 and therefore denies the same. Mr. Nelson denies the existence of

  any RICO enterprise, kickback, or any misconduct at Amazon’s expense.

         247.   On or around February 14, 2020, Mr. Lorman provided Mr. Gilpin with at
                least four documents via Dropbox that further evidenced misconduct by the
                RICO Defendants at Amazon’s expense.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 247 about Mr. Lorman and therefore denies the same.

         248.   The first document is a copy of the executed version of the Northstar-
                Villanova kickback agreement that Lorman shared at the Chicago meeting
                with Mr. Gilpin. Gilpin Decl. ¶ 15; Ex. 6.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 248 and therefore denies the same.

         249.   The second and third documents are wire receipts (dated June 7, 2019, and
                August 7, 2019) evidencing payments from Northstar-affiliated entities to
                Villanova Trust in connection with certain Virginia Leases at issue in this
                action. Gilpin Decl. ¶ 15; Exs. 30, 14.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 64 of 143 PageID# 9550




  allegations in Paragraph 249 and therefore denies the same.

         250.   Each wire receipt lists the “Originator Name” as “W D C HOLDINGS
                LLC” (aka Northstar), the “Beneficiary Bank” as “First Tennessee Bank,”
                and the “Beneficiary” as “Villanova Trust” at “16 Compton Trace
                Nashville, TN.” See Exs. 14, 30.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 250 and therefore denies the same.

         251.   The June 7 wire for $150,000 references “Dulles Final Leasing Payment.” See
                Ex. 30.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 251 and therefore denies the same.

         252.   And the August 7 wire for $321,028.44 references “Manassas Leasing Fee.” See
                Ex. 14.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 252 and therefore denies the same.

         253.   The fourth document that Mr. Lorman provided to Mr. Gilpin is a spreadsheet
                with a column titled “Referal [sic] - Villanova Owed” with four separate entries
                totaling $1,497,614.50. Gilpin Decl. ¶ 15; Ex. 7.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 253 and therefore denies the same.

         254.   The first entry lists $250,000 owed for a “Leasing Fee” associated with the
                “Dulles” “Project.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 254 and therefore denies the same.

         255.   The second entry lists $225,642.60 owed for a “Development Fee (20%)”
                also associated with the “Dulles” “Project.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 255 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 65 of 143 PageID# 9551




         256.    The third entry reflects $760,210.50 owed for a “Leasing Fee (25%)”
                 associated with the “Quail” “Project.” Ex. 7.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 256 and therefore denies the same.

         257.    And the fourth entry reflects $211,761.40 for a “Development Fee (20%)”
                 also associated with the “Quail” “Project.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 257 and therefore denies the same.

         258.    On February 16, 2020, Mr. Lorman provided Mr. Gilpin with additional
                 evidence of the RICO Defendants’ misconduct concerning Amazon properties in
                 this District. This evidence consisted of audio recordings that Defendant Brian
                 Watson directed Mr. Lorman to record of discussions between Watson and
                 former Northstar employees (and White Peaks principals) Kyle Ramstetter and
                 Will Camenson on or about September 27, 2019. Gilpin Decl. ¶ 16; Ex. 9;
                 Lorman Decl. ¶¶ 9–11.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 258 and therefore denies the same.

         259.    In these recordings, Watson demands that these individuals pay Northstar
                 millions of dollars in proceeds the White Peaks Defendants realized on their
                 $116 million “flip” sale of a Virginia property to Amazon in July 2019.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 259 about the recordings. Mr. Nelson denies the allegation that the

  White Peaks Defendants “flip[ped]” the White Peaks Property because, among other reasons,

  Amazon’s own exhibits show that White Peaks initiated multiple projects to improve the

  property, including environmental assessments, surface investigations, and land surveys, as well

  as bearing the risk that such investments would not come to fruition.

         260.    Mr. Lorman and Mr. Gilpin had further conversations this spring
                 concerning Mr. Lorman’s “ongoing suspicions regarding potential
                 misconduct by Brian Watson and Northstar relevant to [IPI and
                 Northstar’s] business relationship and work for Amazon in Virginia.”
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 66 of 143 PageID# 9552




                Gilpin Decl. ¶ 18. Notably, Mr. Lorman and Mr. Gilpin discussed “on
                multiple occasions” Mr. Gilpin’s discovery that Kyle Ramstetter “had
                signed” while at Northstar and “without authorization, multiple contracts
                and change orders related to the [Amazon] Projects [in Northern
                Virginia].” Id. at ¶ 19. Mr. Gilpin stated that this unauthorized conduct put
                the (Northstar-managed) landlords to whom Amazon rendered payments
                “in default under their respective credit agreements.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 260 and therefore denies the same.

         261.   Mr. Lorman also reported that “multiple Northstar employees were
                involved in matters relating to Brian Watson’s personal finances,” and that
                Watson had “received into a personal bank account a deposit of
                approximately $5 million” that Mr. Lorman understood to comprise “part
                of a settlement” between Watson, Kyle Ramstetter, and Will Camenson
                on the White Peaks transaction proceeds that Watson demanded Ramstetter
                and Camenson pay Northstar in September 2019. Gilpin Decl. ¶ 21.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 261 and therefore denies the same.

         262.   After Mr. Gilpin received the information and corroborating documents and
                files from Mr. Lorman in February 2020, see infra ¶¶ 97–102, he promptly
                shared them with IPI’s outside counsel, who in turn shared them with
                Amazon. See Gilpin Decl. ¶ 17; Dkt. 44 ¶ 12. IPI also shared “numerous
                examples” of Northstar’s and Brian Watson’s failures to “appropriately
                manage and comply with” requirements found in contracts governing the
                affected Virginia real property sites that Amazon would not have executed
                but for the RICO Defendants’ and their co- conspirators unlawful conduct,
                as well as Brian Watson’s failures to “appropriately manage and comply
                with project requirements.” Gilpin Decl. ¶ 6.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 262 therefore denies the same.

         263.   For example, in April 2018 Northstar told IPI that Amazon had instructed
                Northstar “to include certain fees in the [Northern Virginia] Projects” that
                “were excessive.” Gilpin Decl. ¶ 5.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  remaining allegations in Paragraph 263 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 67 of 143 PageID# 9553




         264.   But Northstar represented to IPI “that an Amazon employee had
                nonetheless instructed Northstar to include them”—a representation on
                which IPI reasonably relied based in part on the Northstar Defendants’
                relationship with the TM Defendants. Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 264 and therefore denies the same.

         265.   On information and belief, Casey Kirschner requested that Northstar add
                and/or increase fees to the budgets for the Lease Transactions to increase the
                amount of fees that he would receive through the Villanova Trust, which
                thereby increased the cost of the transaction to Amazon.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 265 and therefore denies the same.

         266.   For example, the first Virginia Lease Transaction contained a leasing fee
                of 0.5%, which was equivalent to an anticipated $300,000 for that
                transaction. The next Northstar budget, however, increased that fee to 2%,
                which was equivalent to an anticipated $1,013,614 for that transaction.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 266 and therefore denies the same.

         267.   Amazon also learned of numerous instances in which Northstar failed to
                “appropriately manage and comply with project requirements, “ Gilpin
                Decl. ¶ 6, including the delivery of draw packages, operating reports,
                budgets, compliance packages, and operating expense details. Gilpin Decl.
                ¶ 7. These failures resulted in:
                i.     “Five credit agreement defaults or draw stops” that resulted in the
                       halt of necessary property development funding from relevant
                       lenders;
                ii.    Late payments (in some cases by months) to multiple vendors;
                iii.   Multiple breakdowns in financial reporting to Amazon; and
                iv.    Unauthorized execution of construction contracts and change
                       orders totaling more than $50 million.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 267 and therefore denies the same.

         268.   All of these failures caused damage to Plaintiffs in amounts to be
                determined in the course of these and related legal proceedings.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 68 of 143 PageID# 9554




         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 268 and therefore denies the same.

         269.   As a result of this and other mismanagement by Northstar, the Shaw Road
                and Manassas projects were not scheduled to be completed on time and
                exceeded their budgets. Id. ¶ 8.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 269 and therefore denies the same.

         270.   These and additional actions taken by the RICO Defendants resulted in both
                actual and anticipated harm to Amazon, including but not limited to the
                payment by Amazon of rent inflated by kickback fees; the establishment of
                lease agreements that contemplate rent amounts inflated by kickback fees;
                and adverse impact to Amazon’s relationships with its business partners,
                including IPI, banks, and investors. And to the extent that IPI or others
                absorbed these costs, they are additional victims of the RICO Enterprise.
                Amazon has thus suffered irreparable harm to its goodwill and business
                relations due to the RICO Defendants’ misconduct.

          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

  allegations in Paragraph 270 about Amazon’s asserted harm and therefore denies the same. Mr.

  Nelson denies the existence of a RICO enterprise, kickback fees, or misconduct, and he denies

  the remaining allegations in Paragraph 270.

         271.   These acts and other contract breaches, along with the underlying fraud
                and other unlawful acts that precipitated them, damaged Amazon, IPI,
                and their business partners, and compelled the Northstar Defendants’ for-
                cause termination from involvement with the Lease Termination Projects
                and contracts on April 2, 2020. Id. ¶ 22–25.

         RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

  allegations in Paragraph 271 about the alleged breaches and damage and therefore denies the

  same. Mr. Nelson denies any fraud or unlawful acts and denies any remaining allegations in

  Paragraph 271.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 69 of 143 PageID# 9555




           E.   Northstar’s April 2, 2020 Termination from the Lease Transactions

         272.   The foregoing and other evidence of the RICO Enterprise as it relates to
                Lease Transactions established that Northstar’s continued involvement with
                the nine Virginia lease sites detailed above presented an imminent risk to
                the integrity and goodwill of Amazon’s business relationships, as well as an
                opportunity for the RICO Defendants and those acting in concert with them
                to spoliate evidence and convert assets central to ongoing legal
                investigations. Accordingly, Amazon and IPI devoted significant resources
                to transitioning and ultimately removing Defendants Watson, Northstar,
                Sterling, Manassas, and Administrative Manager from their roles in the
                Virginia Lease Transaction sites this spring. See generally Gilpin Decl. ¶
                22–26; Ex. 34.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 272 about Amazon and IPI, including the existence of any “ongoing

  legal investigations” prior to the February 19, 2019 lease reformations pled at Paragraph 273.

  Mr. Nelson denies the existence of a RICO enterprise. Mr. Nelson denies the remaining

  allegations in Paragraph 272.

         273.   On February 19, 2020, Amazon and IPI agreed to reform the leases and
                management contracts at the Northstar-affiliated Virginia Lease
                Transaction sites to facilitate this transaction and the Northstar
                Defendants’ termination. IPI relied on its ability to exercise its “majority
                interest” authority over the joint venture that controls the Landlord LLCs for
                the relevant properties (“Dulles NCP, LLC, Quail Ridge NCP, LLC, Dulles
                NCP II, LLC and Manassas NCP, LLC”) to remove the Watson/Northstar-
                affiliated Sterling entities from both the joint venture and their involvement
                with the Landlord LLCs and the properties.

         RESPONSE:        Mr. Nelson lacks knowledge or information sufficient to answer the

  allegations in Paragraph 273 about Amazon and IPI and therefore denies the same. Mr. Nelson

  denies the remaining allegations in Paragraph 273.

         274.   As part of this reformation, Amazon and IPI agreed it was critical to avoid
                any interruption in the development or construction of the unfinished
                Northstar-affiliated Virginia Lease Transaction sites and the operation of
                all Northstar-affiliated Virginia Lease Transaction sites. It was also
                understood that any delays or interruptions would cause Amazon
                substantial damage.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 70 of 143 PageID# 9556




         RESPONSE: Mr. Nelson denies lacks knowledge and information sufficient to answer

  the allegations in Paragraph 274 and therefore denies the same.

         275.   These understandings are reflected in the 2020 Lease Continuity Agreement
                between Amazon and IPI, which contains a clause guaranteeing completion
                of the Virginia Lease Transaction sites and Amazon’s right to
                “uninterrupted quiet enjoyment.” To accomplish these objectives, the
                Agreement contemplates “removal steps” under which IPI would “(i)
                terminate or cause to be terminated all agreements” that each Landlord
                and Administrative Manager had with the Northstar Defendants to ensure
                that the Northstar Defendants were removed or rescinded from all
                agreements with Amazon and IPI on the Lease Transaction Projects; (ii)
                cause another entity “to assume responsibility for completing the
                construction of the Unfinished [Northstar-affiliated Virginia property
                sites]”; and “(iii) terminate, or otherwise remove Administrative Manager
                from, any other [relevant] agreement.”

         RESPONSE: Mr. Nelson denies lacks knowledge and information sufficient to answer

  the allegations in Paragraph 275 and therefore denies the same.

         276.   In early April 2020, IPI executed its obligations under the Lease Continuity
                Agreement with Amazon by, among other things, terminating the
                Watson/Northstar-affiliated rights and interests in the Lease Transaction
                sites, transitioning vendor obligations, and demanding the Northstar
                Defendants’ return of books, records, and business information central to
                the integrity of Plaintiffs’ legal and business interests. Ex. 34; Gilpin Decl.
                ¶¶ 22–26.

         RESPONSE: Mr. Nelson denies lacks knowledge and information sufficient to answer

  the allegations in Paragraph 276 and therefore denies the same.

         277.   Specifically, on April 2, 2020, IPI sent a formal Termination Letter to
                Northstar and Watson notifying them of the Cause Event for their termination
                and IPI’s Election of Remedies as controlling stakeholder in the joint
                venture parent of the four landlord-developer entities for the relevant
                Virginia lease sites. This letter effected the immediate removal of Watson
                and several Northstar affiliates (NSIPI Administrative Manager, LLC,
                Sterling NCP FF, LLC, and Manassas NCP FF, LLC) from the joint venture
                and associated landlord-developer companies. Ex. 35.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 71 of 143 PageID# 9557




         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 277 and therefore denies the same.

         278.   IPI coupled its April 2, 2020 Termination Letter to Defendants Watson and
                Northstar with required notices to other affiliates and partners. Ex. 34.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 278 and therefore denies the same.

         279.   The Termination Letters removed Northstar-related persons and entities
                from the NSIPI Virginia development joint venture and its affiliated
                landlord LLCs.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 279 and therefore denies the same.

         280.   All of these termination actions were necessary to protect Amazon goodwill
                and business relationships at the relevant properties, and to mitigate site
                development costs and other damages that Amazon and/or its partners
                suffered as a result of the fraud and other unlawful conduct by the Lease
                Transaction Defendants. This conduct caused costs on Amazon projects to
                exceed budgets, caused budgeted costs to be diverted to kickbacks and other
                unauthorized and unlawful payments, and fraudulently induced and caused
                Amazon to engage in business with partners that did not deliver the value
                they represented and contracted to provide, and whose work for the
                company Amazon would not have approved but for the RICO Defendants’
                unlawful acts.

         RESPONSE:         Mr. Nelson denies the existence of any RICO enterprise, fraud,

  kickbacks, or unlawful conduct. Mr. Nelson denies the remaining allegations in Paragraph 280.

           F.   June 2020 Federal Forfeiture Action and May 2020 Forfeiture Notices

         281.   The full scope of the fraud, kickback, and other unlawful activities
                encompassed by the Lease Transaction conduct is not yet known. But recent
                proceedings in this action, as well as a parallel forfeiture action the United
                States filed in June and related seizures in public notices, directly connect
                it to the TM Defendants.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 72 of 143 PageID# 9558




          RESPONSE: Mr. Nelson admits only that the forfeiture action and public notices speak

  for themselves, and that the actions are contested. Mr. Nelson denies the remaining allegations in

  Paragraph 281.

          282.   The United States filed a forfeiture action in this District indicating that,
                 from August 2018 to August 2019, “the Villanova Trust wired
                 approximately $3,375,625 to a bank account maintained for the benefit of”
                 the TM Defendants. Ex. 12 at ¶ 10. The forfeiture complaint, which was filed
                 against property owned by TM Defendant Casey Kirschner, further states
                 that Casey Kirschner “has admitted accepting funds from [Northstar]
                 associated with [his] job with [Amazon],” that Northstar “paid the
                 kickbacks to the Villanova Trust associated with the [Amazon] development
                 deals in Northern Virginia,” ¶ 13, and that the TM Defendants also
                 “received or benefitted from approximately $5,818,955 from other
                 developers in 2019 for [Amazon] projects in Northern Virginia.” Id. ¶ 14.

          RESPONSE: Mr. Nelson admits only that the forfeiture action and public notices speak

  for themselves, and that the actions are contested. Mr. Nelson lacks knowledge and information

  sufficient to respond to the remaining allegations in Paragraph 282 and therefore denies the

  same.

          283.   The government’s account of the Northstar kickbacks on the Amazon Lease
                 Transactions at issue in this suit accords with evidence Amazon has obtained
                 in its ongoing internal investigation of the RICO Defendants’ unlawful
                 enterprise conduct.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations about Amazon’s internal investigation and denies the remaining allegations in

  Paragraph 283.

          284.   Specifically, on information and belief, the “First Western Trust Bank
                 account ending 3698 maintained for” Nelson and Casey Kirschner that
                 received “$9,194,580.50 in fraud proceeds” (Ex. 12) reflects at least in part
                 wire payments from Villanova Trust to another trust or account (¶¶5–15).
                 Further, the “seven transfers totaling $6,244,442.19 [that] were made
                 between First Western Trust Bank account ending 3698 and First Western
                 Trust Bank account ending 0525” (Ex. 12) reflect, on information and belief,
                 at least in part wire payments from a separate trust or account (¶16) to
                 AllCore.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 73 of 143 PageID# 9559




         RESPONSE: Mr. Nelson admits only that the forfeiture filings speak for themselves,

  and that the actions are contested. Mr. Nelson denies the remaining allegations in Paragraph

  284.

         285.   On or about December 14, 2018, Brian Watson asked a Northstar
                subordinate to send him “the template referral agreement” and itemized
                referral fees for Northstar’s “top 10 referral partners,” including Villanova
                Trust. Ex. 36.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 285 and therefore denies the same.

         286.   The Northstar employee informed Watson that “Villanova [sic] Trust” had
                received “$50,000.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 286 and therefore denies the same.

         287.   Watson then requested “the total amount of fees we have paid to Villanova,
                or ALL fees . . . . Leasing, sales, development, etc.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 287 and therefore denies the same.

         288.   The Northstar employee responded that Northstar had paid $4,641,955.40
                to Villanova. Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 288 and therefore denies the same.

         289.   On information and belief, funds received by Villanova were subsequently
                passed through to AllCore for the personal benefit of the TM Defendants.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 289.

         290.   Whether other entities or individuals covered by Northstar’s “template
                referral agreement” or “top ten referral partners’ had a role in the Lease
                Transaction portion of the RICO or other unlawful scheme is not clear.
                But records obtained from Northstar 's former COO Mr. Lorman
                indicate that at a minimum, the Lease Transaction conduct involving the
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 74 of 143 PageID# 9560




                RICO Defendants continued beyond the December 2018 date on which
                Northstar records show $4.6 million in payments to Villanova Trust. In
                2019, Northstar sent at least two wires to Villanova Trust with
                "transaction memo" references to two separate Northstar landlord
                LLCs (Dulles and Manassas) connected to the Lease Transaction
                conduct:

          DATE                 AMOUNT               TRANSACTION MEMO
          June 7, 2019         $150,000.00          Dulles Final Leasing Payment
          August 7, 2019       $321,028. 44         Manassas Leasing Fee


         RESPONSE: Mr. Nelson admits only that the financial records speak for themselves.

  Mr. Nelson denies the existence of a RICO enterprise or any unlawful scheme. Mr. Nelson lacks

  knowledge and information sufficient to answer the remaining allegations in Paragraph 290 and

  therefore denies the same.

         291.   Further, financial statements obtained since Amazon initiated this suit
                indicate that the Northstar Defendants had received at least $10,026,899
                in acquisition, leasing, development, and asset management fees on just
                the Dulles and Quail Ridge lease projects as of late 2018, and had wired
                at least $5,112,983.84 to Defendant Villanova Trust pursuant to its 2018
                Referral Agreement with Northstar on the Amazon Lease Transactions.
                Ex. 11, Dkt. 57 .

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 291 and therefore denies the same.

         292.   As evidenced by public forfeiture notices, the United States has also seized
                various bank accounts owned by the TM Defendants and Defendant Cheshire
                Ventures, including a U.S. Bank account co-owned by Casey Kirschner and
                10 bank accounts owned or co-owned by Nelson. See Ex. 60 [forfeiture
                notices].

         RESPONSE: Mr. Nelson admits only that the public forfeiture notices speak for

  themselves, and that he is contesting them.

  III.   THE DIRECT PURCHASE CONDUCT

         293.   The Direct Purchase portion of the RICO Enterprise was a parallel and
                significant complement to the Lease Transaction portion of the RICO
                Enterprise facilitated by the TM Defendants’ broader pay-to-play scheme
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 75 of 143 PageID# 9561




                for Amazon contracts and business opportunities. The Direct Purchase
                conduct included at least the 2019 White Peaks land sale to Amazon alleged
                in Amazon's initial complaint and elaborated below and a separate land
                acquisition in Northern Virginia at the end of 2019 that, on information and
                belief, netted the TM Defendants $2.5 million each, as well as other efforts
                by the TM Defendants and their co-conspirators to use Amazon funds,
                contracts, or information to profit from commercial real estate sales in
                Virginia and potentially other states where the RICO Defendants had
                knowledge of Amazon efforts to explore or execute real estate transactions.
                These states included Ohio, South Carolina and Tennessee.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 293.

           A.   The White Peaks Transaction

         294.   In the summer of 2019, two of Northstar then-employees (Kyle Ramstetter
                and Will Camenson) used Defendants White Peaks Capital LLC and NOVA
                WPC LLC to facilitate Amazon’s acquisition of land in Chantilly, Virginia
                for a new Amazon development. See Ex. 37. At the time of the transaction,
                these two Northstar employees styled themselves as, respectively, as
                “Managing Director” of both LLCs, and as “Manager” of White Peaks
                Capital.

         RESPONSE:       Mr. Nelson admits that Kyle Ramstetter is a former employee of

  Northstar and that Kyle Ramstetter was associated with White Peaks Capital LLC and NOVA

  WPC LLC, which sold land to Amazon. Mr. Nelson lacks knowledge and information sufficient

  to respond to the remaining allegations in Paragraph 294 and therefore denies the same.

         295.   The TM Defendants played an essential role in the White Peaks
                Transaction, worked with the White Peaks Defendants to ensure its success,
                and did so to obtain kickbacks from the White Peaks Defendants—actions
                that both TM Defendants knew to be fraudulent and in violation of their
                obligations under Amazon’s Code of Conduct.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 295.

         296.   On or about July 30, 2019, defendant NOVA WPC LLC purchased the White
                Peaks property from 41992 John Mosby Highway LLC, a Virginia limited
                liability company, for $98.67 million.

         RESPONSE: Mr. Nelson admits only that documents and records related to the sale

  speak for themselves. Mr. Nelson lacks knowledge or information sufficient to respond to the
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 76 of 143 PageID# 9562




  remaining allegations in Paragraph 296 and therefore denies the same.

         297.   41992 John Mosby Highway LLC had purchased the White Peaks property
                for $20 million just 13 months earlier. Ex. 47-48, 38.

         RESPONSE: Mr. Nelson admits only that the documents and records related to the sale

  speak for themselves. Mr. Nelson lacks knowledge or information sufficient to confirm or deny

  the remaining allegations in Paragraph 297 and therefore denies the same.

         298.   That same day (July 30, 2019), NOVA WPC LLC sold the White Peaks
                property to Plaintiff Amazon Data Services for $116.4 million. Exs. 37–39.
                Press coverage of the sale highlighted Defendant NOVA WPC LLC’s same-
                day profit of nearly $18 million. Ex. 38.

         RESPONSE: Mr. Nelson admits only that the documents and records related to the

  sale speak for themselves. Mr. Nelson lacks knowledge or information sufficient to confirm or

  deny the remaining allegations in Paragraph 29,k8 and therefore denies the same.

         299.   It is undisputed that the nearly $18 million in proceeds the White Peaks
                Defendants realized on the sale were funded directly by Amazon’s purchase
                of the property.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to confirm or

  deny the allegations in Paragraph 299 and therefore denies the same.

         300.   On information and belief, the TM Defendants exerted pressure against the White
                Peaks Defendants to obtain a share of the approximately $18 million profit
                obtained by the White Peaks Defendants through the sale of the property to
                Amazon.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 300.

         301.   On information and belief, the White Peaks Defendants yielded to this
                pressure and agreed to wire monies to one or both of the TM Defendants.
                On information and belief, the TM Defendants arranged for a Virginia civil
                engineering consultant, Johnny Lim, and his company, E2M Properties
                LLC, to facilitate the transfer of the seven-figure kickback they demanded
                from on the White Peaks transaction.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 77 of 143 PageID# 9563




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 301. Mr. Nelson further

  answers that, to the extent Amazon claims that a real estate developer routing the payment of an

  invoice through a third party is illicit, Amazon frequently routes vendor payments through third

  parties like and including Johnny Lim.

         302.    On information and belief, TM Defendant Casey Kirschner utilized at least
                 some portion of the funds to finance the property named in the government’s
                 pending civil forfeiture action in this District. Ex. 12.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 302 and therefore denies the same.

         303.    The White Peaks Defendants also disbursed $5 million of the proceeds from
                 the 2019 property sale to Defendants Brian Watson and/or Northstar.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 303 and therefore denies the same.

         304.    On September 27, 2019, approximately six weeks after the Washington
                 Business Journal reported on the transaction, Brian Watson confronted the
                 White Peaks principals and then-Northstar employees Kyle Ramstetter and
                 Will Camenson about the land sale. Ex. 9.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 304 and therefore denies the same.

         305.    Watson accused Ramstetter of engaging in a side deal with Northstar’s
                 “largest client” (Amazon), and characterized Ramstetter’s conduct of the
                 transaction as “federal FBI-type stuff.” Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 305 and therefore denies the same.

         306.    Watson never raised these concerns with Amazon, and instead pressed
                 Ramstetter to "pay us [Northstar'] the money [$17.73 million]
                 immediately'' because "[a]nything that comes from [Amazon deals]
                 should be Northstar." Id. at 5.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 78 of 143 PageID# 9564




         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 306 and therefore denies the same.

         307.   Ramstetter replied that he was " [p]otentially" willing to pay Northstar
                the money, but suggested he and Watson discuss the matter with their
                mutual Amazon contact- TM Defendant Casey Kirschner- "over a
                drink." Id. at 6. Ramstetter then alluded to misconduct on other Amazon-
                related transactions, stating that "what we did for Amazon—that's FBI
                You have two corporate real estate people for the largest tenant in the
                world that you can trace the money, it will get out of hand" because there
                is evidence showing that "we all know what we did." Id. at 8. He then
                reiterated that he, Watson, and TM Defendant Casey Kirschner should
                try to "work something out" before someone "say[s] something to the
                wrong person and it gets out, [and] the whole Amazon thing shut[s]
                down." Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 307 and therefore denies the same.

         308.   During a separate conversation Watson secretly recorded and placed in the
                record in this case on May 14, 2020, former Northstar employee and White
                Peaks principal Will Camenson stated that Northstar was left out of the deal
                because of Watson 's "actions and [Watson's] treatment of Kyle [Ramstetter]
                and his contract." Ex. 9 at 19.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 308 and therefore denies the same.

         309.   Following these conversations, Northstar did not immediately “fire[]” the
                two employees involved in the White Peaks transaction, as Watson asserted
                in April 2020 and in this litigation. Exs. 1, 4. Rather, these individuals
                separated from Northstar only after [redacted]. MacDonald Decl. ¶ 8, id.
                Ex. 61; Lorman Decl. ¶ 13.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 308 and therefore denies the same.

         310.   [REDACTED]

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 310 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 79 of 143 PageID# 9565




         311.   Watson and Northstar accepted the $5 million payment for the White Peaks
                transaction instead of notifying Amazon of the inflated price of the property or
                of the fraud and kickback scheme engaged in by their employees.

         RESPONSE: Mr. Nelson denies the existence of any fraud or kickback scheme. Mr.

  Nelson further denies that Amazon paid an “inflated price” for the White Peaks Property. Mr.

  Nelson lacks knowledge and information sufficient to confirm or deny the remaining allegations

  in Paragraph 311 and therefore denies the same.

         312.   On the following Monday, September 30, 2019, Watson continued to discuss
                the White Peaks Purchase with Northstar’s former COO Timothy Lorman.
                To "demonstrate to [Mr. Lorman] that his relationship with Casey Kirschner
                was still strong despite the fallout from the NOVA WPC Transaction , Brian
                Watson called Casey Kirschner and put the call on speaker phone," without
                telling Casey Kirschner that Mr. Lorman was in the room. Lorman Decl. 12.
                After discussing the White Peaks Purchase, Casey Kirschner "commented
                that he had never liked Kyle Ramstetter, and that Kyle Ramstetter had ' been
                involved in this for two weeks and he figured out what you and I were doing,'
                or words to similar effect." Id.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to answer the

  allegations in Paragraph 312 and therefore denies the same.

         313.   The foregoing evidence, which is elaborated in the PI record, alone indicates
                that, at the time Defendant Watson demanded and accepted $5 million in
                proceeds from the White Peaks transaction on the premise that the money
                was payable to Northstar as Amazon's agent, Defendant Watson knew or
                should have known that the land sale was tainted by payments or other benefits
                to TM Defendant Casey Kirschner that violated Amazon policies and
                Northstar’s obligations as Amazon's purported agent. See Dkts. 9-10, 15-16,
                39-48, 57-59, 67-69, 82, 84-85, 91, 99.

         RESPONSE:       Mr. Nelson denies that the land sale was “tainted.” Mr. Nelson lacks

  knowledge and information sufficient to confirm or deny the remaining allegations in Paragraph

  313 about the other named defendants and therefore denies the same.

           B.   Other Land Acquisitions in Northern Virginia

         314.   On information and belief, the TM Defendants facilitated other purchase
                transactions in Northern Virginia for their own personal benefit.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 80 of 143 PageID# 9566




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 314.

         315.    In late 2019, Amazon purchased 100 acres in Northern Virginia (the “Blueridge
                 Property”) for $83 million (the “Blueridge Transaction”).

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 315 insofar as the public

  records reflect a purchase of the land for $73 million.

         316.    On information and belief, Nelson used proprietary information he had
                 obtained while working at Amazon to arrange the involvement in the
                 transaction of an intermediary, the “Blueridge Group,” in order to benefit
                 himself, Cheshire Ventures, and Casey Kirschner.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 316.

         317.    The Blueridge Group purchased the land from the seller for approximately
                 $73 million in or around May 2019.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 317 because, as Amazon

  pleads at Paragraph 322, “Amazon was assigned the purchase agreement” and thus the Blueridge

  Group did not complete the purchase of the Blueridge Property.

         318.    Although Defendant Nelson’s with Amazon had been terminated in June 2019,
                 Nelson was copied on an email chain dated between August 20 and September
                 20, 2019—months after he was terminated from Amazon—regarding the purchase
                 of this property by Blueridge. Exs. 58, 59.

         RESPONSE: Mr. Nelson admits that he was terminated by Amazon on June 11, 2019.

  Mr. Nelson further admits that the emails referenced in Paragraph 318 speak for themselves.

         319.    In that email chain, Nelson’s              email   address   is   listed   as
                 cheshireventures@outlook.com.

         RESPONSE: Mr. Nelson admits the emails referenced in Paragraphs 318 and 319 speak

  for themselves.

         320.    Nelson knowingly engaged in this transaction in violation of his CNIAA
                 agreement with Amazon.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 320.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 81 of 143 PageID# 9567




         321.    In or around November 2019, and due to the machinations of TM Defendant
                 Casey Kirschner, a $10 million assignment fee was added to the contemplated
                 transaction by which Amazon would acquire the Blueridge Property.

         RESPONSE: Mr. Nelson lacks sufficient knowledge or information to respond to the

  allegations in Paragraph 321 and therefore denies the same.

         322.    On or around December 23, 2019, Amazon was assigned the purchase
                 agreement and acquired the property for $83 million.

         RESPONSE: Mr. Nelson admits the allegations in Paragraph 322 insofar as the total

  acquisition cost was $83 million. Mr. Nelson further answers that the $83 million included $73

  million for the price of the land and $10 million to purchase the assignment of the land purchase

  agreement.

         323.    The $83 million purchase price included a $10 million assignment fee payable
                 to Blueridge Group, LLC.

         RESPONSE: Mr. Nelson admit the allegations in Paragraph 323.

         324.    On information and belief, Blueridge Group was brought into the transaction by
                 the TM Defendants to serve as a conduit for a $10 million kickback.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 324.

         325.    On information and belief, Blueridge Group provided no services and made no
                 improvements to the Blueridge Property between the time it signed the purchase
                 agreement and the time it assigned it to Amazon, netting $10 million in profit.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 325 because, among other

  reasons: (a) public records filed by Amazon in Loudon County, Virginia, and internal Amazon

  documents show that between May 2019 and December 2019, the Blueridge Group conducted

  extensive work to initiate and further the work to rezone the Blueridge Property for data center

  use by right; (b) internal Amazon communications on December 13, 2019 show that Amazon

  decided to purchase the Blueridge Property in December 2019 before the Blueridge Group’s

  rezoning work was completed (but after it was well underway) because Amazon’s “finance
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 82 of 143 PageID# 9568




  team” wanted to make a capital expenditure prior the end of 2019 due to a budget surplus and

  that Amazon decided to make the purchase even after the risks were outlined; and (c) land prices

  for land potentially suitable for data center use were rapidly increasing in Northern Virginia

  during the period in suit even without the improvements to the land undertaken by the Blueridge

  Group.

           326.   On information and belief, after the transaction closed, Blueridge Group
                  funneled half of the assignment fee—or $5 million—back to the TM Defendants,
                  who split it evenly, netting approximately $2.5 million profit each from the
                  Blueridge Transaction.

           RESPONSE: Mr. Nelson denies the allegations in Paragraph 326.

           IV.    THE RICO DEFENDANTS’ ONGOING MISCONDUCT, DAMAGE,
                  AND THREATS OF IRREPARABLE HARM

           327.   The RICO Defendants’ enterprise is ongoing, has damaged Amazon, IPI,
                  and their business partners, and poses an imminent threat of irreparable
                  harm to time-sensitive development projects at the affected sites and to
                  associated Amazon business relationships and goodwill.

           RESPONSE: Mr. Nelson denies the allegations in Paragraph 327.

            A.    The Northstar Defendants

           328.   Hours after the FBI raided his home on April 2, 2020, Brian Watson sent a
                  lengthy and wide-ranging email to a broad range of personal and business
                  contacts including Casey Kirschner and other RICO Defendants who
                  perpetrated the fraud against Amazon. Ex. 1. In that email, Watson alerted
                  the group to the FBI’s questions and documents (including and particularly
                  the grand jury’s interest in Villanova Trust), cast blame on various former
                  Northstar personnel, referenced discussions with his legal counsel, and
                  identified Northstar assets and payments that could be affected by the fraud
                  and misappropriation allegations against him. The email also made factual
                  statements about Defendants’ RICO Enterprise activities that conflict with
                  internal evidence including computer files, bank records, and voice
                  recordings that Watson himself made.

           RESPONSE:       Mr. Nelson admits only that the email referenced in Paragraph 328

  speaks for itself. Mr. Nelson denies the remaining allegations in Paragraph 328.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 83 of 143 PageID# 9569




         329.   Notably, Watson’s April email stated that Northstar’s “$4,000 per month”
                agreement with Villanova Trust was executed with one of Watson’s “best
                friends,” for “research” and “introduc[tions]” to companies “who may
                have commercial real estate needs.” Id. It further stated that although
                Villanova’s Trustee, Christian Kirschner, “introduced” Northstar to his
                brother at Amazon, Northstar won a “competitive” bid for the Amazon
                Virginia projects. Watson then stated that Northstar “paid [Villanova] a
                share of fees that were generated from [Northstar’s] work with Amazon,”
                but declared that “[t]he funds we sent were never sent to Casey Kirschner
                or Carl Nelson,” the former Amazon TMs who oversaw the deals. Watson’s
                April 2 email also referenced recent statements he made to “investors” that
                Amazon was “so pleased” with Northstar’s work that Amazon “referred to
                [Northstar] as their best developer in the country.”

         RESPONSE:        The email referenced in Paragraph 329 speaks for itself. Mr. Nelson

  denies the remaining allegations in Paragraph 329.

         330.   The conflict between the investigation record and Watson’s statements confirms
                the RICO Defendants’ misconduct and the ongoing and imminent threat they pose
                to Amazon and public interests in this and related legal proceedings.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to confirm or

  deny the allegations in Paragraph 330 and therefore denies the same.

         331.   As a threshold matter, the email statements Watson made on the evening of
                April 2 (and earlier that week to investors) about Amazon’s view of
                Northstar’s work flatly contradicts the record and termination notice for
                “fraud and willful misconduct” IPI issued to Northstar that same day.

         RESPONSE: Mr. Nelson admits only that the email referenced in Paragraph 331 speaks

  for itself. Mr. Nelson lacks sufficient knowledge or information to confirm or deny the

  allegations in Paragraph 331 and therefore denies the same.

         332.   As detailed above and in the PI record in this action, recently uncovered
                voice recordings, computer files, and financial records indicate that the
                Northstar Defendants fraudulently induced and/or breached actionable
                representations and covenants in their 2017 RFP and ensuing contracts that
                Watson executed on their behalf with Amazon and its partners on the
                Virginia Lease Transaction sites.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 84 of 143 PageID# 9570




         RESPONSE: Mr. Nelson lacks sufficient knowledge or information to confirm or deny

  allegations in Paragraph 332 and therefore denies the same.

         333.    And the case record further demonstrates the knowing or recklessly false
                 nature of the Northstar Defendants' account of the Lease Transaction portion
                 of the RICO Enterprise. See Dkts. 9-10, 15-16, 39-48, 57-59, 67-69, 82, 84-
                 85, 91, 99.

         RESPONSE: Mr. Nelson lacks sufficient knowledge or information to confirm or deny

  allegations in Paragraph 333 and therefore denies the same.

         334.    These statements this spring, which on information and belief were
                 designed to signal accomplices to obstruct discovery of the RICO
                 Defendants’ ongoing unlawful activities, were followed by a host of other
                 developments, including the resignation of much of Northstar’s
                 management team, that led to the entry of the Temporary Restraining Order
                 on April 28, 2020 (Dkt. 16) and the Preliminary Injunction on June 5, 2020
                 (Dkt. 157). See generally Ex. 14, 30, 40-42; MacDonald Decl. 18, 22, 38,
                 48-50.

         RESPONSE: Mr. Nelson lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 334 and therefore denies the same. Mr. Nelson denies that he

  engaged in any unlawful activities.

         335.    The Northstar Defendants have since defied both the TRO and PI, as well
                 as the Court’s discovery order regarding their compliance with the same,
                 and dissipated assets.

         RESPONSE: Mr. Nelson lacks sufficient knowledge or information to confirm or deny

  the allegations in Paragraph 335 and therefore denies the same.

         336.    Defendants Watson and Northstar admit that on June 19, 2020, they closed
                 – without any notice to Plaintiffs or this Court – the $1.85 million sale of a
                 luxury Denver condominium that Defendant Northstar owned and
                 Defendant Watson personally used. Dkt. 68 at 16; Dkt. 82 at 8.

         RESPONSE: Mr. Nelson lacks sufficient knowledge or information to confirm or deny

  the allegations in Paragraph 336 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 85 of 143 PageID# 9571




         337.   Defendants Watson and Northstar admitted they netted nearly $700,000
                from the sale of this condo. Dkt. 82-3 at 1 (listing net value of condo as of
                May 31, 2020 of $688,108 based on appraisal of $1.85 million – the same
                amount for which the condominium was sold less than three weeks later).

         RESPONSE: Mr. Nelson lacks sufficient knowledge or information to confirm or deny

  the allegations in Paragraph 337 and therefore denies the same.

         338.   [REDACTED]

         RESPONSE: Mr. Nelson lacks sufficient knowledge or information to confirm or deny

  the allegations in Paragraph 338 and therefore denies the same.

         339.   And as recently as July 2020, Northstar and Watson demanded $11 million
                in unjustified payments on their terminated lease contracts for the nine
                Virginia properties Amazon has the right to lease from IPI, as well as
                threatened to place liens on those properties in violation of Virginia law
                and this Court’s PI. Dkt. 57.

         RESPONSE: Mr. Nelson lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 339 and therefore denies the same.

         340.   As of the date of the filing of this Complaint, Defendants Watson and
                Northstar remain in violation of the preliminary injunction and have not put
                up for escrow or bond even one penny of their claimed $61 million in
                personal ‘net worth.” Dkt. 82-3 at 1. Further, they have yet to explain in
                any way what has happened to the proceeds from the sale of the
                condominium [redacted].

         RESPONSE: Mr. Nelson lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 340 and therefore denies the same.

           B.   The TM Defendants and Defendants AllCore Development LLC, Cheshire
                Ventures LLC, and Finbrit Holdings, LLC

         341.   Amazon's investigation of the TM Defendants is ongoing, but continues to
                reveal significant evidence of their involvement in the unlawful pay-to-play
                scheme and related RICO Enterprise at issue in this suit. The first direct
                evidence of their involvement in these unlawful activities appeared in the
                information and documents Amazon received from Confidential Informant I
                in December 2019. And the company' s ensuing investigation has continued to
                reveal corroborating evidence of the TM Defendants' extensive misconduct.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 86 of 143 PageID# 9572




         RESPONSE:        Mr. Nelson lacks sufficient knowledge or information to respond to

  allegations in Paragraph 341 about Amazon’s investigation and therefore denies the same. Mr.

  Nelson denies the remaining allegations, including any allegation that he was involved in a

  racketeering or kickback scheme or “committed extensive misconduct.”

         342.   As noted, this evidence is particularly significant to the extent it
                connects the TM Defendants to the Lease Transaction of the Enterprise
                in which Casey Kirschner’s brother served as a conduit for kickback
                payments to the benefit the TM Defendants, who Defendant Watson
                conspicuously declared on April 2 did not receive any of the “funds”
                Northstar “sent” to Villanova on the Virginia Lease Transactions. Ex.
                1. Amazon’s retrieval of files from TM Defendant Casey Kirschner’s
                laptop, the recorded conversations Watson placed into the docket in this
                case in May 2020, and financial records tracing Villanova funds to First
                Western Trust and/or other accounts held for the benefit of the TM
                Defendants all evidence the TM Defendants’ involvement in the RICO
                Enterprise, as well as the knowing or reckless falsity of Watson’s April
                2020 statements to the contrary.

         RESPONSE:        Mr. Nelson denies the allegations in Paragraph 342, including any

  allegations that Mr. Nelson was engaged in a racketeering or kickback scheme.

         343.   The TM Defendants continued their pay-to-play scheme, the RICO
                Enterprise, and other unlawful conduct at Amazon’s expense after they were
                terminated from the company. The TM Defendants created one or more of
                the AllCore, Finbrit and Cheshire LLCs while they were at Amazon, and,
                on information and belief, supported these LLCs with proceeds from their
                unlawful conduct and continue to use them to obtain information and
                business opportunities at Amazon’s expense.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 343.

         344.   Although the only individual listed as a contact for these LLCs in public
                registration documents is their organizer, Mr. Atherton, email
                correspondence on the Amazon system shows the TM Defendants
                interacting for or with these entities during their time at Amazon.

         RESPONSE: Mr. Nelson admits that the public registration documents and emails

  referenced in Paragraph 344 speak for themselves.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 87 of 143 PageID# 9573




         345.    For example, on March 10, 2020, TM Defendant Nelson – who was
                 terminated from Amazon in June 2019 – sent Knoxville real estate site
                 proposals stamped with an AllCore logo to an Amazon broker using a
                 Cheshire Ventures email signature and block:




         Exs. 43–44.

         RESPONSE:        Mr. Nelson admits only that the email referenced in Paragraph 345

  speaks for itself. Mr. Nelson denies that the email referenced in Paragraph 345 was in any way

  improper.

         346.    Similarly, on January 16, 2020, TM Defendant Casey Kirschner received a
                 proposal for a Fairfax, Virginia real estate site from a Cheshire Ventures
                 email handle that Kirschner forwarded internally for consideration within
                 Amazon. Ex. 49.

         RESPONSE:        Mr. Nelson admits the allegations in Paragraph 346 because, among

  other reasons, Cheshire Ventures was an active real estate development consulting firm that sent

  various opportunities for land and real estate facilities to Amazon employees and agents for the

  company’s consideration to purchase or lease.

         347.    All of the acts alleged herein violate the law and Amazon policies, as well as
                 breach multiple provisions of the CNIAA Agreements each TM Defendant
                 signed with the company as a condition of their employment.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to confirm or

  deny the allegations about any CNIAA Agreement he did not sign and therefore denies the same.

  Mr. Nelson denies the remaining allegations because, among other reasons, sending potential
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 88 of 143 PageID# 9574




  land or real estate opportunities to Amazon for its consideration does not violate any law or Mr.

  Nelson’s CNIAA.

         348.    Those agreements expressly state that “any breach” may cause Amazon
                 “irreparable harm for which there is no adequate remedy at law,” and that
                 the TM Defendants have already agreed that Amazon will “be entitled to the
                 issuance by a court of competent jurisdiction of an injunction, restraining
                 order, or other equitable relief in favor of itself, without the necessity of
                 posting a bond, restraining [the TM Defendants] from committing or
                 continuing to commit any such violation.” Ex. 56 § 7.4 (Casey Kirschner
                 CNIAA); Ex. 57 § 6 (Nelson CNIAA).

         RESPONSE: Mr. Nelson admits only that Mr. Nelson’s CNIAA speaks for itself. Mr.

  Nelson lacks knowledge and information sufficient to confirm or deny the remaining allegations

  in Paragraph 348 about any other CNIAA.

           C.    Villanova Trust

         349.    Villanova Trust’s central and recently publicized role in the RICO
                 Enterprise as it relates to Lease Transactions underscores the risk that the
                 RICO Defendants or those acting in concert with them will spoliate or
                 convert evidence or assets related to the Trust’s role in the RICO enterprise.

         RESPONSE: Mr. Nelson denies the remaining allegations in Paragraph 349.

         350.    Following the PI hearing in this action against Defendant Villanova Trust,
                 Christian Kirschner’s counsel advised Amazon that Christian Kirschner,
                 Villanova’s founder and sole trustee, “is cooperating with the government
                 in its ongoing investigation into the events referenced in [Amazon’s]
                 complaint,” that “Villanova Trust is not in possession of any Amazon
                 confidential or non-public proprietary information,” and that “Villanova
                 Trust has no monetary assets in its possession or control.” Ex. 45.

         RESPONSE:           Mr. Nelson admits only that Christian Kirschner’s counsel’s

  representations speak for themselves. Mr. Nelson lacks knowledge and information sufficient to

  respond to the allegations in Paragraph 350 and therefore denies the same.

         351.    Based on these representations, Amazon has not included Villanova Trust
                 in its recent actions to enforce the PI, but reserves the right to do so in the
                 event evidence of non-compliance emerges.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 89 of 143 PageID# 9575




         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 351 and therefore denies the same.

           D.   The White Peaks Defendants

         352.   The White Peaks Defendants’ role in the Direct Purchase Transactions, as well
                as their principals’ involvement in the Lease Transactions while employed with
                Northstar, underscores the risk that these RICO Defendants or those acting in
                concert with them will spoliate or convert evidence or assets related to the White
                Peaks Defendants’ role in the enterprise misconduct at issue in this suit.

         RESPONSE: Mr. Nelson denies the existence of a RICO enterprise. Mr. Nelson lacks

  knowledge and information sufficient to respond to the remaining allegations in Paragraph 352

  and therefore denies the same.

         353.   Following the PI hearing in this action in May 2020, counsel for the White
                Peaks principals advised Amazon that:

                a. Kyle Ramstetter (controlling manager of White Peaks Capital and
                   NOVA WPC LLC) is cooperating with the government in its ongoing
                   investigation of the events referenced in your complaint”;

                b. “Regarding the non-monetary aspects of the TRO,” the White Peaks
                   Defendants “are not in possession of any Amazon confidential or non-
                   public proprietary information. White Peaks and NOVA (and their
                   principals) understand their obligations under paragraphs 6-8 of the
                   TRO and will comply with these provisions”;

                c. “With respect to the monetary conditions of the TRO, as previously
                   referenced, Mr. Ramstetter is cooperating with the government in its
                   criminal investigation. As part of this cooperation, all proceeds from []
                   what [Amazon refers] to as the ‘Direct Purchase Enterprise’ that were
                   within the custody and control of White Peaks LLC and NOVA WPC
                   LLC have been forfeited to the federal government. Mr. Ramstetter
                   voluntarily relinquished these funds and waived his right to assert any
                   defense to forfeiture proceedings. At present, no monetary assets remain
                   in the possession or control of White Peaks LLC or NOVA WPC LLC”;
                   and

                d. “Moreover, as you already know from Mr. Watson’s ‘Last Words’ email
                   sent on April 2, 2020 (referenced in Exhibit 34 to your Complaint and
                   TRO request), a portion of the proceeds from the White Peaks
                   transaction was paid to an entity under Mr. Watson’s control.”
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 90 of 143 PageID# 9576




                Ex. 8.

         RESPONSE:         Mr. Nelson admits only that counsel’s representations speak for

  themselves. Mr. Nelson lacks knowledge and information sufficient to respond to the remaining

  allegations in Paragraph 353 and therefore denies the same.

         354.   Based on these representations, Amazon has not included the White Peaks
                Defendants in its recent actions to enforce the PI, but reserves the right to
                do so in the event evidence of non-compliance emerges.

         RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 354 and therefore denies the same.

         355.   The foregoing factual allegations alone establish that the RICO
                Defendants’ extensive and unlawful enterprise activities have already
                resulted in direct, proximate, and foreseeable injuries to Amazon’s business
                and property, including by inflating the prices that Amazon paid and
                depriving Amazon of the benefits of business decisions free from illegal
                outside pressure and control of the disposition of its assets and risk of loss.
                By reason of their misconduct, the RICO Defendants have successfully
                extracted from Amazon millions of dollars in kickback and other payments,
                the full extent of which is not yet known. Beyond these illegal payments, the
                RICO Defendants’ misconduct has caused site disruptions and development
                delays that have caused Amazon and its partners to incur damages in the
                form of fees, costs, and reputational harm.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 355.

         356.   Without the Court’s intervention, Amazon will continue to suffer significant
                harm at the hands of the RICO Defendants and their co-conspirators.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 356.

         357.   Based on the foregoing allegations, Plaintiffs hereby plead the following causes
                of action and requests for relief.

         RESPONSE: The allegations in Paragraph 357 are not directed at Mr. Nelson and

  therefore no response is required. To the extent a response is required, Mr. Nelson denies the

  allegations in Paragraph 357.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 91 of 143 PageID# 9577




                                          COUNT I
                                       RICO Enterprise
                     In Violation of RICO 18 U.S.C. § 1962(a), (b), (c), (d)

         358.    Plaintiffs incorporate all preceding paragraphs by reference.

         RESPONSE: All responses made to Paragraphs 1 through 357 of the Complaint are re-

  alleged and incorporated, herein, by reference.

         359.    This count is against all Defendants (RICO Defendants).

         RESPONSE:        The allegations in Paragraph 359 are not directed at Mr. Nelson and

  therefore no response is required. To the extent a response is required, Mr. Nelson denies all

  allegations contained in Paragraph 359.

         360.    Each RICO Defendant is a “person” as required by 18 U.S.C. § 1961(3).

         RESPONSE: Mr. Nelson denies the existence of a RICO enterprise. The remaining

  allegations contain a legal conclusion to which no response is required.

         361.    The RICO Defendants constitute an association-in-fact enterprise within the
                 meaning of 18 U.S.C. §§ 1961(4) and 1962(c). Each RICO Defendant participated
                 in the operation or management of the RICO Enterprise, which includes but is not
                 limited to the Lease Transaction conduct and Direct Purchase conduct alleged
                 herein.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 361.

         362.    At all relevant times, the RICO Enterprise was engaged in, and its activities
                 affected interstate commerce within the meaning of 18 U.S.C. § 1962(c).

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 362.

         363.    The RICO Enterprise is an “enterprise” as defined in 18 U.S.C. § 1961(4),
                 associated for the common purpose of profiting from the acquisitions,
                 investments, and business activities of at least Amazon and its business partners
                 and investors through perpetration of kickbacks and other unlawful acts by and
                 through which the RICO Defendants fraudulently induced Amazon and its
                 affiliates to send business and payments to or through RICO Enterprise members
                 and their accomplices to obtain and distribute illicit gains from the RICO
                 Enterprise, including from the Lease Transactions and Direct Purchases alleged
                 herein.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 92 of 143 PageID# 9578




         RESPONSE: To the extent Paragraph 363 states a legal conclusion, no response is

  necessary. Mr. Nelson denies the remaining allegations in Paragraph 363.

         364.   The RICO Defendants organized their operation into a cohesive group with
                specific and assigned responsibilities to further the enterprise. Over the course
                of the scheme, the RICO Defendants have adapted the structure of their scheme
                to changing circumstances—recruiting and attempting to recruit new members,
                creating new legal entities through which to funnel their illicit proceeds, and
                preparing to expand and perpetuate their fraudulent scheme.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 364.

         365.   Amazon and its affiliates reasonably relied on the RICO Defendants’
                representations and assurances that they were conducting business ethically,
                legally, and according to the applicable provisions laid out in various
                agreements and relationships between and among Amazon and the RICO
                Defendants. This reliance resulted and proximately caused harm to Amazon by,
                among other things, causing Amazon and its affiliates to enter into agreements
                they would not have otherwise entered, to pay more than they would have
                otherwise paid, and to lose the honest services of its own employees.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 365.

         366.   The RICO Defendants acted with the intention of securing and sharing between
                themselves the proceeds of transactions that, absent the combination and illicit
                payments, would not have taken place or would not have resulted in the prices
                that were approved or received. The agreement between the RICO Defendants
                resulted in higher purchase, lease, property management, and other costs to
                Amazon than otherwise would have occurred. As a direct and proximate result
                of the RICO Defendants’ conduct, Amazon and its affiliates suffered economic
                and reputational harm.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 366.

         367.   The RICO Defendants participated in the RICO Enterprise with the purpose
                of extracting payments and terms from Amazon and its affiliates that the
                RICO Enterprise Defendants would not have been able to obtain absent
                their undisclosed and illegal relationships between and among the RICO
                Defendants. The RICO Defendants colluded to obtain and direct kickbacks
                and other illegal benefits to the TM Defendants in exchange for the TM
                Defendants’ fraudulent and otherwise unlawful and inequitable acts
                causing Amazon and its affiliates to approve contracts, payments, and other
                benefits to the RICO Defendants.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 93 of 143 PageID# 9579




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 367.

         368.   After the RICO Defendants secured commitments and/or approvals from
                Amazon and its affiliates for real estate transactions worth hundreds of
                millions of dollars, the RICO Defendants illegally funneled a portion of the
                proceeds to the TM Defendants and their accomplices, including family
                members. This kickback scheme allowed the RICO Defendants to secure
                business and increased the costs and other terms that Amazon and its
                affiliates agreed to and approved for at least 11 commercial real estate
                projects in Northern Virginia.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 368.

         369.   The pattern of racketeering has been continuous. The Supreme Court has
                recognized “continuity” is “both a closed and open-ended concept,
                referring either to a closed period of repeated conduct, or to past conduct
                that by its nature projects into the future with a threat of repetition.” H.J.
                Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 241 (1989). The predicate
                acts in the RICO Enterprise stretched over a substantial period of time, with
                the scheme beginning in or before September 2017 with the fixing of the
                RFP process on the Lease Transactions and continuing through August
                2019 with the various wire payments made as kickbacks for the lease
                agreements as well as transaction fraud and kickbacks on the Direct
                Purchases. The RICO Enterprise expanded over time to encompass new
                transactions, and was intended to and did present a significant risk of being
                repeated and expanded to new real estate transactions in Virginia and other
                markets.

         RESPONSE: To the extent Paragraph 369 states a legal conclusion, no response is

  required. Mr. Nelson denies the remaining allegations in Paragraph 369.

         370.   Had Amazon and its affiliates not discovered the actions of the RICO
                Defendants, the RICO Enterprise would have continued and expanded
                undetected into new transactions and markets. The RICO Defendants
                worked to set up and expand the infrastructure and patterns that allowed
                them to execute and repeat their behavior. The development of the RICO
                Enterprise, and the very nature of it, projects into the future with a threat
                of repetition due to the constant presentation of new real estate
                opportunities and contracts. The relationships among the RICO
                Defendants—including their practices of social interactions—and the way
                they set up the scheme to function under the cover of their regular courses
                of business, further establish the common purpose, longevity, and
                continuing harm of the RICO Enterprise to Amazon, its affiliates and
                partners, and other victims. The RICO Defendants agreed to and did
                conduct and participate in the conduct of the RICO Enterprise through a
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 94 of 143 PageID# 9580




                pattern of racketeering activity and for the unlawful purpose of intentionally
                defrauding or otherwise harming the Amazon Plaintiffs and their affiliates.
                As relevant here, “racketeering activity” is defined in 18 U.S.C. § 1961(1)
                to include, among other crimes, violations of 18 U.S.C. § 1343 (wire fraud),
                18 U.S.C. § 1346 (honest services fraud), 18 U.S.C. § 1956 (money
                laundering), 18 U.S.C. § 1957 (transacting in criminally-derived property),
                18 U.S.C. § 1952 (violations of the Travel Act).

         RESPONSE: To the extent Paragraph 370 states a legal conclusion, no response is

  required. Mr. Nelson denies the remaining allegations in Paragraph 370.

                                 Pattern of Racketeering Activity
                  Multiple Instances of Wire Fraud in Violation of 18 U.S.C. § 1343

         371.   The RICO Defendants conducted and participated, directly or indirectly, in
                the conduct, management, or operation of the RICO Enterprise’s affairs
                through repeated acts of racketeering activity amounting to a “pattern of
                racketeering activity” within the meaning of RICO, 18 U.S.C. § 1961(5).

         RESPONSE: To the extent Paragraph 371 states a legal conclusion, no response is

  required. Mr. Nelson denies the remaining allegations in Paragraph 371.

         372.   Pursuant to and in furtherance of their unlawful scheme, the RICO
                Defendants committed, or agreed to facilitate, multiple related acts of wire
                fraud in violation of 18 U.S.C. § 1343. Under 18 U.S.C. § 1343, anyone
                “having devised or intending to devise any scheme or artifice to defraud,
                or for obtaining money or property by means of false or fraudulent
                pretenses, representations, or promises” is prohibited from making use of
                the “wire[s]” “for the purpose of executing such scheme or artifice.”

         RESPONSE: To the extent Paragraph 372 states a legal conclusion, no response is

  required. Mr. Nelson denies the remaining allegations in Paragraph 372.

         373.   “For purposes of this chapter, the term ‘scheme or artifice to defraud’
                includes[, but is not limited to,] a scheme or artifice to deprive another of the
                intangible right of honest services.” 18 U.S.C. § 1346.

         RESPONSE: Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

  denies the remaining allegations in Paragraph 373.

         374.   Pursuant to and in furtherance of their unlawful scheme, the RICO Defendants
                committed multiple related acts of wire fraud as described in 18 U.S.C. § 1343
                by “devis[ing] [a] scheme or artifice to defraud,” and by “obtaining money
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 95 of 143 PageID# 9581




                [and] property. . . by means of false or fraudulent pretenses, representations, or
                promises” and by transmitting or causing “to be Transmitted by means of wire”
                “writings, signs, signals, pictures, or sounds for the purpose of executing such
                scheme or artifice.”

         RESPONSE: To the extent Paragraph 374 states a legal conclusion, no response is

  required. Mr. Nelson denies the remaining allegations in Paragraph 374.

         375.   These acts of wire fraud included at least nine wire payments between
                March 2018 and August 2019 that constituted kickback payments made
                pursuant to the referral/kickback agreement that Northstar, by and through
                its CEO and alter ego defendant Brian Watson, signed with Villanova Trust
                involving the Virginia Lease Transactions. These payments and related
                activities constitute a pattern of racketeering activity pursuant to 18 U.S.C.
                § 1961(5). The RICO Defendants’ acts of wire fraud also included several
                bank wire payments among the RICO Defendants to secure the sale and
                settlement of Amazon’s direct purchase of the Blueridge Property and also
                the White Peaks commercial real estate parcel in 2019. For example, the
                RICO Defendants directed the “Exchange Escrow Funds” to “be disbursed
                directly to Realty Exchange Corporation by wire for placement in the
                qualified exchange escrow account.” Ex. 46. The RICO Defendants also
                wired the funds through First VA Community Bank, 11325 Random Hills
                Rd., Fairfax, VA 22030, to a beneficiary address at 7400 Heritage Village
                Plaza, #102, Gainesville, VA 20155. Id. The RICO Defendants also directed
                or caused the payment of approximately $5 million in proceedings from the
                White Peaks transaction to a personal bank account registered to RICO
                Defendant Brian Watson in or around the fall of 2019.

         RESPONSE: To the extent Paragraph 375 states a legal conclusion, no response is

  necessary. Mr. Nelson denies the remaining allegations in Paragraph 375.

         376.   On information and belief, the RICO Defendants and their agents have also
                transmitted, or caused to be transmitted, by means of wire communication
                in interstate or foreign commerce, writings, signs, signals, pictures and
                sounds that furthered their fraudulent enterprise. These communications
                included emails, chats, and other communications between and among the
                RICO Defendants concerning their scheme; the transmission of Amazon’s
                confidential business information using personal email addresses;
                communications by the TM Defendants, Brian Watson, and his agents to
                co-conspirators and others misrepresenting the nature of the RICO
                Enterprise, misleading federal agents, and alerting his co-conspirators to
                the FBI’s investigation; and communications by Northstar, Brian Watson,
                and his agents to IPI and others designed to interfere with Amazon’s use
                and enjoyment of several Virginia lease sites.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 96 of 143 PageID# 9582




         RESPONSE: To the extent Paragraph 376 states a legal conclusion, no response is

  necessary. Mr. Nelson lacks knowledge and information sufficient to respond to allegations in

  Paragraph 376 against any other defendant in this action and therefore denies the same. Mr.

  Nelson denies the remaining allegations in Paragraph 376.

         377.   In all instances, the RICO Defendants acted with knowledge and fraudulent
                intent to cause Amazon to make payments that would benefit the RICO
                Defendants and their co- conspirators.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 377.

         378.   In committing these acts, the RICO Defendants committed wire fraud in
                violation of 18 U.S.C. § 1343, and their acts amount to racketeering activity
                under 18 U.S.C. § 1961(1).

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 378.

                                 Pattern of Racketeering Activity
                       Honest Services Fraud in Violation of 18 U.S.C. § 1346

         379.   Pursuant to and in furtherance of their unlawful scheme, the RICO
                Defendants committed, or agreed to facilitate, multiple related acts of
                honest services fraud as described in 18 U.S.C. § 1346.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 379.

         380.   18 U.S.C. § 1346 provides that the term “scheme or artifice to defraud” in
                the wire fraud statute, id. at § 1343, “includes a scheme or artifice to deprive
                another of the intangible right of honest services.”

         RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

  denies the remaining allegations in Paragraph 380.

         381.   The honest services fraud statute “criminalizes . . . schemes to defraud that
                involve bribes or kickbacks.” Black v. United States, 561 U.S. 465, 471
                (2010) (citing Skilling v. United States, 561 U.S. 358, 408 (2010)).

         RESPONSE: Mr. Nelson admits only that the statute and caselaw speaks for itself. Mr.

  Nelson denies the remaining allegations in Paragraph 381.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 97 of 143 PageID# 9583




         382.   The RICO Enterprise described herein is a fraudulent kickback scheme
                under 18 U.S.C. § 1346. Critically, the RICO Defendants used the Villanova
                Trust and other entities to funnel kickbacks to the TM Defendants on Lease
                Transactions and Direct Purchases. This kickback scheme was central to
                the RICO Defendants’ broader unlawful enterprise, which was designed
                and executed through multiple unlawful acts with the common purpose of
                causing Amazon and its affiliates and partners to approve or provide
                payments, contracts, or other benefits to the RICO Defendants that caused
                Amazon and its partners direct and proximate harm.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 382.

         383.   The RICO Enterprise is reflected in at least nine lease-related payments
                from Northstar to “Villanova Trust” from March 7, 2018 to August 7, 2019,
                Exs. 3, 7, 11, 14, 31, and also in kickback and other illicit payments on the
                Direct Purchases.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 383.

         384.   In furtherance of the RICO Enterprise, the RICO Defendants made material
                false statements and omissions, including but not limited to falsely
                warranting that the Northstar parties “dealt with no brokers, agent or other
                person in connection with” the covered transaction, Ex. 24, in connection
                with real estate transactions worth hundreds of millions of dollars. The
                RICO Defendants also made knowingly false and material representations
                about the price, terms, comparables, and availability of Virginia real estate
                parcels as detailed above.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 384.

         385.   In furtherance of the RICO Enterprise, TM Defendant Casey Kirschner
                made material false statements or omissions, including but not limited to
                the failure to disclose his personal interest in the transactions he promoted
                with other RICO Defendants.

         RESPONSE: Mr. Nelson denies that he was engaged in a “RICO Enterprise,” or that

  any such enterprise existed. Mr. Nelson denies the remaining allegations in Paragraph 385.

         386.   In furtherance of this fraudulent kickback scheme, Defendant Carleton
                Nelson made material false statements or omissions, including but not
                limited to the failure to disclose his personal interest in the transactions he
                promoted with other RICO Defendants.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 386.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 98 of 143 PageID# 9584




         387.   The RICO Defendants also owed fiduciary duties to Amazon, either through
                their employment relationship or occupation of other positions of trust,
                which they violated by depriving Amazon of its intangible right to their
                honest services.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 387.

         388.   Absent the kickback payments and related deception and unlawful conduct
                by the RICO Defendants, Amazon would not have entered into any of the
                Lease Transactions or Direct Purchases on the terms infected by the RICO
                Defendants’ unlawful acts.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 388.

         389.   In all instances, the RICO Defendants acted with knowledge and fraudulent
                intent.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 389.

         390.   In all instances, the RICO Defendants knew, or reasonably should have
                known, that the RICO Enterprise would directly and proximately harm
                Amazon and its affiliates and partners.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 390.

         391.   In committing these acts, the RICO Defendants committed, or agreed to
                facilitate, honest services fraud in violation of 18 U.S.C. § 1346, and their
                acts amount to racketeering activity under 18 U.S.C. § 1961(1).

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 391.

                                Pattern of Racketeering Activity
                         Money Laundering in Violation of 18 U.S.C. § 1956

         392.   Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include
                violations of the federal money laundering statute, 18 U.S.C. § 1956.

         RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

  denies the remaining allegations in Paragraph 392.

         393.   Under 18 U.S.C. § 1956(a)(1)(A)–(B), a person who knows “that the
                property involved in a financial transaction represents the proceeds of some
                form of unlawful activity” is prohibited from conducting a “financial
                transaction” that involves that property “with the intent to promote the
                carrying on of specific unlawful activity” or “knowing that the transaction
                is designed in whole or in part . . . to conceal or disguise the nature, the
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 99 of 143 PageID# 9585




                location, the source, the ownership, or the control of the proceeds of
                specified unlawful activity.”

         RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

  denies the remaining allegations in Paragraph 393.

         394.   A “financial transaction” is broadly defined in 18 U.S.C. § 1956(c)(3)–(4) to
                include transactions that affect interstate or foreign commerce, such as “a
                purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition,” or
                various transactions affecting interstate or foreign commerce through a financial
                institution, including “a deposit, withdrawal, transfer between accounts,
                exchange of currency, loan, extension of credit, purchase or sale of any stock,
                bond, certificate of deposit, or other monetary instrument.”

         RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

  denies the remaining allegations in Paragraph 394.

         395.   The phrase “specified unlawful activity” is defined in 18 U.S.C.
                § 1956(c)(7) to include, among other things, “any act or activity constituting
                an offense listed in section 1961(1),” of the RICO statute.

         RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

  denies the remaining allegations in Paragraph 395.

         396.   The RICO Defendants repeatedly engaged in money laundering in violation
                of 18 U.S.C. § 1956(a)(1)(A) by engaging in transactions using bank
                accounts at financial institutions to further their racketeering activities.

         RESPONSE: To the extent Paragraph 396 contains a legal conclusion, no response is

  required. Mr. Nelson denies the remaining allegations in Paragraph 396.

         397.   First, they regularly transacted business among themselves and others
                affiliated with the RICO Enterprise using the various LLCs and trusts. For
                example, Informant 1 provided Amazon with apparent evidence of at least
                $4.6 million in wired kickback payments from Northstar to Villanova Trust
                as of December 14, 2018. Former Northstar COO Timothy Lorman then
                corroborated these payments and discovered two additional wire receipts
                (dated June 7, 2019 and August 7, 2019) documenting kickback payments
                from WDC Holdings (Northstar) to Villanova Trust in furtherance of the
                RICO Enterprise. These wire transfers occurred across state lines, as
                Northstar is located in Colorado and Villanova Trust and its accounts are
                located in Tennessee. Moreover, the RICO Defendants knew that the funds
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 100 of 143 PageID# 9586




                 being transferred were derived from the unlawful activities of their RICO
                 Enterprise and associated unlawful acts, including numerous offenses listed
                 in 18 U.S.C. § 1961(1), as detailed herein. As such, the RICO Defendants
                 violated 18 U.S.C. § 1956 every time they transacted using funds illicitly
                 derived from the Lease Transactions and every time payments were made
                 to Villanova Trust.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 397.

          398.   The RICO Defendants also engaged in money laundering in violation of 18
                 U.S.C. § 1956(a)(1)(A) by engaging in transactions using bank accounts to
                 further their racketeering activities on the Direct Purchases. Specifically,
                 on the White Peaks transaction the RICO Defendants directed the
                 “Exchange Escrow Funds” to “be disbursed directly to Realty Exchange
                 Corporation by wire for placement in the qualified exchange escrow
                 account.” Ex. 46. The RICO Defendants also wired the funds through First
                 VA Community Bank, 11325 Random Hills Rd., Fairfax, VA 22030, to a
                 beneficiary address at 7400 Heritage Village Plaza, #102, Gainesville, VA
                 20155. Id. The RICO Defendants subsequently directed or caused to be paid
                 a portion of the funds they received from Amazon for the White Peaks sale
                 to at least one account held for the benefit of the TM Defendants. TM
                 Defendant Casey Kirschner used at least a portion of these funds for
                 personal gain, including to finance the real property and improvements
                 known as 35 Queensland Lane North in in Plymouth, Minnesota at issue in
                 the federal civil forfeiture action the United States filed in rem against that
                 property and improvements in this Court on June 1, 2020. Ex. 12.

          RESPONSE: Mr. Nelson denies that he was engaged in a “RICO Enterprise,” or that

   any such enterprise existed. Mr. Nelson further denies that he engaged in money laundering. Mr.

   Nelson lacks knowledge and information sufficient to respond to the allegations in Paragraph

   398 about financial transactions he was not involved with and therefore denies the same. Mr.

   Nelson denies the remaining allegations in Paragraph 398.

          399.   The RICO Defendants also directed or caused the payment of
                 approximately $5 million in proceeds from the White Peaks Purchase to a
                 personal bank account registered to RICO Defendant Brian Watson in or
                 around the fall of 2019. The RICO Defendants knew that the funds being
                 moved to these accounts were derived from the unlawful activities of their
                 enterprise, including numerous offenses listed in 18 U.S.C. § 1961(1), as
                 detailed herein. As such, the RICO Defendants violated 18 U.S.C. § 1956.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 101 of 143 PageID# 9587




          RESPONSE: Mr. Nelson denies that he was engaged in a “RICO Enterprise,” or that

   any such enterprise existed. Mr. Nelson further denies that he engaged in money laundering. Mr.

   Nelson lacks knowledge and information sufficient to respond to the allegations in Paragraph

   399 about financial transactions he was not involved with and therefore denies the same. Mr.

   Nelson denies the remaining allegations in Paragraph 399.

          400.   In addition, in violation of 18 U.S.C. § 1956(a) the RICO Defendants
                 attempted to hide the origins and paths of the proceeds of their Lease
                 Transactions, Direct Purchases, and related unlawful activities by passing
                 funds derived from such activities through various LLCs and trusts,
                 including Villanova Trust, an entity created by Christian Kirschner, the
                 brother of TM Defendant Casey Kirschner, who had legal, fiduciary, and
                 ethical duties to Amazon.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 400.

   Pattern of Racketeering Activity: Engaging in Monetary Transactions in Property Derived
               from Specified Unlawful Activity in Violation of 18 U.S.C. § 1957

          401.   Under 18 U.S.C. § 1961(1), violations of 18 U.S.C. § 1957 constitute a
                 predicate act of racketeering activity.

          RESPONSE: Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

   denies the remaining allegations in Paragraph 401.

          402.   One who “knowingly engages . . . in a monetary transaction in criminally
                 derived property” violates 18 U.S.C. § 1957 if that property is “of a value
                 greater than $10,000 [and] derived from specified unlawful activity.”

          RESPONSE:        Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

   denies the remaining allegations in Paragraph 402.

          403.   The statute defines “criminally derived property” as property that
                 constitutes “proceeds obtained from a criminal offense,” id. at § 1957(f)(2);
                 it further defines “specified unlawful activity” as the same unlawful activity
                 defined in 18 U.S.C. § 1956, including acts constituting racketeering
                 activity under 18 U.S.C. § 1961(1), id. at § 1957(f)(3).
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 102 of 143 PageID# 9588




          RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

   denies the remaining allegations in Paragraph 403.

          404.   The money that the RICO Defendants derived through the kickback scheme
                 and fraudulent dealings were taken at the expense, and to the detriment of,
                 Amazon and its affiliates.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 404.

          405.   Relatedly, through the RICO Enterprise and related unlawful activities, the
                 RICO Defendants committed numerous criminal offenses constituting
                 racketeering activity as detailed herein (including wire fraud), which also
                 constitute “specified unlawful activity” under 18 U.S.C. § 1957(f)(3).
                 Through this conduct, the RICO Defendants derived proceeds that unjustly
                 enriched themselves and also directly and proximately harmed Amazon and
                 its affiliates and partners.

           RESPONSE: To the extent Paragraph 405 contains a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 405.

          406.   As the perpetrators and beneficiaries of the “specified unlawful activity”
                 from which the funds were derived, the RICO Defendants knew the money
                 and other benefits they obtained from the RICO Enterprise were the product
                 of such activity.

          RESPONSE: To the extent Paragraph 406 contains a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 406.

          407.   By depositing these funds in at least one bank account held by an interstate
                 financial institution, the RICO Defendants engaged in monetary
                 transactions as defined by 18 U.S.C. § 1957(f)(1). When the RICO
                 Defendants engaged in any subsequent withdrawal, transfer, or exchange
                 of these funds, they engaged in further monetary transactions as defined by
                 18 U.S.C. § 1957(1).

          RESPONSE: To the extent Paragraph 407 contains a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 407.

          408.   As detailed above, Informant 1 provided Amazon with apparent evidence of at
                 least $4.6 million in payments from Northstar to Villanova Trust as of December
                 14, 2018. And Mr. Lorman discovered two wires, one for $150,000 and another
                 for $321,028.44, both far in excess of the $10,000 threshold required for liability
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 103 of 143 PageID# 9589




                 under 18 U.S.C. § 1957. On numerous occasions, the RICO Defendants withdrew
                 or transferred portions of these proceeds in excess of $10,000.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to confirm or

   deny the allegations in Paragraph 408 about Informant 1 and Mr. Lorman and therefore denies

   the same. Mr. Nelson denies the remaining allegations in Paragraph 408.

          409.   In addition, the RICO Defendants directed or caused the payment of over $6
                 million in proceeds from the White Peaks sale to bank accounts held for the
                 benefit of the TM Defendants and Brian Watson in or around the period
                 from July to September 2019. The RICO Defendants also directed or caused
                 the payment of $10 million in illicit profits on the Blueridge Property to be
                 paid or funneled to the TM Defendants. The funds were fruit of the RICO
                 Defendants’ unlawful activities related to their RICO Enterprise.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 409.

          410.   For the foregoing reasons, the RICO Defendants repeatedly violated 18
                 U.S.C. § 1957, engaging in further racketeering activity under 18 U.S.C. §
                 1961(1).

          RESPONSE: To the extent Paragraph 410 contains a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 410.

                                Pattern of Racketeering Activity:
                           Violation of the Travel Act, 18 U.S.C. § 1952

          411.   Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include
                 violations of the “Travel Act,” 18 U.S.C. § 1952, which criminalizes the use
                 of interstate facilities to “(1) distribute the proceeds of any unlawful
                 activity; or . . . (3) otherwise promote, manage, establish, carry on, or
                 facilitate the promotion, management, establishment, or carrying on, of any
                 unlawful activity.”

          RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

   denies the remaining allegations in Paragraph 411.

          412.   The Travel Act defines “unlawful activity” to include “extortion, bribery,
                 or arson in violation of laws of the State in which committed or of the United
                 States” as well as acts of money laundering in violation of 18 U.S.C. §§
                 1956 and 1957.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 104 of 143 PageID# 9590




          RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

   denies the remaining allegations in Paragraph 412.

          413.   For purposes of 18 U.S.C. § 1952, “interstate facilities” are defined to
                 include email, mail, telephone calls, text messages, and wire transfers. The
                 RICO Defendants made use of interstate facilities in furtherance of their
                 crimes of money laundering.

          RESPONSE:       Mr. Nelson admits only that the statute speaks for itself. Mr. Nelson

   denies the remaining allegations in Paragraph 413.

          414.   The RICO Defendants used wire transfers to make payments and
                 communicated to each other via phone, e-mail, and/or other electronic
                 means in order to further their money laundering activities. The RICO
                 Defendants reside in various states and used interstate facilities in
                 furtherance of their crimes of money laundering. For example, multiple
                 wire transfers from Northstar in Colorado went to Villanova Trust in
                 Tennessee. Northstar and other Defendants domiciled in Colorado,
                 Tennessee, and Nevada conducted business with Amazon, which has
                 headquarters and/or principal places of business in Washington State and
                 Virginia. And the RICO Defendants, including the TM Defendants,
                 personally engaged in interstate travel to participate in meetings or other
                 activities in furtherance of the RICO Enterprise. Any transactions that the
                 RICO Defendants made with vendors or other business partners located in
                 Virginia were also interstate activities that furthered their bribery
                 (kickback) and money laundering activities with respect to the Lease
                 Transactions and Direct Purchases.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 414.

          415.   Both to commit acts of bribery of others (to ensure their silence) and money
                 laundering and to facilitate these acts, the RICO Defendants made use of
                 “interstate facilities” to “distribute the proceeds of any unlawful activity;
                 or . . . otherwise promote, manage, establish, carry on, or facilitate the
                 promotion, management, establishment, or carrying on, of [their] unlawful
                 activity.” Among other things, they intentionally engaged in acts of
                 bribery of others (kickbacks to secure improper and unjust benefits and to
                 secure concealment of the RICO Enterprise) and money laundering through
                 interstate channels, in violation of 18 U.S.C. §§ 1952 and 1956. Their
                 conduct thus constitutes racketeering activity in multiple forms according
                 to 18 U.S.C. § 1961(1).

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 415.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 105 of 143 PageID# 9591




      Predicate Acts of Racketeering Activity Amount to a Pattern of Racketeering Activity
                                   under 18 U.S.C. § 1961(5)

          416.   The RICO Defendants committed and/or aided and abetted the commission
                 of at least two or more of the foregoing acts of racketeering. The acts alleged
                 were related to each other by virtue of common participants (the RICO
                 Defendants), common victims (Amazon, IPI, and their affiliates, partners
                 and investors), a common method of commission (perpetration of a
                 kickback and money laundering scheme that fraudulently induced business
                 and contracting decisions to the benefit of the RICO Defendants), and a
                 common purpose (defrauding and otherwise extracting money and property
                 from Amazon and its affiliates and partners for the personal financial gain
                 of the RICO Defendants while concealing their unlawful conduct). The
                 RICO Defendants’ conduct thus constitutes a pattern of racketeering
                 activity, as defined by 18 U.S.C. § 1961(5).

          RESPONSE: To the extent the allegations in Paragraph 416 state a legal conclusion,

   no response is required. Mr. Nelson denies the remaining allegations in Paragraph 416.

          417.   The RICO Defendants violated 18 U.S.C. § 1962(a).

          RESPONSE: To the extent the allegations in Paragraph 417 state a legal conclusion,

   no response is required. Mr. Nelson denies the remaining allegations in Paragraph 417.

          418.   As a direct and proximate result of the RICO Enterprise and the RICO
                 Defendants’ racketeering and other activities, Plaintiffs have been injured
                 in their business and property in violation of 18 U.S.C. § 1962(a), which
                 prohibits “any person who has received any income derived, directly or
                 indirectly, from a pattern of racketeering activity . . . in which such person
                 has participated as a principle . . . to use or invest, directly or indirectly,
                 any part of such income, or the proceeds of such income, in acquisition of
                 any interest in, or the establishment or operation of, any enterprise which is
                 engaged in, or the activities of which affect, interstate or foreign commerce.”

          RESPONSE: To the extent the allegations in Paragraph 418 state a legal conclusion,

   no response is required. Mr. Nelson denies the remaining allegations in Paragraph 418.

          419.   The RICO Defendants violated 18 U.S.C. § 1962(b).

          RESPONSE: To the extent the allegations in Paragraph 419 state a legal conclusion,

   no response is required. Mr. Nelson denies the remaining allegations in Paragraph 419.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 106 of 143 PageID# 9592




          420.    As a direct and proximate result of the RICO Defendants’ racketeering
                  activities, the Amazon Plaintiffs and their affiliates, partners, and investors,
                  have been injured in their business and property in violation of 18 U.S.C. §
                  1962(b), which prohibits “any person through a pattern of racketeering
                  activity . . . to acquire or maintain, directly or indirectly, any interest in or
                  control of any enterprise which is engaged in, or the activities of which
                  affect, interstate or foreign commerce.”

          RESPONSE: To the extent the allegations in Paragraph 420 state a legal conclusion,

   no response is required. Mr. Nelson denies the remaining allegations in Paragraph 420.

          421.    The RICO Defendants derived, both directly and indirectly, financial and
                  other benefits as a result of their unlawful RICO Enterprise, including but
                  not limited to the kickbacks and other payments they received as a result of
                  their fraud and other enterprise conduct.

          RESPONSE: To the extent the allegations in Paragraph 421 state a legal conclusion,

   no response is required. Mr. Nelson denies the remaining allegations in Paragraph 421.

          422.    The unlawful proceeds from the RICO Enterprise were used in part to
                  operate defendant Northstar, which defendant Brian Watson converted as
                  a vehicle and alter ego for the unlawful activities of the RICO Defendants’
                  racketeering activities.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 422 because, among other

   reasons, there was no “RICO Enterprise,” there were not “unlawful proceeds,” and he engaged

   in neither “unlawful activities” nor “racketeering activities.”

          423.    On information and belief, Watson commingled his personal finances with
                  Northstar funds and assets.

          RESPONSE: Mr. Nelson denies knowledge or information sufficient to confirm or

   deny the allegations in Paragraph 423 and therefore denies the same.

          424.    Moreover, Watson is listed as the owner of the various Northstar-associated
                  entities—notably Defendants Sterling NCP FF LLC, Manassas NCP FF
                  LLC, and NSIPI Administrative Manager, LLC—that until April 2, 2020,
                  had ownership interests and/or management responsibilities for Lease
                  Transaction properties through NSIPI Data Center Venture, LLC, the joint
                  venture that (through IPI) recently terminated all Northstar-related
                  interests in the venture.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 107 of 143 PageID# 9593




          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to confirm or deny

   the allegations in Paragraph 424 and therefore denies the same.

          425.   The RICO Defendants maintain control of the RICO Enterprise, including
                 through the activities of the RICO Defendants and trusts, LLCs, and other
                 channels engaged in interstate commerce and whose activities affect
                 interstate commerce.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 425.

          426.   The RICO Defendants violated 18 U.S.C. § 1962(c) by “conduct[ing] or
                 participat[ing], directly or indirectly, in the conduct of such enterprise’s
                 affairs through a pattern of racketeering activity.”

          RESPONSE:        To the extent Paragraph 426 states a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 426.

          427.   The RICO Defendants also violated 18 U.S.C. § 1962(d), which prohibits
                 “any person to conspire to violate any of the provisions of” 18 U.S.C. §§
                 1962(a)-(c). The RICO Defendants knowingly agreed to commit, and
                 subsequently engaged in, a pattern of racketeering activity, and further
                 knew that the participation and agreement of each of them was necessary
                 to allow the commission of this pattern of racketeering activity. Each of the
                 RICO Defendants knew about and agreed to facilitate the RICO Enterprise’s
                 unlawful scheme to obtain property and other illicit benefits from Amazon
                 and its affiliates and partners. It was part of the conspiracy that the RICO
                 Defendants and their co-conspirators would commit a pattern of
                 racketeering activity in the conduct of the affairs of the RICO Enterprise,
                 including the acts of racketeering set forth above.

          RESPONSE: To the extent Paragraph 427 states a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 427.

          428.   Amazon was injured in its business and property by reason of the RICO
                 Defendants’ violations of 18 U.S.C. § 1962(a), (b), (c), and (d).

          RESPONSE: To the extent Paragraph 428 states a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 428.

          429.   The RICO Enterprise directly and proximately caused injuries to Amazon
                 and its affiliates and partners include, but are not limited to: the purchase
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 108 of 143 PageID# 9594




                 of real property in Virginia unlawfully inflated above its fair market value
                 by millions of dollars; millions of dollars in kickback payments that resulted
                 in Amazon and its affiliates paying artificially inflated prices for at least the
                 11 real estate transactions alleged herein; the fees and costs Amazon and
                 its partners incurred by working to remove the RICO Defendants, their
                 agents, and those acting in concert with them from their roles on the
                 affected Lease Transaction sites, including attorneys’ fees and costs
                 associated with preparing, executing, and enforcing the February 19, 2020
                 Lease Continuity Agreement; the fees, costs, and reputational damage
                 Amazon and its affiliates incurred due to Lease Transaction site disruption
                 and development delays; the fees and costs associated with investigating,
                 exposing, and defending against the RICO Defendants’ pervasive fraud and
                 other misconduct; the fees and costs associated with complying with federal
                 law enforcement agencies’ investigations of the RICO Defendants’
                 misconduct; damage to Amazon’s business reputation and goodwill,
                 including damage to Amazon’s business relationships with entities and
                 individuals associated with the affected Virginia real property sites; the
                 impairment of Amazon’s legal entitlement to business relationships and to
                 make business decisions free from outside pressure wrongfully imposed;
                 and the denial of Amazon’s right to control both the disposition of its assets
                 and its risk of loss.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 429.

          430.   These injuries to Amazon were a direct, proximate, and reasonably
                 foreseeable result of the RICO Defendants’ violations of 18 U.S.C.
                 § 1962(a), (b), (c), and (d). Amazon has been and will continue to be injured
                 in its business and property in an amount to be determined at trial.

          RESPONSE: To the extent Paragraph 430 states a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 430.

          431.   Pursuant to RICO, 18 U.S.C. § 1964(c), Amazon is entitled to recover treble
                 damages, plus costs and attorneys’ fees, from the RICO Defendants.

          RESPONSE:       To the extent Paragraph 431 states a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 431.

          432.   Pursuant to the RICO statute, 18 U.S.C. § 1964(a), Amazon is entitled to
                 injunctive and other equitable relief, including an order requiring the RICO
                 Defendants to disgorge the full measure of their unjust gains from the Lease
                 Transactions.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 109 of 143 PageID# 9595




          RESPONSE:        To the extent Paragraph 432 states a legal conclusion, no response is

   required. Mr. Nelson denies the remaining allegations in Paragraph 432.

          433.    Amazon is further entitled to, and should be awarded, a permanent
                  injunction that enjoins the RICO Defendants, their assignees, and anyone
                  else acting in concert with them from profiting from or otherwise
                  monetizing their relationship with Amazon, Amazon confidential
                  information, or any of the projects or properties described herein, including
                  by marketing or otherwise leveraging the existence of a relationship with
                  Amazon and/or knowledge of Amazon business practices to promote future
                  business activities.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 434.

                                           COUNT II
                              Detinue Pursuant to Va. Code § 8.01-114

          434.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 433 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          435.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 435 is not directed at Mr. Nelson and therefore no response is

   required. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies all allegations in Paragraph 435.

          436.    “An action for detinue lies when a party unlawfully withholds the personal
                  property of another.” Secureinfo Corp. v. Telos Corp., 387 F. Supp. 2d 593,
                  620 (E.D. Va. 2005) (citing Va. Code § 8.01-114). In a detinue action,
                  “[t]he plaintiff must merely allege that it owns the chattel and that the
                  defendant unlawfully withholds it.” Id.

          RESPONSE:         Paragraph 436 contains a legal conclusion to which no response is

   required. Mr. Nelson denies any remaining allegations in Paragraph 436.

          437.    Further, under Virginia law, “[i]t shall be sufficient ground for an action for
                  pretrial levy or seizure of an attachment if the specific personal property
                  sought to be levied or seized [w]ill be sold, removed, secreted or otherwise
                  disposed of by the defendant, in violation of an obligation to the plaintiff,
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 110 of 143 PageID# 9596




                 so as not to be forthcoming to answer the final judgment of the court
                 respecting the same.” Va. Code § 8.01-534(B)(1). “[A]n attachment in
                 equity under Virginia Code 8.01-534” is satisfied if the district court makes
                 factual findings supporting, among other things, “any incident of self-
                 dealing” or “any incident of secret manipulation of a financial transaction
                 for an unlawful purpose.” United States v. Cohen, 152 F.3d 321, 326 (4th
                 Cir. 1998).

          RESPONSE:        Paragraph 437 contains a legal conclusion to which no response is

   required. Mr. Nelson denies any remaining allegations in Paragraph 437.

          438.   The RICO Defendants fraudulently induced the Plaintiffs to sign multiple
                 lease agreements.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 438.

          439.   Each Lease warranted that “[n]o . . . agreements, oral or written, have been
                 made by Landlord [Defendants] . . . which are not contained in the . . . Lease
                 Documents.” Ex. 24 ¶ 33.

          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 439 and therefore denies the same.

          440.   And in the immediately ensuing paragraph, titled “Brokers,” Northstar
                 “represent[ed] and warrant[ed] that it has dealt with no broker, agent or
                 other person in connection with this transaction and that no broker, agent
                 or other person brought about this transaction, other than the brokers, if
                 any, set forth [at the start of the] Lease.” Id. at ¶ 34.

          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 440 and therefore denies the same.

          441.   In all of the Leases, the “Brokers” line on page 1 states “N/A,” id. at 1, and
                 each Lease represented that there were “no management agreements,
                 services, maintenance, or other contracts . . . relating to the Project . . .
                 other than those” that had been “disclosed in writing” to Amazon, id. at
                 207. The Leases also state that the Northstar parties “dealt with no brokers,
                 finders or the like in connection with th[e] transaction,” and that Amazon
                 (as Tenant) would not have to pay or reimburse the Northstar-affiliated
                 Landlords for any “legal, accounting or professional fees and costs
                 incurred in connection with lease negotiations.” Id. at 6, 209.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 111 of 143 PageID# 9597




          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 441 and therefore denies the same.

          442.   In a scheme orchestrated by Defendant Watson and facilitated at his
                 direction through Defendant WDC Holdings, the RICO Defendants charged
                 Amazon fees and costs that were outside the permitted scope of the Lease
                 Agreements and which resulted in inflated pricing.

          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 442 and therefore denies the same.

          443.   Watson and WDC Holdings then transferred those fees and costs to
                 Defendant Villanova Trust, which thereafter disbursed those funds to
                 former Amazon employees Casey Kirschner and Carlton Nelson, and
                 Villanova Trust Trustee Christian Kirschner.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 443.

          444.   The so-called management services, broker and finder fees, and other
                 “professional fees and costs incurred in connection with lease
                 negotiations” were never disclosed to Plaintiffs.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 444.

          445.   These “incident[s] of self-dealing” and “secret manipulation[s] of . . .
                 financial transaction[s] for an unlawful purpose” “are shown in the
                 multitude of exhibits and affidavits” that the Plaintiffs have submitted to the
                 Court, and satisfy the issuance of a prejudgment attachment under Virginia
                 law. Cohen, 152 F.3d at 326.

          RESPONSE: Paragraph 445 contains a legal conclusion to which no response is

   required. Mr. Nelson denies any remaining allegations in Paragraph 445.

          446.   Through the Lease Transaction portion of the RICO Enterprise, the RICO
                 Defendants obtained “specific personal property” that the Plaintiffs now
                 seek “to be levied or seized” given the risk that they will be “disposed of by
                 the [Count I Defendants].” See Va. Code § 8.01-534(B)(1).

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 446.

          447.   The specific personal property totals at least $16,250,00.00.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 447.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 112 of 143 PageID# 9598




          448.   And the remainder represents the sum of specific amounts that Defendant
                 Casey Kirschner expressly designated as kickbacks from the Northstar
                 Lease Transaction fees in a file recovered from his company laptop:
                 $4,150,000 (Shaw Rd.), $8,500,000 (Quail Ridge), $3,600,000 (Manassas
                 Lease Transactions). Ex. 10; Dkt. 57 ¶ 2.

          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 448 about the referenced computer file and therefore denies the same.

   Mr. Nelson denies the remaining allegations in Paragraph 448, including that there were any

   kickbacks.

          449.   By including in the Lease Transactions at least an additional $16,250,000
                 in kickback fees, the RICO Defendants inflated the transaction price by at
                 least $16,250,000.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 449.

          450.   Accordingly, Amazon committed to overpaying at least $16,250,000 for the
                 contracts at issue, to its detriment.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 450.

          451.   For this reason alone, the corpus of funds the PI designates for judgment
                 security represents only a highly conservative and clearly documented
                 portion of the Amazon property the Northstar Defendants and their co-
                 conspirators unlawfully procured from the company, which included more
                 than just the kickback “shares” specifically designated to flow to Casey
                 Kirschner.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 451.

          452.   Although the Northstar Defendants dispute that they actually received all
                 of these funds, they do not deny making nine wire payments totaling
                 $5,112,983.84 to Villanova Trust pursuant to their 2018 Referral
                 Agreement on the Amazon Lease Transactions. Ex 11, Dkt. 57 ¶ 4.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 452 and therefore denies the same.

          453.   These payments relate directly to real estate transactions that occurred
                 in Virginia, and are therefore subject to a claim for detinue under
                 Virginia law.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 113 of 143 PageID# 9599




          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 453 about the payments and therefore denies the same. To the extent

   Paragraph 453 contains a legal conclusion, no response is required. Mr. Nelson denies any

   remaining allegations in Paragraph 453.

          454.   The $17,730,000 that Plaintiffs overpaid White Peaks Capital and
                 NOVA PWC LLC, the $5,000,000 from that corpus these two defendants
                 wired to Watson and WDC Holdings after an October 2019 "settlement,"
                 and, on information and belief, the approximately $1,000,000 from that
                 corpus one or both of these defendants wired to an account associated
                 with Johnny Lim and/or E2M Properties, LLC for Casey Kirschner's
                 benefit, also qualify for pretrial attachment under Virginia law.

          RESPONSE:         Paragraph 454 contains a legal conclusion to which no response is

   required. Mr. Nelson denies any remaining allegations in Paragraph 454.

          455.   White Peaks Capital and NOVA PWC LLC inflated the price of the
                 transaction unknowingly to Plaintiffs, who believed that they were
                 paying a price that was negotiated in the absence of fraud or self-
                 dealing.

          RESPONSE: Mr. Nelson lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 455 about Plaintiffs’ knowledge and belief and therefore denies the

   same. Mr. Nelson denies the remaining allegations in Paragraph 455, including that there was

   any fraud.

          456.   The White Peaks transaction concerned real property located in Loudon
                 County, Virginia, and the initial seller of the property (41992 John
                 Mosby Highway LLC) is a Virginia limited liability company. See Ex.
                 47.

          RESPONSE: Mr. Nelson admits only that the public records concerning the sale speak

   for themselves.

          457.   The $10,000,000 that Plaintiffs overpaid Blueridge Group with Casey
                 Kirschner's assistance, for the Blueridge Property, and the $5,000,000 from
                 that corpus the TM Defendants received also qualify for pretrial attachment
                 under Virginia. law.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 114 of 143 PageID# 9600




           RESPONSE:         Paragraph 457 contains a legal conclusion to which no response is

   required. Mr. Nelson denies any remaining allegations in Paragraph 457.

           458.    Casey Kirschner and Blueridge Group inflated the price of the
                   transaction- unknowingly to Plaintiffs, who believed that they were
                   paying a price that was negotiated in the absence of fraud or self-
                   dealing.

           RESPONSE: Mr. Nelson lacks knowledge and information to respond to the

   allegations in Paragraph 458 about Plaintiffs’ knowledge and belief and therefore denies

   the same. Mr. Nelson denies the remaining allegations in Paragraph 458, including that

   there was any fraud.

           459.    [REDACTED]

           RESPONSE: Mr. Nelson admits that the property is located where the documents

   reflect it is located.

           460.    This type of manipulation is precisely the types of action that the Fourth
                   Circuit has recognized as supporting a detinue claim under Virginia law.
                   See Cohen, 152 F.3d at 326.

           RESPONSE: Paragraph 460 contains a legal conclusion to which no response is

   required. Mr. Nelson denies any remaining allegations in Paragraph 460.

           461.    The fraudulent Direct Purchase conduct resulted in the RICO Defendants
                   obtaining a specific amount of money from the Plaintiffs.

           RESPONSE: Mr. Nelson denies the allegations in Paragraph 461.

           462.    The property for which Plaintiffs now seek attachment is Virginia property
                   recoverable in detinue under Virginia law.

           RESPONSE: Mr. Nelson denies the allegations in Paragraph 462.

                                              COUNT III
                                                Fraud

           463.    Plaintiffs incorporate all preceding paragraphs by reference.

           RESPONSE: All responses made to Paragraphs 1 through 462 of the Complaint are re-
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 115 of 143 PageID# 9601




   alleged and incorporated, herein, by reference.

          464.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 464 is not directed at Mr. Nelson and therefore no response is

   required. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies all allegations in Paragraph 464.

          465.    In Virginia, a party “alleging fraud must prove by clear and convincing
                  evidence (1) a false representation, (2) of a material fact, (3) made
                  intentionally and knowingly, (4) with intent to mislead, (5) reliance by the
                  party misled, and (6) resulting damage to him.” Thompson v. Bacon, 425
                  S.E.2d 512, 514 (Va. 1993).

          RESPONSE:         Paragraph 465 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   465.

          466.    In the alternative for the TM Defendants, under Washington law “[t]he
                  elements of fraud include: (1) representation of an existing fact; (2)
                  materiality; (3) falsity; (4) the speaker’s knowledge of its falsity; (5) intent
                  of the speaker that it should be acted upon by the plaintiff; (6) plaintiff’s
                  ignorance of its falsity; (7) plaintiff’s reliance on the truth of the
                  representation; (8) plaintiff’s right to rely upon it; and (9) damages suffered
                  by the plaintiff.” Adams v. King Cty., 192 P.3d 891, 902 (Wash. 2008) (en
                  banc) (citation omitted).

          RESPONSE:         Paragraph 466 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies any remaining allegations in

   Paragraph 466.

          467.    The RICO Defendants made false representations of an existing fact
                  because they represented and warranted to Amazon that: (i) they did not
                  pay or receive any undisclosed referral or other fees to third parties in
                  relation to the Virginia Lease Transaction sites, the White Peaks Purchase
                  or, on information and belief, the Blueridge Transaction; and (ii) the Lease
                  Transactions, the White Peaks Purchase and, on information and belief, the
                  Blueridge Transaction were competitive fair market deals executed in
                  Amazon’s best interests and in compliance with all relevant laws and
                  Amazon’s Code of Conduct.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 116 of 143 PageID# 9602




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 467.

         468.   The facts that the RICO Defendants misrepresented or omitted were
                material. As noted, a central component of the Lease Transactions was the
                parties’ agreement that Amazon’s contract partners had “no” undisclosed
                special arrangements or compensation commitments to third parties, and
                that employees responsible for ensuring the execution of those transactions
                would comply with all relevant laws and codes of conduct. Amazon’s
                execution of the White Peaks transaction was expressly premised on the
                Company’s reasonable understanding that it was paying a competitive
                market price in an arms-length transaction, instead of one unlawfully
                inflated by millions of dollars due to the RICO Defendants’ fraud and
                kickback scheme. And on information and belief, Casey Kirschner
                presented and the Company reasonably relied on the fact that the Blueridge
                Transaction was a competitive market price in an arm-length transaction,
                instead of one that contained a hidden $10 million fee to an interloper.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 468.

         469.   The RICO Defendants knowingly and intentionally made the above and
                other misrepresentations or omissions to Plaintiffs to induce them to enter
                into the Lease Transactions, the White Peaks Purchase and, on information
                and belief, the Blueridge Transaction that Defendants knew involved
                prohibited and/or undisclosed payments. The RICO Defendants knew at the
                time they represented they had no undisclosed third party arrangements
                concerning the Lease Transactions with Amazon that they would channel
                payments through Northstar’s kickback (“Independent Contractor”)
                agreement with Villanova Trust, which in turn resulted in payments to
                former Amazon TMs, including Casey Kirschner and Nelson, and others in
                violation of applicable laws and Amazon’s Code of Conduct, and, on
                information and belief, inflated many contracts governing the affected
                Virginia real property sites above their competitive market price, injuring
                Amazon by inflating the prices it committed to pay for these transactions.
                The RICO Defendants likewise intentionally sold the White Peaks property
                and the Blueridge Property to Amazon at prices they knew were not the
                competitive market prices represented to Amazon in accordance with its
                procurement standards. Amazon was not and could not reasonably have
                been made aware of these misrepresentations and omissions.

         RESPONSE: Mr. Nelson denies the remaining allegations in Paragraph 469.

         470.   The RICO Defendants made these misrepresentations and omissions with the
                intent to mislead Amazon and fraudulently induce it to award them lease
                and purchase contracts (on all of the Virginia Leased Transaction
                properties, the White Peaks Purchase and, the Blueridge Property) so they
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 117 of 143 PageID# 9603




                could reap millions of dollars in unlawful fees and other payments, at
                Amazon’s expense.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 470.

         471.   Plaintiffs had a right to and did rely on the RICO Defendants’
                misrepresentations and omissions to their detriment. Amazon entered into
                the Lease Transactions in justifiable reliance on the RICO Defendants’
                misrepresentations that no undisclosed fees would be paid on the
                transactions, that the transactions were in Amazon’s best interests and in
                compliance with Amazon’s Code of Conduct, and that the price Amazon
                paid for the Leases, the White Peaks Purchase and the Blueridge
                Transaction were competitive market prices.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 471.

         472.   Indeed, “Amazon would not, under any circumstances, have approved
                [these] real estate transactions . . . had [it] been aware of the undisclosed
                conflicts of interest and ‘referral’ agreement arrangement between
                Northstar and Christian Kirschner/Villanova Trust.” Dkt. 44 ¶ 20.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 472.

         473.   And the RICO Defendants knew that Amazon would not have proceeded
                with the transactions had Amazon known of the payments channeled to
                Amazon employees and their relatives.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 473.

         474.   As a direct result of Amazon’s justifiable and reasonable reliance on the
                RICO Defendants’ material misrepresentations and omissions, Amazon
                sustained at least tens of millions of dollars in damages, including but not
                limited to the inflated purchase price on the White Peaks property and the
                Blueridge Property and the costs and fees it paid to members of the Lease
                Transaction Enterprise on contracts they procured through fraud and
                kickbacks which artificially inflated the price of the transactions.

         RESPONSE:       Mr. Nelson denies the allegations in Paragraph 474.

         475.   Plaintiffs’ justifiable and reasonable reliance on the RICO Defendants’
                misrepresentations and/or omissions resulted in damages to Plaintiffs.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 475.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 118 of 143 PageID# 9604




                                            COUNT IV
                 Tortious Interference with Contractual and/or Business Relations

          476.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 475 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          477.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 477 is not directed at Mr. Nelson and therefore requires no

   response. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies all allegations in Paragraph 477.

          478.    In Virginia, the elements of tortious interference are: “(1) the existence of
                  a valid contractual relationship or business expectancy; (2) knowledge of
                  the relationship or expectancy on the part of the interferor; (3) intentional
                  interference inducing or causing a breach or termination of the relationship
                  or expectancy; and (4) resultant damage to the party whose relationship or
                  expectancy has been disrupted.” Schaecher v. Bouffault, 772 S.E.2d 589,
                  602 (Va. 2015).

          RESPONSE:         Paragraph 478 contains a legal conclusion to which no response is

   required.

          479.    In the alternative for the TM Defendants, under Washington law “[a] claim
                  of tortious interference requires (1) the existence of a valid contractual
                  relationship of which the defendant has knowledge, (2) intentional
                  interference with an improper motive or by improper means that causes
                  breach or termination of the contractual relationship, and (3) resultant
                  damage. Cornish Coll. of the Arts v. 1000 Virginia Ltd. P’ship, 242 P.3d 1,
                  13 (Wash. Ct. App. 2010).

          RESPONSE:         Paragraph 479 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies any remaining allegations in

   Paragraph 479.

          480.    Plaintiffs entered into contractual relationships and/or business
                  expectancies with the Northstar Defendants, their affiliates, and other
                  partners as alleged herein.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 119 of 143 PageID# 9605




          RESPONSE:        Mr. Nelson lacks knowledge and information sufficient to respond to

   Paragraph 480 and therefore denies the same. Mr. Nelson also incorporates his responses to the

   allegations made “herein” the rest of the Complaint.

          481.   The RICO Defendants had knowledge of these contracts, relationships, or
                 business expectancies.

          RESPONSE: Mr. Nelson denies that there was a RICO enterprise and that he was

   engaged in a racketeering or kickback scheme. Mr. Nelson denies the remaining allegations in

   Paragraph 481 as stated.

          482.   With improper motives and by improper means, the RICO Defendants acted
                 intentionally to induce or cause a breach or termination of Plaintiffs’
                 contractual relationships or business expectancies by, among other things,
                 fraudulently and unethically charging fees that were not authorized by
                 Plaintiffs and/or were affirmatively prohibited by Plaintiffs’ contracts
                 and/or business policies and practices, and otherwise intentionally
                 engaging in unlawful conduct that impeded or injured Plaintiffs’
                 contractual or business relationships with non-defendant parties.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 482.

          483.   Plaintiffs have been harmed by, and are suffering from ongoing and
                 imminent threats of additional harm from, the RICO Defendants’ tortious
                 interference with Plaintiffs’ contractual and/or business relations as
                 detailed above and in the Application for a Temporary Restraining Order
                 that accompanied Amazon’s first Verified Complaint. Injury and damages
                 include, but are not limited to: irreparable harm to the business
                 relationships at the affected Virginia real property sites; immediate
                 economic damages resulting from inflated and fraudulent transaction costs
                 and non-competitive bidding; damages associated with replacing Northstar
                 and other Defendant-affiliated entities at the affected sites, which transition
                 involved substantial business time, attorneys’ fees, and site responsibilities;
                 and damages caused by site disruption, development delays, and the
                 associated loss of goodwill, and reputational harm. Although many of these
                 harms are compensable in money damages, the injury to Amazon’s ongoing
                 business and business relationships is not, and regardless injunctive relief
                 is necessary to prevent the RICO Defendants from spoliating evidence and
                 assets essential to recovery of monetary relief.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 483.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 120 of 143 PageID# 9606




                                              COUNT V
                                           Civil Conspiracy

          484.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 483 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          485.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 485 is not directed at Mr. Nelson and therefore requires no

   response. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies all allegations in Paragraph 485.

          486.    Under Virginia law, a common law claim of civil conspiracy lies where “a
                  plaintiff sustains damages as a result of an act that is itself wrongful or
                  tortious.” Dunlap v. Cottman Transmission Sys., LLC, 754 S.E.2d 313, 317
                  (Va. 2014). Virginia law also recognizes a statutory claim of civil
                  conspiracy where “two or more persons who combine, associate, agree,
                  mutually undertake or concert together for the purpose of (i) willfully and
                  maliciously injuring another in his reputation, trade, business or profession
                  by any means whatever or (ii) willfully and maliciously compelling another
                  to do or perform any act against his will, or preventing or hindering another
                  from doing or performing any lawful act.” Va. Code § 18.2-499(A).

          RESPONSE:         Paragraph 486 contains a legal conclusion to which no response is

   required. Mr. Nelson denies any remaining allegations in Paragraph 486.

          487.    As alleged in Paragraphs 358 to 483 herein, the RICO Defendants have
                  conspired to engage in fraud, tortious interference with contractual and
                  business relationships, and unlawful racketeering and enterprise activity
                  against Plaintiffs and others.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 487.

          488.    Under the Virginia statutory claim for civil conspiracy, Plaintiffs are
                  entitled to “recover three-fold the damages by him sustained, and the costs
                  of suit, including a reasonable fee to plaintiff’s counsel.” Va. Code § 18.2-
                  500(A). Amazon is also entitled to “loss of profits.” Id.

          RESPONSE: To the extent Paragraph 488 contains a legal conclusion, no response is
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 121 of 143 PageID# 9607




   required. Mr. Nelson denies the remaining allegations in Paragraph 488.

          489.    The statute further provides for equitable relief, stating that the “court shall
                  have jurisdiction to . . . issue injunctions pendente lite and permanent
                  injunctions and to decree damages and costs of suit, including reasonable
                  counsel fees to complainants’ and defendants’ counsel.” Va. Code § 18.2-
                  500(B).

          RESPONSE:         Paragraph 489 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies any remaining allegations in

   Paragraph 489.

          490.    In the alternative for the TM Defendants, under Washington law “[t]o
                  establish a common law claim for civil conspiracy,” a plaintiff is “required
                  to prove by clear, cogent, and convincing evidence that (1) two or more
                  people combined to accomplish an unlawful purpose, or combined to
                  accomplish a lawful purpose by unlawful means; and (2) the conspirators
                  entered into an agreement to accomplish the conspiracy.” Bonneville v.
                  Pierce Cty., 202 P.3d 309, 318 (Wash. Ct. App. 2008) (quotation marks
                  omitted).

          RESPONSE:         Paragraph 490 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies any remaining allegations in

   Paragraph 490.

                                              COUNT VI
                                           Breach of Contract

          491.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 490 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          492.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 492 is not directed at Mr. Nelson and therefore requires no

   response. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies all allegations in Paragraph 492.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 122 of 143 PageID# 9608




          493.   Under Virginia law, “the elements of a breach of contract action are (1) a
                 legally enforceable obligation of a defendant to a plaintiff; (2) the
                 defendant’s violation or breach of that obligation; and (3) injury or damage
                 to the plaintiff caused by the breach of obligation.” Ulloa v. QSP, Inc., 624
                 S.E.2d 43, 48 (Va. 2006).

          RESPONSE:        Paragraph 493 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies any remaining allegations in

   Paragraph 493.

          494.   In the alternative for the TM Defendants, under Washington law “[t]he
                 elements of a breach of contract claim are: (1) the existence of a valid
                 contract, (2) breach of that contract, and (3) damages resulting from the
                 breach.” Karpenski v. American General Life Companies, LLC, 999 F.
                 Supp. 2d 1235, 1250 (W.D. Wash. 2014).

          RESPONSE:        Paragraph 494 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies any remaining allegations in

   Paragraph 494.

          495.   Plaintiffs and their affiliates executed contracts with the RICO Defendants
                 stating, among other things, that the TM Defendants did not have any third
                 party broker, finder, or similar referral contracts or arrangements in
                 relation to the Virginia Lease Transaction sites, the White Peaks Purchase
                 or, on information and belief, the Blueridge Transaction, and that the Lease
                 Transactions, the White Peaks Purchase and, on information and belief, the
                 Blueridge Transaction were competitive, fair market deals executed in
                 Amazon’s best interests and in compliance with all relevant laws and
                 Amazon’s Code of Conduct.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 495 about all of the contracts referenced therein and therefore denies

   the same. Mr. Nelson denies the remaining allegations in Paragraph 495.

          496.   The Lease agreements between Amazon and the Northstar-affiliated
                 landlord LLCs for the Virginia Lease Transaction sites warranted that: (i)
                 there “are no management agreements, service, maintenance or other
                 contracts . . . relating to the Project . . . other than those” that were
                 “disclosed in writing” to Amazon; (ii) the Northstar parties “dealt with no
                 brokers, finders or the like in connection with this transaction,”; and (iii)
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 123 of 143 PageID# 9609




                 Amazon (as Tenant) would not have to pay or reimburse the Northstar-
                 affiliated Landlords for any “legal, accounting, or professional fees and
                 costs incurred in connection with lease negotiations.” Ex. 24 at 7, 207, 209;
                 MacDonald Decl. ¶ 32.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 496 and therefore denies the same.

          497.   Further, in signing each Lease Defendants warranted that “[n]o . . .
                 agreements, oral or written, have been made by Landlord [Defendants] . . .
                 which are not contained in the . . . Lease Documents.” Ex. 24 ¶ 33. In the
                 immediately preceding paragraph titled “Brokers,” Northstar
                 “represent[ed] and warrant[ed] that it has dealt with no broker, agent or
                 other person in connection with this transaction and that no broker, agent
                 or other person brought about this transaction, other than the brokers, if
                 any, set forth [at the start of the] Lease.” Id. ¶ 34.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 497 and therefore denies the same.

          498.   In all of Defendants’ Leases, the “Brokers” line on page 1 states “N/A,” id.
                 at 1.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 498 and therefore denies the same.

          499.   The RICO Defendants knew at the time they induced Plaintiffs to sign
                 contracts concerning the Lease Transaction sites that they had previously
                 executed a “referral” agreement as part of the kickback scheme and would
                 in fact charge undisclosed and prohibited amounts to Amazon, including to
                 inflated commissions, unauthorized site fees, and kickback payments they
                 funneled through Villanova Trust. Amazon has been damaged in amounts
                 totaling at least $50 million as a result of the RICO Defendants’ knowing
                 breach of their contract provisions and warranties.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 499.

          500.   Plaintiffs also executed a CNIAA Agreement with Casey Kirschner that
                 provides, among other things, that: (i) Amazon “has been induced to
                 employ [the TM Defendant] by [the TM Defendant’s] representation that
                 [he] will abide by and be bound by each of the convenants and restraints in
                 th[e] Agreement”, Ex. 56 § 9 (Kirschner CNIAA); see also Ex. 56 Recitals
                 A–D (Kirschner CNIAA); (ii) any breach of the Agreement may cause
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 124 of 143 PageID# 9610




                 Amazon irreparable harm for which there is no adequate remedy at law, Ex.
                 57§ 7.4 (Kirschner CNIAA); and that (iii) Defendant Casey Kirschner will
                 “hold all Confidential Information in strictest confidence and will not
                 acquire, use, publish, disclose, or communicate any Confidential
                 Information except as required in connection with [their] work without the
                 prior written approval of an authorized officer of Amazon,” Ex. 56 § 3.1
                 (Kirschner CNIAA).

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 500 and therefore denies the same.

          501.   Plaintiffs also executed a CNIAA Agreement with Nelson that provides,
                 among other things, that: (i) that Nelson is “entering into this Agreement .
                 . . as a condition of [his] employment” with Amazon, “recogniz[ing] that
                 the restrictions set forth in Sections 2 and 3 of t[he] Agreement may
                 seriously limit [his] future flexibility in many ways,” Ex. 57 Recital and §
                 4(a) (Nelson); (ii) “[a]ny breach of this Agreement may cause the Company
                 irreparable harm for which there is no adequate remedy at law,” Ex. 57 §
                 6 (Nelson); and that (iii) TM Defendant Nelson “shall not, directly or
                 indirectly, at any time . . . use or cause to be used any” non-public
                 “Confidential Information” acquired from or during employment with the
                 Company “in connection with any activity or business except the business of
                 the Company, and shall not disclose such Confidential Information to any
                 individual, partnership, corporation, or other entity unless such disclosure
                 has been specifically authorized in writing by the Company, or except as
                 may be required by any applicable law.” Ex. 57 § 2(b) (Nelson).

          RESPONSE: Mr. Nelson admits only that his CNIAA speaks for itself.

          502.   These CNIAA Agreements further warrant that, during employment with
                 Amazon and “for 18 months” thereafter, the TM Defendants “will not,
                 directly or indirectly,” either “on [their] own behalf or” otherwise, Ex. 56
                 § 4 (Kirschner CNIAA); Ex. 57 § 3(c) (Nelson CNIAA):

         CASEY KIRSHNER AGREEMENT                        CARLETON NELSON AGREEMENT

    (i) engage in or support the development,        (i) “knowingly (i) accept or solicit employment
    manufacture, marketing, or sale of any product   . . . a consulting assignment . . . investment
    or service that competes or is intended to       capital, directly or indirectly, from any
    compete with any product or service sold,        individual or entity . . . from which the
    offered, or otherwise provided by Amazon (or     Company has accepted investment capital, or
    intended to be sold, offered, or otherwise       with which, prior to the Termination Date, the
    provided by Amazon in the future) that           Company has held serious discussions
    Employee worked on or supported, or about        regarding the possibility of securing
                                                     investment capital (“Investors or Prospective
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 125 of 143 PageID# 9611




    which Employee obtained           or     received Investors”), provided, however, that this
    Confidential Information”;                        Section 3(c)(i) shall not apply to Investors or
                                                      Prospective Investors that are introduced to the
    (ii) “solicit business from any Customer of any Company through the efforts of the Employee;
    product or service that Employee worked on or or
    supported, or about which Employee obtained
    or received Confidential Information”;            (ii) accept or solicit employment with, or . . . a
                                                      consulting assignment with, or . . . business
    (iii) “encourage any Customer or Business from any individual or entity that was a
    Partner to cease doing business with Amazon customer or client of the Company prior to the
    or to terminate or limit an existing relationship Termination Date, or with which the Company
    or arrangement with Amazon”;                      had engaged in serious discussions prior to the
                                                      Termination Date related to the possibility that
    (iv) “solicit or otherwise encourage any such individual or entity might become a
    employee, contractor, or consultant of Amazon customer or client of the company (a “Current
    (“Amazon Personnel”) to terminate any or Prospective Customer”), if the product or
    employment or contractual relationship with service provided by the Employee to such
    Amazon” or “disclose information to any other Current or Prospective Customer is
    individual or entity about Amazon Personnel substantially the same as a product or service
    that could be used to solicit or otherwise offered by the Company to such Current or
    encourage Amazon Personnel to form new Prospective Customer, and such acceptance or
    business relationships with that or another solicitation would be competitive with or
    individual or entity”; or                         otherwise deleterious to the Company’s own
                                                      business relationship or anticipated business
    (v) “otherwise interfere with the performance relationship with such Current or Prospective
    by current or former Amazon Personnel of Customer; or
    their obligations or       responsibilities   to
    Amazon.” Ex. 56 § 4.                               (iii) accept or solicit business from any retail
                                                       market sector, segment, or group that the
                                                       Company has solicited, targeted, or accepted
                                                       business from prior to the Termination Date, or
                                                       has actively planned, prior to the Termination
                                                       Date, to solicit, target, or accept business from
                                                       (the “Target Market”), if the product or service
                                                       provided or offered by the Employee to such
                                                       Target Market is substantially the same as a
                                                       product or service provided or offered by the
                                                       Company to the Target Market, and such
                                                       acceptance or solicitation would be
                                                       competitive with or otherwise deleterious to
                                                       the Company’s own business activities, or
                                                       anticipated business activities, related to the
                                                       Target Market; or

                                                       (iv) enter into or propose to enter into any
                                                       business arrangement with any entity with
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 126 of 143 PageID# 9612




                                                   which, prior to the Termination Date, the
                                                   Company was involved in substantially the
                                                   same business arrangement, or with which,
                                                   prior to the Termination Date, the Company
                                                   had held discussions regarding the possibility
                                                   of entering into such an arrangement, if such
                                                   arrangement would be competitive with or
                                                   otherwise deleterious to the interests of the
                                                   Company. Ex. 57 §§ 3(c)(i)-(iv).




          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to

   allegations in Paragraph 502 about other any CNIAA that he did not sign and therefore denies

   the same. Mr. Nelson admits only that his CNIAA speaks for itself.

          503.   The TM Defendants breached all and continue to violate aspects of all of
                 these provisions in the course of conducting their unlawful pay-to-play
                 scheme for Amazon real estate business, including by participating in the
                 RICO Enterprise.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 503, including that he

   breached his CNIAA and there is a “RICO Enterprise.”

          504.   These breaches have not been cured and have caused Amazon to suffer
                 irreparable harm in the form of damage to its good will, business
                 relationships, and reputation.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 504.

          505.   Defendants’ breaches have also caused Amazon to suffer pecuniary harm
                 and damages in amounts to be determined at trial.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 505.

                                          COUNT VII
                            Unjust Enrichment and Constructive Trust

          506.   Plaintiffs incorporate all preceding paragraphs by reference.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 127 of 143 PageID# 9613




   RESPONSE: All responses made to Paragraphs 1 through 505 of the Complaint are re-alleged

   and incorporated, herein, by reference.

          507.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 507 is not directed at Mr. Nelson and therefore requires no

   response. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies any remaining allegations in Paragraph 507.

          508.    Under Virginia law, there is “a three-part test to govern unjust enrichment
                  claims: (1) the plaintiff conferred a benefit on the defendant; (2) the
                  defendant knew of the benefit and should reasonably have expected to repay
                  the plaintiff; and (3) the defendant accepted or retained the benefit without
                  paying for its value.” James G. Davis Constr. Corp. v. FTJ, Inc., 841 S.E.2d
                  642, 650 (Va. 2020). The existence of a contract does not bar a claim for
                  unjust enrichment “where the benefit received was outside the scope of the
                  contract.” Id. at 648 (quotation marks omitted); see also, e.g., id. (the
                  “existence of contract d[oes] not bar [a] claim for unjust enrichment based
                  on allegation that fees charged were illegal”). A claim of unjust enrichment
                  “is recognized as equitable,” and “a constructive trust . . . is a tool of equity
                  to prevent unjust enrichment.” U.S. ex rel. Rahman v. Oncology Assocs.,
                  198 F.3d 489, 497–98 (4th Cir. 1999) (quotation marks omitted); see also
                  Cooper v. Cooper, 457 S.E.2d 88, 92 (Va. 1995) (“A constructive trust is
                  appropriately imposed to avoid unjust enrichment of a party.”).

          RESPONSE:         Paragraph 508 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   508.

          509.    In the alternative for the TM Defendants, under Washington law a “claim of
                  unjust enrichment requires proof of three elements—(1) the defendant
                  receives a benefit, (2) the received benefit is at the plaintiff's expense, and
                  (3) the circumstances make it unjust for the defendant to retain the benefit
                  without payment.” Norcon Builders, LLC v. GMP Homes VG, LLC, 254
                  P.3d 835, 844 (Wash. Ct. App. 2011) (quotation marks omitted). Further,
                  “[a] constructive trust arises where a person holding title to property is
                  subject to an equitable duty to convey it to another on the ground that he
                  would be unjustly enriched if he were permitted to retain it.” Baker v.
                  Leonard, 843 P.2d 1050, 1055 (Wash. 1993) (en banc).

          RESPONSE:         Paragraph 509 contains a legal conclusion to which no response is
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 128 of 143 PageID# 9614




   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   509.

          510.   Plaintiffs conferred a benefit on the RICO Defendants by paying them
                 millions of dollars in fees and costs on the nine lease transactions detailed
                 herein. These benefits were undisclosed and outside of the scope of the
                 contracts governing the lease transactions, and they were at Amazon’s
                 expense.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 510.

          511.   The RICO Defendants had actual knowledge of these benefits.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 511.

          512.   Defendant Watson’s signature appears on each of the contracts that served
                 as vehicles for the delivery of the benefits. See, e.g., Ex. 24.

          RESPONSE:        Mr. Nelson lacks knowledge and information sufficient to respond to

   allegations in Paragraph 512 and therefore denies the same.

          513. Defendant Watson and Northstar intentionally wired millions of dollars of
               these benefits to Defendant Villanova Trust, Ex. 11, who on information and
               belief subsequently disbursed some or all of these benefits to Christian
               Kirschner and the TM Defendants
               .
          RESPONSE: Mr. Nelson admits only that the wire transfer records speak for

   themselves. Mr. Nelson denies the remaining allegations in Paragraph 513.

          514.   Further, Amazon uncovered multiple files in the recycle bin of Casey
                 Kirschner’s Amazon-issued computer establishing his and his co-
                 conspirators’ knowledge of the benefits conferred, including a spreadsheet
                 documenting certain Amazon real estate development fees that were
                 expressly designated for prohibited payments to the RICO Defendants as a
                 result of the Lease Transaction portion of the RICO Enterprise. Ex. 10; Dkt.
                 57 ¶ 2; Dkt. 44 ¶ 15–16. The RICO Defendants should have expected to
                 repay Plaintiffs for these benefits because they had actual knowledge that
                 Plaintiffs did not intend for them to receive the benefits and because they
                 intentionally obtained—and intentionally concealed—the benefits through
                 their knowingly illegal and fraudulent Lease Transaction portion of the
                 RICO Enterprise.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 129 of 143 PageID# 9615




          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 514 about Amazon’s actions and therefore denies the same. Mr. Nelson

   denies the remaining allegations in Paragraph 514.

          515. The RICO Defendants both accepted and retained these benefits without
               paying for their value. To date, the RICO Defendants have refused to return
               a penny of the benefits Plaintiffs conferred on them. This renders receipt of
               the benefits unjust
               .
          RESPONSE: Mr. Nelson denies the remaining allegation in Paragraph 515.

          516.   The RICO Defendants’ misconduct caused Amazon to enter into leases with
                 project budgets that were inflated to cover at least the kickback payments
                 to the RICO Defendants.

          RESPONSE: Mr. Nelson denies the remaining allegation in Paragraph 516.

          517.   But for the misconduct of the RICO Defendants, Amazon would not have
                 entered into any of the contracts at issue or would have entered into leases
                 with accurate budgets.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 517.

          518.   Plaintiffs also conferred a benefit on the RICO Defendants by paying to
                 White Peaks Capital and NOVA PWC a figure approximately $17,730,000
                 in excess of the fair market value of the real property in Loudoun County,
                 Virginia, subject to the Direct Purchase portion of the RICO Enterprise—
                 $5,000,000 of which Watson and WDC Holdings subsequently obtained
                 from the White Peaks Capital and NOVA WPC operators in an undisclosed
                 October 2019 settlement, Lorman Decl. ¶ 13, and on information and belief
                 approximately $1,000,000 that the TM Defendants subsequently obtained
                 from these operators using a bank account associated with Johnny Lim
                 and/or E2M Properties, LLC as a fraudulent pass-through.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 518.

          519.   The RICO Defendants had actual knowledge of these benefits Plaintiffs
                 conferred on them. White Peaks Capital and NOVA PWC had actual
                 knowledge of the $17,730,000 benefit because they were parties to the
                 original transaction with 41992 John Mosby Highway LLC, Ex. 47 (stating
                 a $98,670,000.00 Purchase Price) and the same-day, inflated transaction
                 with Plaintiffs, Ex. 37 (stating a $116,389,000 Purchase Price). Watson and
                 WDC Holdings had actual knowledge of this $17,730,000 benefit, Lorman
                 Decl. ¶ 9, and also had actual knowledge of the $5,000,000 benefit because
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 130 of 143 PageID# 9616




                 they knowingly obtained it after an undisclosed settlement with the White
                 Peaks Capital and NOVA PWC operators, id. at ¶ 13. On information and
                 belief, the TM Defendants had actual knowledge of this $17,730,000 benefit
                 and also had actual knowledge of the approximately $1,000,000 benefit
                 because they successfully persuaded one or both of the White Peaks
                 Defendants to wire the $1,000,000 to a bank account associated with
                 Johnny Lim and/or E2M Properties, LLC from which the TM Defendants
                 could and did obtain the monies. The RICO Defendants should have
                 expected to repay the Plaintiffs for these benefits because they had actual
                 knowledge that Plaintiffs did not intend for them to receive the benefits and
                 because they intentionally obtained—and concealed—the benefits through
                 their knowingly illegal and fraudulent Direct Purchase conduct. The RICO
                 Defendants thus received these benefits at Amazon’s expense.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 519.

          520.   The RICO Defendants both accepted and retained these benefits without
                 paying for their value. To date, the RICO Defendants have not returned any
                 of the benefits Plaintiffs conferred on them. This renders the RICO
                 Defendants’ receipt of these benefits unjust.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 520 about what Plaintiffs have received and therefore denies the same.

   Mr. Nelson denies the remaining allegations in Paragraph 520.

          521.   Plaintiffs also conferred a benefit on the RICO Defendants by paying to
                 Blueridge Group a figure approximately $10,000,000 in excess of the fair
                 market value of the real property in Loudoun County, Virginia, subject to
                 the Direct Purchase portion of the RICO Enterprise, $5,000,000 of which
                 Blueridge then funneled to the TM Defendants for their personal use.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 521.

          522.   On information and belief, the RICO Defendants had actual knowledge of
                 these benefits Plaintiffs conferred on them.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 522.

          523.   On information and belief, the TM Defendants had actual knowledge of     the
                 $10,000,000 benefit because Nelson identified the land at issue in       the
                 Blueridge Transaction for the express purpose of benefitting from        the
                 transaction and Casey Kirschner facilitated the transaction, including   the
                 insertion of Blueridge Group into the deal to serve as a conduit for     the
                 illegally gained profits.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 131 of 143 PageID# 9617




         RESPONSE: Mr. Nelson denies the allegations in Paragraph 523.

         524. On information and belief, the TM Defendants had actual knowledge of this
              $10,000,000 benefit, and also had actual knowledge of the $5,000,000 they
              knowingly obtained personally.
              .
         RESPONSE: Mr. Nelson denies the allegations in Paragraph 524.

         525.   The Defendants should have expected to repay the Plaintiffs for these
                benefits because they had actual knowledge that Plaintiffs did not intend for
                them to receive the benefits and because they intentionally obtained—and
                concealed—the benefits through their knowingly illegal and fraudulent
                Direct Purchase conduct. The RICO Defendants thus received these benefits
                at Amazon’s expense.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 525.

         526.   The RICO Defendants both accepted and retained these benefits without
                paying for their value. To date, the RICO Defendants have not returned any
                of the benefits Plaintiffs conferred on them. This renders the RICO
                Defendants’ receipt of these benefits unjust.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 526.

         527.   The RICO Defendants’ misconduct caused Amazon to purchase land whose
                price was artificially inflated to cover at least the kickback payments to the
                RICO Defendants.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 527.

         528.   But for the misconduct of the RICO Defendants, Amazon would have
                entered into purchase agreements at lower prices.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 528.

         529.   Plaintiffs request remedies, including, but not limited to, the imposition of
                a constructive trust over: the accounts and assets identified in the sworn
                affidavits and exhibits accompanying this complaint, see Exs. 14, 30, 40–
                42; MacDonald Decl. ¶¶ 18, 22, 38, 48–50; additional accounts and assets
                of the RICO Defendants identified during discovery or the ongoing internal
                and parallel criminal investigations that contain a portion of the benefits;
                and other assets identified during discovery or the ongoing investigations
                that the RICO Defendants’ obtained by using the benefits Amazon conferred
                on them. To the extent the RICO Defendants have intermingled these assets
                or otherwise made a trust impracticable, Plaintiffs are entitled to equitable
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 132 of 143 PageID# 9618




                  liens on those assets or intermingled accounts. Plaintiffs also request
                  disgorgement of any profits that the RICO Defendants have received
                  through their use of funds in which the Plaintiffs hold an equitable interest.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 529.

                                           COUNT VIII
                                 Conversion and Constructive Trust

          530.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 529 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          531.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 531 is not directed at Mr. Nelson and therefore no response is

   required. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies any remaining allegations in Paragraph 531.

          532.    “Under Virginia law, conversion is any distinct act of dominion wrongfully
                  exerted over the property of another, and in denial of his rights, or
                  inconsistent therewith.” Fed. Ins. Co. v. Smith, 44 F. Supp. 2d 507, 517–18
                  (E.D. Va. 2001) (quotation marks and footnote omitted), aff’d, 63 Fed.
                  App’x 630 (4th Cir. 2003). “It is well-settled that money . . . may be
                  converted.” Id. at 518 n. 25; see also, e.g., PGI, Inc. v. Rathe Prods., Inc.,
                  576 S.E.2d 438, 443 (Va. 2003). Further, “[a] conversion may be committed
                  by intentionally . . . dispossessing another of a chattel,” Restatement
                  (Second) of Torts § 223(a) (1965), which can occur by intentionally
                  “obtaining possession of a chattel from another by fraud or duress,” id. §
                  221. See also id. § 221 cmt. b (“One who by fraudulent representations
                  induces another to surrender the possession of a chattel to him has
                  dispossessed the other of the chattel [and] taking possession of the chattel
                  given under such circumstances is ineffectual to constitute a consent to the
                  taking.”). In addition, “[o]ne receiving chattel from a third person with
                  intent to acquire a proprietary interest in it is liable without a demand for
                  its return by the person entitled to possession The mere receipt of the
                  possession of the goods under such circumstances is conversion.” Smith,
                  144 F. Supp. 2d at 519 n.27 (quotation marks omitted).
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 133 of 143 PageID# 9619




          RESPONSE:        Paragraph 532 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   532.

          533.   In the alternative for the TM Defendants, under Washington law
                 “[c]onversion . . .occurs when a person intentionally interferes with chattel
                 belonging to another, either by taking or unlawfully retaining it, thereby
                 depriving the rightful owner of possession.” Davenport v. Wash. Educ.
                 Ass’n, 197 P.3d 686 (Wash. 2008) (en banc). Further, “[m]oney may be the
                 subject of conversion if the defendant wrongfully received it.” Id.

          RESPONSE: Paragraph 533 contains a legal conclusion for which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   533.

          534.   The RICO Defendants wrongfully exercised authority over millions of
                 dollars Plaintiffs had and have a right to immediate possession of by
                 inducing Plaintiffs to pay them and/or their affiliates these monies in the form
                 of undisclosed costs and fees on the nine lease transactions detailed herein
                 that they procured by reason of their fraudulent Lease Transaction conduct.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 534.

          535.   The RICO Defendants wrongfully exercised authority over millions of
                 dollars Plaintiffs had and have a right to immediate possession of.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 535.

          536.   White Peaks Capital and NOVA WPC induced Plaintiffs to purchase the
                 Virginia property site subject to the Direct Purchase portion of the RICO
                 Enterprise at a price fraudulently inflated by $17,730,000. From that
                 corpus, Defendants Watson and WDC Holdings converted $5,000,000 by
                 executing with the White Peaks Capital and NOVA WPC operators the
                 undisclosed October 2019 settlement, and, on information and belief, the TM
                 Defendants converted $1,000,000 of the inflated price.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 536.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 134 of 143 PageID# 9620




          537.   Similarly, Casey Kirschner induced Plaintiffs to purchase the Blueridge
                 Property subject to the Direct Purchase portion of the RICO Enterprise at
                 a price fraudulently inflated by $10,000,000. On information and belief,
                 from that corpus, the TM Defendants converted $5,000,000, which they
                 split equally.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 537.

          538.   Plaintiffs request remedies, including, but not limited to, the imposition of
                 a constructive trust over: the accounts and assets identified in the affidavits
                 and exhibits accompanying this complaint, see Exs. 14, 30, 40–42;
                 MacDonald Decl. ¶¶ 18, 22, 38, 48–50; additional accounts and assets of
                 the RICO Defendants identified during discovery or the ongoing internal
                 and parallel criminal investigations that contain a portion of the converted
                 property; and other assets identified during discovery or the investigations
                 that the RICO Defendants’ obtained by using the converted property. To the
                 extent the RICO Defendants have intermingled these assets or otherwise
                 made a trust impracticable, Plaintiffs are entitled to equitable liens on those
                 assets or intermingled accounts. Plaintiffs also request disgorgement of any
                 profits that the RICO Defendants have received through their use of funds
                 in which the Plaintiffs hold an equitable interest.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 538.

                                            COUNT IX
                               Alter Ego/Piercing the Corporate Veil

          RESPONSE: Paragraphs 539-544 are not directed at Mr. Nelson and therefore do not

   require a response. To the extent they do require a response, Mr. Nelson lacks knowledge or

   information sufficient to confirm or deny the allegations in Paragraphs 539-544 and therefore

   denies the same. Mr. Nelson denies the remaining allegations in Paragraphs 539-544.

                                            COUNT X
                                    Agency/Respondeat Superior

          RESPONSE: Paragraphs 545-568 are not directed at Mr. Nelson and therefore do not

   require a response. To the extent they do require a response, Mr. Nelson lacks knowledge or

   information sufficient to confirm or deny the allegations in Paragraphs 545-568 and therefore

   denies the same. Mr. Nelson denies the remaining allegations in Paragraphs 545-568.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 135 of 143 PageID# 9621




                                          COUNT XI
                             Robinson-Patman Act – Antitrust Violation

          569.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 568 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          570.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 570 is not directed at Mr. Nelson and therefore no response is

   required. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies any allegations in Paragraph 570.

          571.    Federal law prohibits any person from “pay[ing] . . . receiv[ing] or
                  accept[ing] anything of value as a commission, brokerage, or other
                  compensation” to an agent of another party to the transaction. 15 U.S.C. §
                  13(c). This prohibition outlaws commercial bribery and kickbacks or other
                  conduct that results in the “bribing of a seller’s broker by the buyer.” FTC
                  v. Henry Broch & Co., 363 U.S. 166, 168-69 (1960) (quotation marks
                  omitted); see also Stephen Jay Photography, Ltd. v. Olan Mills, Inc., 903
                  F.2d 988, 992 (4th Cir. 1990).

          RESPONSE:        Paragraph 571 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   571.

          572.    Federal law provides a private cause of action to “any person who shall be
                  injured in his business or property by reason of anything forbidden in the
                  antitrust laws.” 15 U.S.C. § 15(a). Antitrust plaintiffs are entitled to the
                  “cost of suit, including a reasonable attorney’s fee” and to “threefold the
                  damages,” including prejudgment interest, as the court finds appropriate.
                  Id.

          RESPONSE:        Paragraph 572 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   572.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 136 of 143 PageID# 9622




         573.   The RICO Defendants acted in concert to extract payments and terms from
                Amazon that would not have been available to them absent the undisclosed and
                illegal conduct by the TM Defendants as agents of Amazon. The RICO
                Defendants conspired and agreed to provide the TM Defendants with payments
                and other personal benefits in exchange for the TM Defendants steering Amazon
                contracts and/or other valuable business opportunities and information to them.
                In so doing, the RICO Defendants paid, and the TM Defendants “receiv[ed] or
                accept[ed]” funds or other valuable consideration “as a commission, brokerage,
                or other compensation” in their capacity as agents for Amazon on the
                transactions for which the commissions or other consideration was paid. 15
                U.S.C. § 13(c).

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 573.

         574.   The RICO Defendants at no time disclosed to Amazon the payments or other
                benefits that Amazon’s counterparties on the company’s real estate
                transactions paid to the TM Defendants in their capacity as Amazon’s
                agents.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 574.

         575.   As a direct result of this unlawful and undisclosed conspiracy and collusion,
                the RICO Defendants’ payment of prohibited benefits to the TM Defendants
                caused Amazon to suffer injury in its business or property in amounts to be
                determined at trial.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 575.

         576.   This harm to Amazon is of the type the antitrust laws are designed to
                prevent. The RICO Defendants’ unlawful and collusive conduct with
                Amazon’s agents (the TM Defendants) on the Amazon transactions in issue
                not only deprived Amazon of the faithful work and honest services of the
                TM Defendants, but also resulted in inflated or otherwise anti-competitive
                real estate sale and lease transactions that caused economic harm to
                Amazon both directly and through its distortion of the relevant market for
                commercial data center sites in Northern Virginia.

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 576.

         577.   The RICO Defendants engaged in this scheme with knowledge or reckless
                indifference that their collusive conduct would cause these injuries to
                Amazon and restrain competition in the relevant market through the
                payment of commissions or benefits in violation of 15 U.S.C. § 13(c).

         RESPONSE: Mr. Nelson denies the allegations in Paragraph 577.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 137 of 143 PageID# 9623




          578.    Amazon is well positioned to enforce Section 15(c)’s prohibition on
                  commercial bribery because, as the TM Defendants’ former employer and
                  the victim of their conspiracy internally and with other Defendants in this
                  action, Amazon is uniquely well-positioned to investigate the scope and
                  impact of their unlawful acts on both Amazon’s own transactions and the
                  relevant market.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 578.

          579.    As a result of the RICO Defendants’ violations, Amazon is entitled to
                  remedies including but not limited to threefold damages, costs, attorney’s
                  fees and other compensatory, injunctive, and punitive relief as the Court
                  finds appropriate.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 579.

                                       COUNT XII
            Preliminary Injunction – Fed. R. Civ. P. 64, 65 & Va. Code § 8.01-622

          580.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 579 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          581.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 581 is not directed at Mr. Nelson and therefore no response is

   required. To the extent a response is required, Mr. Nelson denies the existence of a RICO

   enterprise and denies all allegations in Paragraph 581.

          582.    The RICO Defendants were engaged in commerce through their business
                  dealings.

          RESPONSE: Mr. Nelson denies any allegation that he was involved in a racketeering

   or kickback scheme. Mr. Nelson admits only that, as part of his work, he was engaged in

   commerce. Mr. Nelson denies the remaining allegations in Paragraph 582.

          583.    The RICO Defendants committed civil RICO violations, violations of the
                  Robinson-Patman Act, fraud, tortious interference, civil conspiracy, breach
                  of contract, reformation, unjust enrichment, and conversion, when, in the
                  course of commerce, Defendants paid, received, or accepted money as part
                  of the kickback scheme and/or other unlawful activities committed by or
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 138 of 143 PageID# 9624




                 through the Defendants, including as part of the RICO Enterprise, and/or
                 the TM Defendants’ pay-to-play scheme for Amazon real estate business
                 and related opportunities.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 583.

          584.   Plaintiffs were not aware of the RICO Defendants’ unlawful activities
                 including the RICO Enterprise.

          RESPONSE: Mr. Nelson lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 584 about the scope of Plaintiffs’ knowledge and therefore denies the

   same. To the extent Paragraph 584 alleges or implies that Mr. Nelson was engaged in unlawful

   activities or a “RICO Enterprise,” Mr. Nelson denies those allegations. Mr. Nelson denies any

   remaining allegations in Paragraph 584.

          585.   Federal Rule of Civil Procedure 65 addresses the authority of a district court to
                 issue “injunctions and restraining orders,” and Rule 65(b) states that a district
                 court “may issue a temporary restraining order without written or oral notice to
                 the adverse party or its attorney” where: “(A) specific facts in an affidavit or a
                 verified complaint clearly show that immediate and irreparable injury, loss, or
                 damage will result to the movant before the adverse party can be heard in
                 opposition; and (B) the movant’s attorney certifies in writing any efforts made to
                 give notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b).

          RESPONSE:        Paragraph 585 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   585.

           586. Federal Rule of Civil Procedure 64 complements Rule 65 in stating that, at
                “the commencement of and throughout an action, every remedy is available
                that, under the law of the state where the court is located, provides for
                seizing a person or property to secure satisfaction of the potential
                judgment.” Fed. R. Civ. P. 64. The rule goes on to state that the “remedies
                available under this rule include,” among other things, “attachment,
                garnishment, replevin, sequestration and other corresponding or equivalent
                remedies,” and that such remedies are available “however designated and
                regardless of whether state procedure requires an independent action.” Id.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 139 of 143 PageID# 9625




          RESPONSE:        Paragraph 586 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   586.

          587.   Virginia law permits a court to award an injunction “whether the party
                 against whose proceedings the injunction be asked resides in or out of” the
                 jurisdiction where the injunction is sought, Va. Code § 8.01-620, and also
                 “to protect any plaintiff in a suit for specific property, pending either at law
                 or in equity, against injury from the sale, removal, or concealment of such
                 property.” Va. Code § 8.01-622.

          RESPONSE:        Paragraph 587 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   587.

          588.   Virginia law further and expressly permits pretrial attachment if the
                 plaintiff sufficiently shows that the defendant “[i]s converting, is about to
                 convert or has converted his property of whatever kind, or some part
                 thereof, into money, securities or evidences of debt with intent to hinder,
                 delay, or defraud his creditors.” Va. Code § 8.01-534(A)(4).

          RESPONSE:        Paragraph 588 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   588.

          589.   Virginia law also states that “[i]t shall be sufficient ground for an action for
                 pretrial levy or seizure or an attachment if the specific personal property
                 sought to be levied or seized” “[w]ill be sold, removed, secreted or
                 otherwise disposed of by the defendant, in violation of an obligation to the
                 plaintiff, so as not to be forthcoming to answer the final judgment of the
                 court respecting the same.” Va. Code § 8.01-534(B)(1).

          RESPONSE:        Paragraph 589 contains a legal conclusion to which no response is

   required. To the extent a response is required, Mr. Nelson denies all allegations in Paragraph

   589.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 140 of 143 PageID# 9626




          590.    Plaintiffs are entitled to temporary, preliminary, and permanent injunctive
                  relief enjoining Defendants and their affiliates, agents, and assigns from: (1)
                  disrupting any direct or indirect business or other relationships or vendor
                  performance at or associated with Plaintiffs’ Lease Transaction or other
                  properties in this District; (2) spoliating, dissipating, converting,
                  misappropriating or depleting any evidence or assets related to the conduct
                  at issue in this suit; or (3) using Amazon confidential information, business
                  opportunities, contracts, funds or other assets in violation of Amazon
                  contracts or company policies.

          RESPONSE: Mr. Nelson denies the allegations in Paragraph 590.

                                          PRAYER FOR RELIEF

          Mr. Nelson denies that Plaintiffs are entitled to damages for any of the claims outlined in

   the Complaint, including the claimed damages outlined in Paragraphs 591-601.

                           MR. NELSON’S AFFIRMATIVE DEFENSES

          1.      Plaintiffs’ claims are barred in whole or in part by the doctrine of release, estoppel,

   delay, laches and/or waiver.

          2.      Plaintiffs’ claims are barred in whole or in part by the doctrine of unclean hands for

   its actions in connection with some of real estate transactions at issue in this suit by engaging in

   the very conduct they allege are illicit or improper.

          3.      Plaintiffs’ claims are barred in whole or in part by assumption.

          4.      Plaintiffs’ claims are barred in whole or in part by failure of consideration.

          5.      Plaintiffs’ claims are barred in whole or in part because Plaintiffs knew of the price

   differentials concerning the “Direct Purchase Transactions” transactions and thus cannot claim

   they were misled regarding the same.

          6.      Plaintiffs’ claims are barred in whole or in part by failure to join indispensable or

   necessary parties.

          7.      Plaintiffs’ claims are barred by the doctrine of novation.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 141 of 143 PageID# 9627




          8.      Plaintiffs’ claims are barred by the doctrine of ratification.

          9.      Plaintiffs’ claims are barred by the doctrine of unjust enrichment.

          10.     Plaintiffs’ claims are barred in whole or in part due to failure of conditions.

          11.     Plaintiffs’ claims fail in whole or in part by Plaintiffs’ failure to state a claim upon

   which relief may be granted.

          12.     Plaintiffs’ alleged damages were not caused by an alleged act or omission of Mr.

   Nelson.

          13.     If Plaintiffs’ sustained any injury or incurred any loss or damages as alleged in the

   Complaint, the same were caused in whole or in part by acts or omission of another or others over

   whom Mr. Nelson is not responsible, and whose conduct Mr. Nelson had no duty or reason to

   anticipate or control.

          14.     Plaintiffs’ claims are barred in whole or in part by the economic loss rule.

          15.     Mr. Nelson reserves the right, with leave of court, to amend his Answer and assert

   any additional defenses, counterclaims, or cross-claims that may become available through the

   course of discovery or otherwise during the course of litigation.

                                            JURY DEMAND

          Mr. Nelson demands a jury trial on all issues so triable.


   Dated: February 24, 2021.
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 142 of 143 PageID# 9628




                                      Respectfully submitted,



                                       /s/ Rachel Friedman
                                      Rachel Friedman (VA Bar #93898)
                                      BURR & FORMAN LLP
                                      420 North 20th Street, Suite 3400
                                      Birmingham, AL 35203
                                      Telephone: (205) 251-3000
                                      Facsimile: (205) 458-5100
                                      rfriedma@burr.com

                                      and

                                      J. Alex Little, IV (TN BPR #29858)
                                               (pro hac vice)
                                      BURR & FORMAN, LLP
                                      222 2nd Ave. S., Suite 2000
                                      Nashville, TN 37201
                                      Telephone: (615) 724-3200
                                      Facsimile: (615) 724-3290
                                      alex.little@burr.com

                                      Attorneys for Carleton Nelson and Cheshire
                                      Ventures, LLC
Case 1:20-cv-00484-LO-TCB Document 273 Filed 02/24/21 Page 143 of 143 PageID# 9629




                                    CERTIFICATE OF SERVICE

          I hereby certify that on February 24, 2021, I electronically filed the foregoing with the

   Clerk of Court using the CM/ECF system. I will send the document and a notification of such

   filing to the following parties via U.S. mail to their last-known address.

    Travis S. Andrews                                 Jeffrey R. Hamlin
    Luke M. Sullivan                                  Ifrah PLLC
    Gibson Dunn & Crutcher, LLP                       1717 Pennsylvania Ave. NW, Suite 650
    1050 Connecticut Ave. NW                          Washington, DC 20006
    Washington, DC 20036-5306                         jhamlin@ifrahlaw.com
    tandrews@gibsondunn.com
    lsullivan@gibsondunn.com                          Counsel for WDC Holdings, LLC; Brian
                                                      Watson, Sterling NCP FF, LLC; Manassas
    Counsel for Amazon.Com, Inc. and Amazon           NCP FF, LLC; and NSIPI Administrative
    Data Services, Inc.                               Manager

    Jamie Hubbard                                     Casey Kirschner
    Stimson Stancil LaBranche Hubbard                 635 N. Alvarado Lane
    1652 Downing Street                               Plymouth, MN 55447
    Denver, CO 80218                                  casey.kirschner@gmail.com

    Counsel for Defendants, White Peaks Capital       Pro se
    LLC and NOVA WPC LLC

    Villanova Trust                                   AllCore Development, LLC
    c/o Christian Kirschner, Trustee                  c/o CT Corporation System
    3924 Wallace Lane                                 1908 Thomes Ave.
    Nashville, TN 37215                               Cheyenne, WY 82001


    Finbrit Holdings, LLC
    Paracorp Inc.
    1920 Thomes Ave., Ste. 610
    Cheyenne, WY 82001




                                                 /s/ Rachel Friedman
                                                         Rachel Friedman
